
	
		II
		Calendar No. 548
		112th CONGRESS
		2d Session
		S. 1449
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2011
			Mr. Pryor (for himself,
			 Mr. Rockefeller,
			 Ms. Klobuchar, Mr. Udall of New Mexico, Mrs. Gillibrand, and Mr.
			 Schumer) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			November 14, 2012
			Reported by Mr.
			 Rockefeller, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the appropriation of funds for highway
		  safety programs and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Motor Vehicle and Highway
			 Safety Improvement Act of 2011 or Mariah's
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definition.
					TITLE I—Highway
				safety
					Sec. 101. Authorization of
				appropriations.
					Sec. 102. Highway safety
				programs.
					Sec. 103. Highway safety research and
				development.
					Sec. 104. National driver
				register.
					Sec. 105. Combined occupant protection
				grants.
					Sec. 106. State traffic safety
				information system improvements.
					Sec. 107. Impaired driving
				countermeasures.
					Sec. 108. Distracted driving
				grants.
					Sec. 109. High visibility enforcement
				program.
					Sec. 110. Motorcyclist
				safety.
					Sec. 111. Driver alcohol detection
				system for safety research.
					Sec. 112. State graduated driver
				licensing laws.
					Sec. 113. Agency
				accountability.
					Sec. 114. Emergency medical
				services.
					Sec. 115. Effective date.
					TITLE II—Enhanced safety
				authorities
					Sec. 201. Definition of motor vehicle
				equipment.
					Sec. 202. Permit reminder system for
				non-use of safety belts.
					Sec. 203. Civil penalties.
					Sec. 204. Motor vehicle safety research
				and development.
					Sec. 205. Odometer requirements
				definition.
					Sec. 206. Electronic disclosures of
				odometer information.
					Sec. 207. Increased penalties and
				damages for odometer fraud.
					Sec. 208. Extend prohibitions on
				importing noncompliant vehicles and equipment to defective vehicles and
				equipment.
					Sec. 209. Financial responsibility
				requirements for importers.
					Sec. 210. Conditions on importation of
				vehicles and equipment.
					Sec. 211. Port inspections; samples for
				examination or testing.
					TITLE III—Transparency and
				accountability
					Sec. 301. Improved NHTSA vehicle safety
				database.
					Sec. 302. NHTSA hotline for
				manufacturer, dealer, and mechanic personnel.
					Sec. 303. Consumer notice of software
				updates and other communications with dealers.
					Sec. 304. Public availability of early
				warning data.
					Sec. 305. Corporate responsibility for
				NHTSA reports.
					Sec. 306. Passenger motor vehicle
				information program.
					Sec. 307. Promotion of vehicle defect
				reporting.
					Sec. 308. Whistleblower protections for
				motor vehicle manufacturers, part suppliers, and dealership
				employees.
					Sec. 309. Activities to promote motor
				vehicle and highway safety.
					Sec. 310. Anti-revolving
				door.
					Sec. 311. Study of crash data
				collection.
					Sec. 312. Update means of providing
				notification; improving efficacy of recalls.
					Sec. 313. Expanding choices of remedy
				available to manufacturers of replacement equipment.
					Sec. 314. Recall obligations and
				bankruptcy of manufacturer.
					Sec. 315. Repeal of insurance reports
				and information provision.
					Sec. 316. Monroney sticker to permit
				additional safety rating categories.
					TITLE IV—Vehicle
				Electronics and Safety Standards
					Sec. 401. NHTSA electronics, software,
				and engineering expertise.
					Sec. 402. Vehicle stopping distance and
				brake override standard.
					Sec. 403. Pedal placement
				standard.
					Sec. 404. Electronic systems performance
				standard.
					Sec. 405. Pushbutton ignition systems
				standard.
					Sec. 406. Vehicle event data
				recorders.
					Sec. 407. Prohibition on electronic
				visual entertainment in driver’s view.
					TITLE V—Child Safety
				Standards
					Sec. 501. Child safety
				seats.
					Sec. 502. Child restraint anchorage
				systems.
					Sec. 503. Rear seat belt
				reminders.
					Sec. 504. Unattended passenger
				reminders.
					Sec. 505. New deadline.
				
			2.DefinitionIn this Act, the term Secretary
			 means the Secretary of Transportation.
		IHighway
			 safety
			101.Authorization
			 of appropriations
				(a)In
			 generalThe following sums are authorized to be appropriated out
			 of the Highway Trust Fund (other than the Mass Transit Account):
					(1)Highway safety
			 programsFor carrying out
			 section
			 402 of title 23, United States Code—
						(A)$243,000,000 for
			 fiscal year 2012; and
						(B)$243,000,000 for
			 fiscal year 2013.
						(2)Highway safety
			 research and developmentFor carrying out section 403 of title
			 23, United States Code—
						(A)$130,000,000 for
			 fiscal year 2012; and
						(B)$139,000,000 for
			 fiscal year 2013.
						(3)Combined
			 occupant protection grantsFor carrying out section 405 of title
			 23, United States Code—
						(A)$44,000,000 for
			 fiscal year 2012; and
						(B)$44,000,000 for
			 fiscal year 2013.
						(4)State traffic
			 safety information system improvementsFor carrying out section
			 408 of title 23, United States Code—
						(A)$44,000,000 for
			 fiscal year 2012; and
						(B)$44,000,000 for
			 fiscal year 2013.
						(5)Impaired driving
			 countermeasuresFor carrying out
			 section
			 410 of title 23, United States Code—
						(A)$139,000,000 for
			 fiscal year 2012; and
						(B)$139,000,000 for
			 fiscal year 2013.
						(6)Distracted
			 driving grantsFor carrying out
			 section
			 411 of title 23, United States Code—
						(A)$39,000,000 for
			 fiscal year 2012; and
						(B)$39,000,000 for
			 fiscal year 2013.
						(7)National driver
			 registerFor the National Highway Traffic Safety Administration
			 to carry out
			 chapter 303 of title 49,
			 United States Code—
						(A)$5,000,000 for
			 fiscal year 2012; and
						(B)$5,000,000 for
			 fiscal year 2013.
						(8)High visibility
			 enforcement programFor carrying out section 2009 of SAFETEA–LU
			 (Public Law
			 109–59; 23 U.S.C. note)—
						(A)$37,000,000 for
			 fiscal year 2012; and
						(B)$37,000,000 for
			 fiscal year 2013.
						(9)Motorcyclist
			 safetyFor carrying out section 2010 of SAFETEA–LU (Public Law
			 109–59; 23 U.S.C. note)—
						(A)$6,000,000 for
			 fiscal year 2012; and
						(B)$6,000,000 for
			 fiscal year 2013.
						(10)Administrative
			 expensesFor administrative and related operating expenses of the
			 National Highway Traffic Safety Administration in carrying out chapter 4 of
			 title 23, United States Code, and this title—
						(A)$25,581,280 for
			 fiscal year 2012; and
						(B)$25,862,674 for
			 fiscal year 2013.
						(11)Driver alcohol
			 detection system for safety researchFor carrying out section 413
			 of title 23, United States Code—
						(A)$12,000,000 for
			 fiscal year 2012; and
						(B)$12,000,000 for
			 fiscal year 2013.
						(12)State graduated
			 driver licensing lawsFor carrying out section 414 of title 23,
			 United States Code—
						(A)$22,000,000 for
			 fiscal year 2012; and
						(B)$22,000,000 for
			 fiscal year 2013.
						(b)Prohibition on
			 other usesExcept as otherwise provided in
			 chapter
			 4 of title 23, United States Code, in this title, and in the
			 amendments made by this title, the amounts made available from the Highway
			 Trust Fund (other than the Mass Transit Account) for a program under such
			 chapter—
					(1)shall only be used
			 to carry out such program; and
					(2)may not be used by
			 States or local governments for construction purposes.
					(c)Applicability of
			 title 23Except as otherwise provided in chapter 4 of title 23,
			 United States Code, and in this title, amounts made available under subsection
			 (a) for fiscal years 2012 and 2013 shall be available for obligation in the
			 same manner as if such funds were apportioned under chapter 1 of title 23,
			 United States Code.
				(d)Regulatory
			 authorityGrants awarded under this title shall be in accordance
			 with regulations issued by the Secretary.
				(e)State matching
			 requirementsIf a grant awarded under this title requires a State
			 to share in the cost, the aggregate of all expenditures for highway safety
			 activities made during any fiscal year by the State and its political
			 subdivisions (exclusive of Federal funds) for carrying out the grant (other
			 than planning and administration) shall be available for the purpose of
			 crediting the State during such fiscal year for the non-Federal share of the
			 cost of any project under this title (other than planning or administration)
			 without regard to whether such expenditures were actually made in connection
			 with such project.
				(f)Maintenance of
			 effort
					(1)RequirementNo
			 grant may be made to a State under section 405, 408, or 410 of title 23, United
			 States Code, in any fiscal year unless the State enters into such agreements
			 with the Secretary as the Secretary may require to ensure that the State will
			 maintain its aggregate expenditures from all State and local sources for
			 programs described in such sections at or above the average level of such
			 expenditures in its 2 fiscal years preceding the date of enactment of this
			 Act.
					(2)WaiverUpon
			 the request of a State, the Secretary may waive or modify the requirements
			 under paragraph (1) for not more than 1 fiscal year if the Secretary determines
			 that such a waiver would be equitable due to exceptional or uncontrollable
			 circumstances.
					(g)TransfersIn
			 each fiscal year, the Secretary may transfer any amounts remaining available
			 under paragraphs (3), (4), (5), (6), (9), (11), and (12) of subsection (a) to
			 the amounts made available under any other of such paragraphs or for purposes
			 authorized under
			 chapter 301 of title 49,
			 United States Code, in order to ensure, to the maximum extent possible, that
			 all funds are obligated.
				(h)Grant
			 application and deadlineTo receive a grant under this title, a
			 State shall submit an application, and the Secretary shall establish a single
			 deadline for such applications to enable the award of grants early in the next
			 fiscal year.
				(i)Allocation To
			 support State distracted driving lawsOf the amounts available
			 under subsection (a)(7) for distracted driving grants, the Secretary may
			 expend, in each fiscal year, up to $5,000,000 for the development and placement
			 of broadcast media to support the enforcement of State distracted driving
			 laws.
				102.Highway safety
			 programs
				(a)Programs
			 includedSection 402(a) of title 23, United
			 States Code, is amended to read as follows:
					
						(a)Program
				required
							(1)In
				generalEach State shall have a highway safety program, approved
				by the Secretary, that is designed to reduce traffic accidents and the
				resulting deaths, injuries, and property damage.
							(2)Uniform
				guidelinesPrograms required under paragraph (1) shall comply
				with uniform guidelines, promulgated by the Secretary and expressed in terms of
				performance criteria, that—
								(A)include
				programs—
									(i)to reduce injuries
				and deaths resulting from motor vehicles being driven in excess of posted speed
				limits;
									(ii)to encourage the
				proper use of occupant protection devices (including the use of safety belts
				and child restraint systems) by occupants of motor vehicles;
									(iii)to reduce deaths
				and injuries resulting from persons driving motor vehicles while impaired by
				alcohol or a controlled substance;
									(iv)to prevent
				accidents and reduce deaths and injuries resulting from accidents involving
				motor vehicles and motorcycles;
									(v)to reduce injuries
				and deaths resulting from accidents involving school buses;
									(vi)to reduce
				accidents resulting from unsafe driving behavior (including aggressive or
				fatigued driving and distracted driving arising from the use of electronic
				devices in vehicles); and
									(vii)to improve law
				enforcement services in motor vehicle accident prevention, traffic supervision,
				and post-accident procedures;
									(B)improve driver
				performance, including—
									(i)driver
				education;
									(ii)driver testing to
				determine proficiency to operate motor vehicles; and
									(iii)driver
				examinations (physical, mental, and driver licensing);
									(C)improve pedestrian
				performance and bicycle safety;
								(D)include provisions
				for—
									(i)an effective
				record system of accidents (including resulting injuries and deaths);
									(ii)accident
				investigations to determine the probable causes of accidents, injuries, and
				deaths;
									(iii)vehicle
				registration, operation, and inspection; and
									(iv)emergency
				services; and
									(E)to the extent
				determined appropriate by the Secretary, are applicable to federally
				administered areas where a Federal department or agency controls the highways
				or supervises traffic
				operations.
								.
				(b)Administration
			 of State programsSection 402(b)(1) of title 23,
			 United States Code, is amended—
					(1)in subparagraph
			 (D), by striking and at the end;
					(2)by redesignating
			 subparagraph (E) as subparagraph (F);
					(3)by inserting after
			 clause (D) the following:
						
							(E)beginning on
				October 1, 2012, provide for a robust, data-driven traffic safety enforcement
				program to prevent traffic violations, crashes, and crash fatalities and
				injuries in areas most at risk for such incidents, to the satisfaction of the
				Secretary;
							;
				and
					(4)in subparagraph
			 (F), as redesignated—
						(A)in clause (i), by
			 inserting and high-visibility law enforcement mobilizations coordinated
			 by the Secretary after mobilizations;
						(B)in clause (iii),
			 by striking and at the end;
						(C)in clause (iv), by
			 striking the period at the end and inserting ; and; and
						(D)by adding at the
			 end the following:
							
								(v)ensuring that the
				State will coordinate its highway safety plan, data collection, and information
				systems with the State strategic highway safety plan (as defined in section
				148(a)).
								.
						(c)Approved highway
			 safety programsSection 402(c) of title 23, United
			 States Code, is amended—
					(1)by striking
			 (c) Funds authorized and inserting the following:
						
							(c)Use of
				funds
								(1)In
				generalFunds
				authorized
								;
					(2)by striking
			 Such funds and inserting the following:
						
							(2)ApportionmentExcept
				for amounts identified in subsection (l) and section 403(e), funds described in
				paragraph
				(1)
							;
					(3)by striking
			 The Secretary shall not and all that follows through
			 subsection, a highway safety program and inserting A
			 highway safety program;
					(4)by inserting
			 A State may use the funds apportioned under this section, in cooperation
			 with neighboring States, for highway safety programs or related projects that
			 may confer benefits on such neighboring States. after in every
			 State.;
					(5)by striking
			 50 per centum and inserting 20 percent;
			 and
					(6)by striking
			 The Secretary shall promptly and all that follows and inserting
			 the following:
						
							(3)ReapportionmentThe
				Secretary shall promptly apportion the funds withheld from a State’s
				apportionment to the State if the Secretary approves the State's highway safety
				program or determines that the State has begun implementing an approved
				program, as appropriate, not later than July 31st of the fiscal year for which
				the funds were withheld. If the Secretary determines that the State did not
				correct its failure within such period, the Secretary shall reapportion the
				withheld funds to the other States in accordance with the formula specified in
				paragraph (2) not later than the last day of the fiscal
				year.
							.
					(d)Use of highway
			 safety program fundsSection 402(g) of
			 title 23, United States Code, is amended to read as follows:
					
						(g)Savings
				provision
							(1)In
				generalExcept as provided under paragraph (2), nothing in this
				section may be construed to authorize the appropriation or expenditure of funds
				for—
								(A)highway
				construction, maintenance, or design (other than design of safety features of
				highways to be incorporated into guidelines); or
								(B)any purpose for
				which funds are authorized by section 403.
								(2)Demonstration
				projectsA State may use funds made available to carry out this
				section to assist in demonstration projects carried out by the Secretary under
				section
				403.
							.
				(e)In
			 generalSection 402 of title 23, United
			 States Code, is amended—
					(1)by striking
			 subsections (k) and (m);
					(2)by redesignating
			 subsections (i) and (j) as subsections (h) and (i), respectively; and
					(3)by redesignating
			 subsection (l) as subsection (j).
					(f)Highway safety
			 plan and reporting requirementsSection 402 of title 23, United
			 States Code, as amended by this section, is further amended by adding at the
			 end the following:
					
						(k)Highway safety
				plan and reporting requirements
							(1)In
				generalThe Secretary shall require each State to develop and
				submit to the Secretary a highway safety plan that complies with the
				requirements under this subsection not later than July 1, 2012, and annually
				thereafter.
							(2)ContentsState
				highway safety plans submitted under paragraph (1) shall include—
								(A)performance
				measures required by the Secretary or otherwise necessary to support additional
				State safety goals, including—
									(i)documentation of
				current safety levels for each performance measure;
									(ii)quantifiable
				annual performance targets for each performance measure; and
									(iii)a justification
				for each performance target;
									(B)a strategy for
				programming funds apportioned to the State under this section on projects and
				activities that will allow the State to meet the performance targets described
				in subparagraph (A);
								(C)data and data
				analysis supporting the effectiveness of proposed countermeasures;
								(D)a description of
				any Federal, State, local, or private funds that the State plans to use, in
				addition to funds apportioned to the State under this section, to carry out the
				strategy described in subparagraph (B);
								(E)beginning with the
				plan submitted by July 1, 2013, a report on the State’s success in meeting
				State safety goals set forth in the previous year’s highway safety plan;
				and
								(F)an application for
				any additional grants available to the State under this chapter.
								(3)Review of
				highway safety plans
								(A)In
				generalNot later than 60 days after the date on which a State’s
				highway safety plan is received by the Secretary, the Secretary shall review
				and approve or disapprove the plan.
								(B)Approvals and
				disapprovals
									(i)ApprovalsThe
				Secretary shall approve a State’s highway safety plan if the Secretary
				determines that—
										(I)the plan is
				evidence-based and supported by data;
										(II)the performance
				targets are adequate; and
										(III)the plan, once
				implemented, will allow the State to meet such targets.
										(ii)DisapprovalsThe
				Secretary shall disapprove a State’s highway safety plan if the Secretary
				determines that the plan does not—
										(I)set appropriate
				performance targets; or
										(II)provide for
				evidence-based programming of funding in a manner sufficient to allow the State
				to meet such targets.
										(C)Actions upon
				disapprovalIf the Secretary disapproves a State’s highway safety
				plan, the Secretary shall—
									(i)inform the State
				of the reasons for such disapproval; and
									(ii)require the State
				to resubmit the plan with any modifications that the Secretary determines to be
				necessary.
									(D)Review of
				resubmitted plansIf the Secretary requires a State to resubmit a
				highway safety plan, with modifications, the Secretary shall review and approve
				or disapprove the modified plan not later than 30 days after the date on which
				the Secretary receives such plan.
								(E)Reprogramming
				authorityIf the Secretary determines that the modifications
				contained in a State’s resubmitted highway safety plan do not provide for the
				programming of funding in a manner sufficient to meet the State’s performance
				goals, the Secretary, in consultation with the State, shall take such action as
				may be necessary to bring the State’s plan into compliance with the performance
				targets.
								(F)Public
				noticeA State shall make the State’s highway safety plan, and
				decisions of the Secretary concerning approval or disapproval of a revised
				plan, available to the
				public.
								.
				(g)Cooperative
			 research and evaluationSection 402 of title 23, United
			 States Code, as amended by this section, is further amended by adding at the
			 end the following:
					
						(l)Cooperative
				research and evaluation
							(1)Establishment
				and fundingNotwithstanding the apportionment formula set forth
				in subsection (c)(2), $2,500,000 of the total amount available for
				apportionment to the States for highway safety programs under subsection (c) in
				each fiscal year shall be available for expenditure by the Secretary, acting
				through the Administrator of the National Highway Traffic Safety
				Administration, for a cooperative research and evaluation program to research
				and evaluate priority highway safety countermeasures.
							(2)AdministrationThe
				program established under paragraph (1)—
								(A)shall be
				administered by the Administrator of the National Highway Traffic Safety
				Administration; and
								(B)shall be jointly
				managed by the Governors Highway Safety Association and the National Highway
				Traffic Safety
				Administration.
								.
				(h)Teen traffic
			 safety programSection 402 of title 23, United
			 States Code, as amended by this section, is further amended by adding at the
			 end the following:
					
						(m)Teen traffic
				safety program
							(1)Program
				authorizedSubject to the requirements of a State’s highway
				safety plan, as approved by the Secretary under subsection (k), a State may use
				a portion of the amounts received under this section to implement a statewide
				teen traffic safety program to improve traffic safety for teen drivers.
							(2)StrategiesThe
				program implemented under paragraph (1)—
								(A)shall include
				peer-to-peer education and prevention strategies in schools and communities
				designed to—
									(i)increase safety
				belt use;
									(ii)reduce
				speeding;
									(iii)reduce impaired
				and distracted driving;
									(iv)reduce underage
				drinking; and
									(v)reduce other
				behaviors by teen drivers that lead to injuries and fatalities; and
									(B)may
				include—
									(i)working with
				student-led groups and school advisors to plan and implement teen traffic
				safety programs;
									(ii)providing
				subgrants to schools throughout the State to support the establishment and
				expansion of student groups focused on teen traffic safety;
									(iii)providing
				support, training, and technical assistance to establish and expand school and
				community safety programs for teen drivers;
									(iv)creating
				statewide or regional websites to publicize and circulate information on teen
				safety programs;
									(v)conducting
				outreach and providing educational resources for parents;
									(vi)establishing
				State or regional advisory councils comprised of teen drivers to provide input
				and recommendations to the governor and the governor’s safety representative on
				issues related to the safety of teen drivers;
									(vii)collaborating
				with law enforcement;
									(viii)organizing and
				hosting State and regional conferences for teen drivers;
									(ix)establishing
				partnerships and promoting coordination among community stakeholders, including
				public, not-for-profit, and for profit entities; and
									(x)funding a
				coordinator position for the teen safety program in the State or
				region.
									.
				(i)Activities To
			 promote highway and motor vehicle safetySection 402 of title 23, United
			 States Code, as amended by this section, is further amended by adding at the
			 end the following:
					
						(n)Availability of
				fundsNotwithstanding any other provision of law, amounts
				appropriated to the Secretary for the National Highway Traffic Safety
				Administration shall be available for activities to promote highway safety and
				motor vehicle safety, including activities specifically designed to urge a
				State or local legislator or legislature to favor or oppose the adoption of any
				specific legislative
				proposal.
						.
				103.Highway safety
			 research and developmentSection 403 of title
			 23, United States Code, is amended to read as follows:
				
					403.Highway safety
				research and development
						(a)Defined
				termIn this section, the term Federal laboratory
				includes—
							(1)a
				government-owned, government-operated laboratory; and
							(2)a
				government-owned, contractor-operated laboratory.
							(b)General
				authority
							(1)Research and
				development activitiesThe Secretary may conduct research and
				development activities, including demonstration projects and the collection and
				analysis of highway and motor vehicle safety data and related information
				needed to carry out this section, with respect to—
								(A)all aspects of
				highway and traffic safety systems and conditions relating to—
									(i)vehicle, highway,
				driver, passenger, motorcyclist, bicyclist, and pedestrian
				characteristics;
									(ii)accident
				causation and investigations;
									(iii)communications;
									(iv)emergency medical
				services; and
									(v)transportation of
				the injured;
									(B)human behavioral
				factors and their effect on highway and traffic safety, including—
									(i)driver
				education;
									(ii)impaired
				driving;
									(iii)distracted
				driving; and
									(iv)new technologies
				installed in, or brought into, vehicles;
									(C)an evaluation of
				the effectiveness of countermeasures to increase highway and traffic safety,
				including occupant protection and alcohol- and drug-impaired driving
				technologies and initiatives; and
								(D)the effect of
				State laws on any aspects, activities, or programs described in subparagraphs
				(A) through (C).
								(2)Cooperation,
				grants, and contractsThe Secretary may carry out this
				section—
								(A)independently;
								(B)in cooperation
				with other Federal departments, agencies, and instrumentalities and Federal
				laboratories;
								(C)by entering into
				contracts, cooperative agreements, and other transactions with the National
				Academy of Sciences, any Federal laboratory, State or local agency, authority,
				association, institution, foreign country, or person (as defined in chapter 1
				of title 1); or
								(D)by making grants
				to the National Academy of Sciences, any Federal laboratory, State or local
				agency, authority, association, institution, or person (as defined in chapter 1
				of title 1).
								(c)Collaborative
				research and development
							(1)In
				generalTo encourage innovative solutions to highway safety
				problems, stimulate voluntary improvements in highway safety, and stimulate the
				marketing of new highway safety related technology by private industry, the
				Secretary is authorized to carry out, on a cost-shared basis, collaborative
				research and development with—
								(A)non-Federal
				entities, including State and local governments, foreign countries, colleges,
				universities, corporations, partnerships, sole proprietorships, organizations
				serving the interests of children, people with disabilities, low-income
				populations, and older adults, and trade associations that are incorporated or
				established under the laws of any State or the United States; and
								(B)Federal
				laboratories.
								(2)AgreementsIn
				carrying out this subsection, the Secretary may enter into cooperative research
				and development agreements (as defined in section 12 of the Stevenson-Wydler
				Technology Innovation Act of 1980 (15 U.S.C. 3710a))
				in which the Secretary provides not more than 50 percent of the cost of any
				research or development project under this subsection.
							(3)Use of
				technologyThe research, development, or use of any technology
				pursuant to an agreement under this subsection, including the terms under which
				technology may be licensed and the resulting royalties may be distributed,
				shall be subject to the provisions of the Stevenson-Wydler Technology
				Innovation Act of 1980 (15 U.S.C. 3701 et seq.).
							(d)Title to
				equipmentIn furtherance of the purposes set forth in section
				402, the Secretary may vest title to equipment purchased for demonstration
				projects with funds authorized under this section to State or local agencies on
				such terms and conditions as the Secretary determines to be appropriate.
						(e)TrainingNotwithstanding
				the apportionment formula set forth in section 402(c)(2), 1 percent of the
				total amount available for apportionment to the States for highway safety
				programs under section 402(c) in each fiscal year shall be available, through
				the end of the succeeding fiscal year, to the Secretary, acting through the
				Administrator of the National Highway Traffic Safety Administration—
							(1)to provide
				training, conducted or developed by Federal or non-Federal entity or personnel,
				to Federal, State, and local highway safety personnel; and
							(2)to pay for any
				travel, administrative, and other expenses related to such training.
							(f)Driver licensing
				and fitness To drive clearinghouseFrom amounts made available
				under this section, the Secretary, acting through the Administrator of the
				National Highway Traffic Safety Administration, is authorized to expend
				$1,280,000 between October 1, 2011, and September 30, 2013, to establish an
				electronic clearinghouse and technical assistance service to collect and
				disseminate research and analysis of medical and technical information and best
				practices concerning drivers with medical issues that may be used by State
				driver licensing agencies in making licensing qualification decisions.
						(g)International
				highway safety information and cooperation
							(1)EstablishmentThe
				Secretary, acting through the Administrator of the National Highway Traffic
				Safety Administration, may establish an international highway safety
				information and cooperation program to—
								(A)inform the United
				States highway safety community of laws, projects, programs, data, and
				technology in foreign countries that could be used to enhance highway safety in
				the United States;
								(B)permit the
				exchange of information with foreign countries about laws, projects, programs,
				data, and technology that could be used to enhance highway safety; and
								(C)allow the
				Secretary, represented by the Administrator, to participate and cooperate in
				international activities to enhance highway safety.
								(2)CooperationThe
				Secretary may carry out this subsection in cooperation with any appropriate
				Federal agency, State or local agency or authority, foreign government, or
				multinational institution.
							(h)Public health
				authorityFor purposes of collecting and analyzing medical data
				for transportation safety research purposes under this chapter or chapter 301
				of title 49, the term public health authority has the meaning
				given the term in
				section
				164.501 of title 45, Code of Federal Regulations, and includes
				the National Highway Traffic Safety Administration. Any protected health
				information (as defined in section 160.103 of title 45, Code of Federal
				Regulations) collected or received by the National Highway Traffic Safety
				Administration in its capacity as a public health authority may not be subject
				to discovery, admitted into evidence, or used in any administrative, civil,
				criminal, or other judicial proceeding.
						(i)Prohibition on
				certain disclosuresAny report of the National Highway Traffic
				Safety Administration, or of any officer, employee, or contractor of the
				National Highway Traffic Safety Administration, relating to any highway traffic
				accident or the investigation of such accident conducted pursuant to this
				chapter or chapter 301 shall be made available to the public in a manner that
				does not identify individuals.
						(j)Model
				specifications for devicesThe Secretary, acting through the
				Administrator of the National Highway Traffic Safety Administration,
				may—
							(1)develop model
				specifications and testing procedures for devices, including devices designed
				to measure the concentration of alcohol in the body;
							(2)conduct periodic
				tests of such devices;
							(3)publish a
				Conforming Products List of such devices that have met the model
				specifications; and
							(4)may require that
				any necessary tests of such devices are conducted by a Federal laboratory and
				paid for by the device
				manufacturers.
							.
			104.National driver
			 registerSection 30302(b) of
			 title 49, United States Code, is amended by adding at the end the following:
			 The Secretary shall make continual improvements to modernize the
			 Register's data processing system..
			105.Combined
			 occupant protection grants
				(a)In
			 generalSection 405 of title 23, United
			 States Code, is amended to read as follows:
					
						405.Combined
				occupant protection grants
							(a)General
				authoritySubject to the requirements of this section, the
				Secretary of Transportation shall award grants to States that adopt and
				implement effective occupant protection programs to reduce highway deaths and
				injuries resulting from individuals riding unrestrained or improperly
				restrained in motor vehicles.
							(b)Federal
				shareThe Federal share of the costs of activities funded using
				amounts from grants awarded under this section may not exceed 80 percent for
				each fiscal year for which a State receives a grant.
							(c)Eligibility
								(1)High seat belt
				use rateA State with an observed seat belt use rate of 90
				percent or higher, based on the most recent data from a survey that conforms
				with national criteria established by the National Highway Traffic Safety
				Administration, shall be eligible for a grant in a fiscal year if the
				State—
									(A)submits an
				occupant protection plan during the first fiscal year;
									(B)participates in
				the Click It or Ticket national mobilization;
									(C)has an active
				network of child restraint inspection stations; and
									(D)has a plan to
				recruit, train, and maintain a sufficient number of child passenger safety
				technicians.
									(2)Lower seat belt
				use rateA State with an observed seat belt use rate below 90
				percent, based on the most recent data from a survey that conforms with
				national criteria established by the National Highway Traffic Safety
				Administration, shall be eligible for a grant in a fiscal year if—
									(A)the State meets
				all of the requirements under subparagraphs (A) through (D) of paragraph (1);
				and
									(B)the Secretary
				determines that the State meets at least 3 of the following criteria:
										(i)The State conducts
				sustained (on-going and periodic) seat belt enforcement at a defined level of
				participation during the year.
										(ii)The State has
				enacted and enforces a primary enforcement seat belt use law.
										(iii)The State has
				implemented countermeasure programs for high-risk populations, such as drivers
				on rural roadways, unrestrained nighttime drivers, or teenage drivers.
										(iv)The State has
				enacted and enforces occupant protection laws requiring front and rear occupant
				protection use by all occupants in an age-appropriate restraint.
										(v)The State has
				implemented a comprehensive occupant protection program in which the State
				has—
											(I)conducted a
				program assessment;
											(II)developed a
				statewide strategic plan;
											(III)designated an
				occupant protection coordinator; and
											(IV)established a
				statewide occupant protection task force.
											(vi)The State—
											(I)completed an
				assessment of its occupant protection program during the 3-year period
				preceding the grant year; or
											(II)will conduct such
				an assessment during the first year of the grant.
											(d)Use of grant
				amountsGrant funds received pursuant to this section may be used
				to—
								(1)carry out a
				program to support high-visibility enforcement mobilizations, including paid
				media that emphasizes publicity for the program, and law enforcement;
								(2)carry out a
				program to train occupant protection safety professionals, police officers,
				fire and emergency medical personnel, educators, and parents concerning all
				aspects of the use of child restraints and occupant protection;
								(3)carry out a
				program to educate the public concerning the proper use and installation of
				child restraints, including related equipment and information systems;
								(4)carry out a
				program to provide community child passenger safety services, including
				programs about proper seating positions for children and how to reduce the
				improper use of child restraints;
								(5)purchase and
				distribute child restraints to low-income families if not more than 5 percent
				of the funds received in a fiscal year are used for this purpose;
								(6)establish and
				maintain information systems containing data concerning occupant protection,
				including the collection and administration of child passenger safety and
				occupant protection surveys; and
								(7)carry out a
				program to educate the public concerning the dangers of leaving children
				unattended in vehicles.
								(e)Grant
				amountThe allocation of grant funds under this section to a
				State for a fiscal year shall be in proportion to the State's apportionment
				under section 402 for fiscal year 2009.
							(f)ReportA
				State that receives a grant under this section shall submit a report to the
				Secretary that documents the manner in which the grant amounts were obligated
				and expended and identifies the specific programs carried out with the grant
				funds. The report shall be in a form prescribed by the Secretary and may be
				combined with other State grant reporting requirements under chapter 4 of title
				23, United States Code.
							(g)DefinitionsIn
				this section:
								(1)Child
				restraintThe term child restraint means any device
				(including child safety seat, booster seat, harness, and excepting seat belts)
				designed for use in a motor vehicle to restrain, seat, or position children who
				weigh 65 pounds (30 kilograms) or less, and certified to the Federal motor
				vehicle safety standard prescribed by the National Highway Traffic Safety
				Administration for child restraints.
								(2)Seat
				beltThe term seat belt means—
									(A)with respect to
				open-body motor vehicles, including convertibles, an occupant restraint system
				consisting of a lap belt or a lap belt and a detachable shoulder belt;
				and
									(B)with respect to
				other motor vehicles, an occupant restraint system consisting of integrated lap
				and shoulder
				belts.
									.
				(b)Conforming
			 amendmentThe analysis for
			 chapter
			 4 of title 23, United States Code, is amended by striking the
			 item relating to section 405 and inserting the following:
					
						
							405. Combined occupant
				protection
				grants.
						
						.
				106.State traffic
			 safety information system improvementsSection 408 of title
			 23, United States Code, is amended to read as follows:
				
					408.State traffic
				safety information system improvements
						(a)General
				authoritySubject to the requirements of this section, the
				Secretary of Transportation shall award grants to States to support the
				development and implementation of effective State programs that—
							(1)improve the
				timeliness, accuracy, completeness, uniformity, integration, and accessibility
				of the State safety data that is needed to identify priorities for Federal,
				State, and local highway and traffic safety programs;
							(2)evaluate the
				effectiveness of efforts to make such improvements;
							(3)link the State
				data systems, including traffic records, with other data systems within the
				State, such as systems that contain medical, roadway, and economic data;
							(4)improve the
				compatibility and interoperability of the data systems of the State with
				national data systems and data systems of other States; and
							(5)enhance the
				ability of the Secretary to observe and analyze national trends in crash
				occurrences, rates, outcomes, and circumstances.
							(b)Federal
				shareThe Federal share of the cost of adopting and implementing
				in a fiscal year a State program described in this section may not exceed 80
				percent.
						(c)EligibilityA
				State is not eligible for a grant under this section in a fiscal year unless
				the State demonstrates, to the satisfaction of the Secretary, that the
				State—
							(1)has a functioning
				traffic records coordinating committee (referred to in this subsection as
				TRCC) that meets at least 3 times a year;
							(2)has designated a
				TRCC coordinator;
							(3)has established a
				State traffic record strategic plan that has been approved by the TRCC and
				describes specific quantifiable and measurable improvements anticipated in the
				State's core safety databases, including crash, citation or adjudication,
				driver, emergency medical services or injury surveillance system, roadway, and
				vehicle databases;
							(4)has demonstrated
				quantitative progress in relation to the significant data program attribute
				of—
								(A)accuracy;
								(B)completeness;
								(C)timeliness;
								(D)uniformity;
								(E)accessibility;
				or
								(F)integration of a
				core highway safety database; and
								(5)has certified to
				the Secretary that an assessment of the State’s highway safety data and traffic
				records system was conducted or updated during the preceding 5 years.
							(d)Use of grant
				amountsGrant funds received by a State under this section shall
				be used for making data program improvements to core highway safety databases
				related to quantifiable, measurable progress in any of the 6 significant data
				program attributes set forth in subsection (c)(4).
						(e)Grant
				amountThe allocation of grant funds under this section to a
				State for a fiscal year shall be in proportion to the State's apportionment
				under section 402 for fiscal year
				2009.
						.
			107.Impaired
			 driving countermeasures
				(a)In
			 generalSection 410 of title 23, United
			 States Code, is amended to read as follows:
					
						410.Impaired
				driving countermeasures
							(a)Grants
				authorizedSubject to the requirements of this section, the
				Secretary of Transportation shall award grants to States that adopt and
				implement—
								(1)effective programs
				to reduce driving under the influence of alcohol, drugs, or the combination of
				alcohol and drugs; or
								(2)alcohol-ignition
				interlock laws.
								(b)Federal
				shareThe Federal share of the costs of activities funded using
				amounts from grants under this section may not exceed 80 percent in any fiscal
				year in which the State receives a grant.
							(c)Eligibility
								(1)Low-range
				statesLow-range States shall be eligible for a grant under this
				section.
								(2)Mid-range
				statesA mid-range State shall be eligible for a grant under this
				section if—
									(A)a statewide
				impaired driving task force in the State developed a statewide plan during the
				most recent 3 calendar years to address the problem of impaired driving;
				or
									(B)the State will
				convene a statewide impaired driving task force to develop such a plan during
				the first year of the grant.
									(3)High-range
				statesA high-range State shall be eligible for a grant under
				this section if the State—
									(A)(i)conducted an assessment
				of the State’s impaired driving program during the most recent 3 calendar
				years; or
										(ii)will conduct such
				an assessment during the first year of the grant;
										(B)convenes, during
				the first year of the grant, a statewide impaired driving task force to develop
				a statewide plan that—
										(i)addresses any
				recommendations from the assessment conducted under subparagraph (A);
										(ii)includes a
				detailed plan for spending any grant funds provided under this section;
				and
										(iii)describes how
				such spending supports the statewide comprehensive program;
										(C)(i)submits the statewide
				plan to the National Highway Traffic Safety Administration during the first
				year of the grant for the agency's review and approval;
										(ii)annually updates
				the statewide plan in each subsequent year of the grant; and
										(iii)submits each
				updated statewide plan for the agency's review and comment; and
										(D)appoints an
				impaired driving coordinator—
										(i)to coordinate the
				State’s activities to address enforcement and adjudication of laws to address
				driving while impaired by alcohol; and
										(ii)to oversee the
				implementation of the statewide plan.
										(d)Use of grant
				amounts
								(1)Required
				programsHigh-range States shall use grant funds for—
									(A)high visibility
				enforcement efforts; and
									(B)any of the
				activities described in paragraph (2) if—
										(i)the activity is
				described in the statewide plan; and
										(ii)the Secretary
				approves the use of funding for such activity.
										(2)Authorized
				programsMedium-range and low-range States may use grant funds
				for—
									(A)any of the
				purposes described in paragraph (1);
									(B)paid and earned
				media in support of high visibility enforcement efforts;
									(C)hiring a full-time
				impaired driving coordinator of the State’s activities to address the
				enforcement and adjudication of laws regarding driving while impaired by
				alcohol;
									(D)court support of
				high visibility enforcement efforts;
									(E)alcohol ignition
				interlock programs;
									(F)improving
				blood-alcohol concentration testing and reporting;
									(G)establishing
				driving while intoxicated courts;
									(H)conducting—
										(i)standardized field
				sobriety training;
										(ii)advanced roadside
				impaired driving evaluation training; and
										(iii)drug recognition
				expert training for law enforcement;
										(I)training and
				education of criminal justice professionals (including law enforcement,
				prosecutors, judges and probation officers) to assist such professionals in
				handling impaired driving cases;
									(J)traffic safety
				resource prosecutors;
									(K)judicial outreach
				liaisons;
									(L)equipment and
				related expenditures used in connection with impaired driving enforcement in
				accordance with criteria established by the National Highway Traffic Safety
				Administration;
									(M)training on the
				use of alcohol screening and brief intervention; and
									(N)developing
				impaired driving information systems.
									(3)Other
				programsLow-range States may use grant funds for any expenditure
				designed to reduce impaired driving based on problem identification.
								(e)Grant
				amountSubject to subsection (g), the allocation of grant funds
				to a State under this section for a fiscal year shall be in proportion to the
				State's apportionment under section 402(c) for fiscal year 2009.
							(f)Changes in the
				average impaired driving fatality rateThe Secretary, acting
				through the Administrator of the National Highway Traffic Safety
				Administration, may change the average impaired driving fatality rate that
				establishes the Low-range, Mid-range, and High-range under this section every 3
				years, based upon changing conditions across the Nation.
							(g)Grants to States
				that adopt and enforce mandatory alcohol-Ignition interlock laws
								(1)In
				generalThe Secretary shall make a separate grant under this
				section to each State that adopts and is enforcing a mandatory alcohol-ignition
				interlock law for all individuals convicted of driving under the influence of
				alcohol or of driving while intoxicated.
								(2)Use of
				fundsSuch grants may be used by recipient States only for costs
				associated with the State's alcohol-ignition interlock program, including
				screening, assessment, and program and offender oversight.
								(3)AllocationFunds
				made available under this subsection shall be allocated among States described
				in paragraph (1) on the basis of the apportionment formula under section
				402(c).
								(4)FundingNot
				more than 15 percent of the amounts made available to carry out this section in
				a fiscal year shall be made available by the Secretary for making grants under
				this subsection.
								(h)DefinitionsIn
				this section:
								(1)Average impaired
				driving fatality rateThe term average impaired driving
				fatality rate means the number of fatalities in motor vehicle crashes
				involving a driver with a blood alcohol concentration of at least 0.08 for
				every 100,000,000 vehicle miles traveled, based on the most recently reported 3
				calendar years of final data from the Fatality Analysis Reporting System, as
				calculated in accordance with regulations prescribed by the Administrator of
				the National Highway Traffic Safety Administration.
								(2)High-range
				stateThe term high-range State means a State that
				has an average impaired driving fatality rate of 0.60 or higher.
								(3)Low-range
				stateThe term low-range State means a State that
				has an average impaired driving fatality rate of 0.30 or lower.
								(4)Mid-range
				stateThe term mid-range State means a State that
				has an average impaired driving fatality rate that is higher than 0.30 and
				lower than
				0.60.
								.
				(b)Conforming
			 amendmentThe analysis for
			 chapter
			 4 of title 23, United States Code, is amended by striking the
			 item relating to section 410 and inserting the following:
					
						
							410. Impaired driving
				countermeasures.
						
						.
				108.Distracted
			 driving grants
				(a)In
			 generalSection 411 of title 23, United
			 States Code, is amended to read as follows:
					
						411.Distracted
				driving grants
							(a)In
				generalThe Secretary shall
				award a grant under this section to any State that enacts and enforces a
				statute that meets the requirements set forth in subsections (b) and
				(c).
							(b)Prohibition on
				texting while drivingA State statute meets the requirements set
				forth in this subsection if the statute—
								(1)prohibits drivers
				from texting through a personal wireless communications device while
				driving;
								(2)makes violation of
				the statute a primary offense;
								(3)establishes—
									(A)a minimum fine for
				a first violation of the statute; and
									(B)increased fines
				for repeat violations; and
									(4)provides increased
				civil and criminal penalties than would otherwise apply if a vehicle accident
				is caused by a driver who is using such a device in violation of the
				statute.
								(c)Prohibition on
				youth cell phone use while drivingA State statute meets the
				requirements set forth in this subsection if the statute—
								(1)prohibits a driver
				who is younger than 18 years of age from using a personal wireless
				communications device while driving;
								(2)makes violation of
				the statute a primary offense;
								(3)requires
				distracted driving issues to be tested as part of the State driver’s license
				examination;
								(4)establishes—
									(A)a minimum fine for
				a first violation of the statute; and
									(B)increased fines
				for repeat violations; and
									(5)provides increased
				civil and criminal penalties than would otherwise apply if a vehicle accident
				is caused by a driver who is using such a device in violation of the
				statute.
								(d)Permitted
				exceptionsA statute that meets the requirements set forth in
				subsections (b) and (c) may provide exceptions for—
								(1)a driver who uses
				a personal wireless communications device to contact emergency services;
								(2)emergency services
				personnel who use a personal wireless communications device while—
									(A)operating an
				emergency services vehicle; and
									(B)engaged in the
				performance of their duties as emergency services personnel; and
									(3)an individual
				employed as a commercial motor vehicle driver or a school bus driver who uses a
				personal wireless communications device within the scope of such individual’s
				employment if such use is permitted under the regulations promulgated pursuant
				to section
				31152 of title 49.
								(e)Use of grant
				fundsOf the grant funds received by a State under this
				section—
								(1)at least 50
				percent shall be used—
									(A)to educate the
				public through advertising containing information about the dangers of texting
				or using a cell phone while driving;
									(B)for traffic signs
				that notify drivers about the distracted driving law of the State; or
									(C)for law
				enforcement costs related to the enforcement of the distracted driving law;
				and
									(2)up to 50 percent
				may be used for other projects that—
									(A)improve traffic
				safety; and
									(B)are consistent
				with the criteria set forth in section 402(a).
									(f)Additional
				grantsIn fiscal year 2012, the Secretary may use up to 25
				percent of the funding available for grants under this section to award grants
				to States that—
								(1)enacted statutes
				before July 1, 2011, which meet the requirements under paragraphs (1) and (2)
				of subsection (b); and
								(2)are otherwise
				ineligible for a grant under this section.
								(g)DefinitionsIn
				this section:
								(1)DrivingThe
				term driving—
									(A)means operating a
				motor vehicle on a public road, including operation while temporarily
				stationary because of traffic, a traffic light or stop sign, or otherwise;
				and
									(B)does not include
				operating a motor vehicle when the vehicle has pulled over to the side of, or
				off, an active roadway and has stopped in a location where it can safely remain
				stationary.
									(2)Personal
				wireless communications deviceThe term personal wireless
				communications device—
									(A)means a device
				through which personal wireless services (as defined in section 332(c)(7)(C)(i)
				of the Communications Act of 1934 (47 U.S.C.
				332(c)(7)(C)(i))) are transmitted; and
									(B)does not include a
				global navigation satellite system receiver used for positioning, emergency
				notification, or navigation purposes.
									(3)Primary
				offenseThe term primary offense means an offense
				for which a law enforcement officer may stop a vehicle solely for the purpose
				of issuing a citation in the absence of evidence of another offense.
								(4)Public
				roadThe term public road has the meaning given that
				term in section 402(c).
								(5)TextingThe
				term texting means reading from or manually entering data into a
				personal wireless communications device, including doing so for the purpose of
				SMS texting, e-mailing, instant messaging, or engaging in any other form of
				electronic data retrieval or electronic data
				communication.
								.
				(b)Conforming
			 amendmentThe analysis for
			 chapter
			 4 of title 23, United States Code, is amended by striking the
			 item relating to section 411 and inserting the following:
					
						
							411. Distracted driving
				grants.
						
						.
				109.High visibility
			 enforcement programSection
			 2009 of SAFETEA–LU (Public Law 109–59;
			 23 U.S.C.
			 402 note) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 at least 2 and inserting at least 3; and
					(B)by striking
			 years 2006 through 2009. and inserting fiscal years 2012
			 and 2013. The Administrator may also initiate and support additional campaigns
			 in each of fiscal years 2012 and 2013 for the purposes specified in subsection
			 (b).;
					(2)in subsection (b)
			 by striking either or both and inserting outcomes related
			 to at least 1;
				(3)in subsection (c),
			 by inserting and Internet-based outreach after print
			 media advertising;
				(4)in subsection (e),
			 by striking subsections (a), (c), and (f) and inserting
			 subsection (c);
				(5)by striking
			 subsection (f); and
				(6)by redesignating
			 subsection (g) as subsection (f).
				110.Motorcyclist
			 safetySection 2010 of
			 SAFETEA–LU (Public Law 109–59;
			 23 U.S.C.
			 402 note) is amended—
				(1)by striking
			 subsections (b) and (g);
				(2)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (b), (c), (d), and (e),
			 respectively; and
				(3)in subsection
			 (c)(1), as redesignated by striking to the satisfaction of the
			 Secretary— and all that follows and inserting , to the
			 satisfaction of the Secretary, at least 2 of the 6 criteria listed in paragraph
			 (2)..
				111.Driver alcohol
			 detection system for safety research
				(a)In
			 generalChapter 4 of title 23, United
			 States Code, is amended by adding at the end the following:
					
						413.In-vehicle
				alcohol detection device research
							(a)In
				generalThe Administrator of the National Highway Traffic Safety
				Administration shall carry out a collaborative research effort under chapter
				301 of title 49, United States Code, to continue to explore the feasibility and
				the potential benefits of, and the public policy challenges associated with,
				more widespread deployment of in-vehicle technology to prevent alcohol-impaired
				driving.
							(b)ReportsThe
				Administrator shall submit a report annually to the Senate Committee on
				Commerce, Science, and Transportation and the House of Representatives
				Committee on Transportation and Infrastructure—
								(1)describing
				progress in carrying out the collaborative research effort; and
								(2)including an
				accounting for the use of Federal funds obligated or expended in carrying out
				that effort.
								(c)DefinitionsIn
				this title:
								(1)Alcohol-impaired
				drivingThe term alcohol-impaired driving means
				operation of a motor vehicle (as defined in
				section
				30102(a)(6) of title 49, United States Code) by an individual
				whose blood alcohol content is at or above the legal limit.
								(2)Legal
				limitThe term legal limit means a blood alcohol
				concentration of 0.08 percent or greater (as specified by chapter 163 of title
				23, United States Code) or such other percentage limitation as may be
				established by applicable Federal, State, or local
				law.
								.
				(b)Clerical
			 amendmentThe analysis for
			 chapter
			 4 of title 23, United States Code, is amended by inserting
			 after the item relating to section 412 the following:
					
						
							413. In-vehicle alcohol detection device
				research.
						
						.
				112.State graduated
			 driver licensing laws
				(a)In
			 generalChapter 4 of title 23, United
			 States Code, as amended by this Act, is further amended by adding at the end
			 the following:
					
						414.State Graduated
				Driver Licensing Incentive Grant
							(a)Grants
				authorizedSubject to the requirements of this section, the
				Secretary shall award grants to States that adopt and implement graduated
				driver licensing laws in accordance with the requirements set forth in
				subsection (b).
							(b)Minimum
				requirements
								(1)In
				generalA State meets the requirements set forth in this
				subsection if the State has a graduated driver licensing law that requires
				novice drivers younger than 21 years of age to comply with the 2-stage
				licensing process described in paragraph (2) before receiving an unrestricted
				driver’s license.
								(2)Licensing
				processA State is in compliance with the 2-stage licensing
				process described in this paragraph if the State’s driver’s license laws
				include—
									(A)a learner's permit
				stage that—
										(i)is at least 6
				months in duration;
										(ii)prohibits the
				driver from using a cellular telephone or any communications device in a
				nonemergency situation; and
										(iii)remains in
				effect until the driver—
											(I)reaches 16 years
				of age and enters the intermediate stage; or
											(II)reaches 18 years
				of age;
											(B)an intermediate
				stage that—
										(i)commences
				immediately after the expiration of the learner’s permit stage;
										(ii)is at least 6
				months in duration;
										(iii)prohibits the
				driver from using a cellular telephone or any communications device in a
				nonemergency situation;
										(iv)restricts driving
				at night;
										(v)prohibits the
				driver from operating a motor vehicle with more than 1 nonfamilial passenger
				younger than 21 years of age unless a licensed driver who is at least 21 years
				of age is in the motor vehicle; and
										(vi)remains in effect
				until the driver reaches 18 years of age; and
										(C)any other
				requirement prescribed by the Secretary of Transportation, including—
										(i)in the learner’s
				permit stage—
											(I)at least 40 hours
				of behind-the-wheel training with a licensed driver who is at least 21 years of
				age;
											(II)a driver training
				course; and
											(III)a requirement
				that the driver be accompanied and supervised by a licensed driver, who is at
				least 21 years of age, at all times while such driver is operating a motor
				vehicle; and
											(ii)in the learner’s
				permit or intermediate stage, a requirement, in addition to any other penalties
				imposed by State law, that the grant of an unrestricted driver’s license be
				automatically delayed for any individual who, during the learner's permit or
				intermediate stage, is convicted of a driving-related offense,
				including—
											(I)driving while
				intoxicated;
											(II)misrepresentation
				of his or her true age;
											(III)reckless
				driving;
											(IV)driving without
				wearing a seat belt;
											(V)speeding;
				or
											(VI)any other
				driving-related offense, as determined by the Secretary.
											(c)Rulemaking
								(1)In
				generalThe Secretary shall promulgate regulations necessary to
				implement the requirements under subsection (b), in accordance with the notice
				and comment provisions under
				section
				553 of title 5, United States Code.
								(2)ExceptionA
				State that otherwise meets the minimum requirements set forth in subsection (b)
				shall be deemed by the Secretary to be in compliance with the requirement set
				forth in subsection (b) if the State enacted a law before January 1, 2011,
				establishing a class of license that permits licensees or applicants younger
				than 18 years of age to drive a motor vehicle—
									(A)in connection with
				work performed on, or for the operation of, a farm owned by family members who
				are directly related to the applicant or licensee; or
									(B)if demonstrable
				hardship would result from the denial of a license to the licensees or
				applicants.
									(d)AllocationGrant
				funds allocated to a State under this section for a fiscal year shall be in
				proportion to a State’s apportionment under section 402 for such fiscal
				year.
							(e)Use of
				fundsGrant funds received by a State under this section may be
				used for—
								(1)enforcing a
				2-stage licensing process that complies with subsection (b)(2);
								(2)training for law
				enforcement personnel and other relevant State agency personnel relating to the
				enforcement described in paragraph (1);
								(3)publishing
				relevant educational materials that pertain directly or indirectly to the State
				graduated driver licensing law;
								(4)carrying out other
				administrative activities that the Secretary considers relevant to the State’s
				2-stage licensing process; and
								(5)carrying out a
				teen traffic safety program described in section
				402(m).
								.
				113.Agency
			 accountabilitySection 412 of
			 title 23, United States Code, is amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)Triennial State
				management reviews
							(1)In
				generalExcept as provided under paragraph (2), the Secretary
				shall conduct a review of each State highway safety program at least once every
				3 years.
							(2)ExceptionsThe
				Secretary may conduct reviews of the highway safety programs of the United
				States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
				Northern Mariana Islands as often as the Secretary determines to be
				appropriate.
							(3)ComponentsReviews
				under this subsection shall include—
								(A)a management
				evaluation of all grant programs funded under this chapter;
								(B)an assessment of
				State data collection and evaluation relating to performance measures
				established by the Secretary;
								(C)a comparison of
				State efforts under subparagraphs (A) and (B) to best practices and programs
				that have been evaluated for effectiveness; and
								(D)the development of
				recommendations on how each State could—
									(i)improve the
				management and oversight of its grant activities; and
									(ii)provide a
				management and oversight plan for such grant
				programs.
									;
				and
				(2)by striking
			 subsection (f).
				114.Emergency
			 medical servicesSection 10202
			 of Public Law
			 109–59 (42 U.S.C. 300d–4) is amended by
			 adding at the end the following:
				
					(b)National
				Emergency Medical Services Advisory Council
						(1)EstablishmentThe
				Secretary of Transportation, in coordination with the Secretary of Health and
				Human Services and the Secretary of Homeland Security, shall establish a
				National Emergency Medical Services Advisory Council (referred to in this
				subsection as the Advisory Council).
						(2)MembershipThe
				Advisory Council shall be composed of 25 members, who—
							(A)shall be appointed
				by the Secretary of Transportation; and
							(B)shall collectively
				be representative of all sectors of the emergency medical services
				community.
							(3)PurposesThe
				purposes of the Advisory Council are to advise and consult with—
							(A)the Federal
				Interagency Committee on Emergency Medical Services on matters relating to
				emergency medical services issues; and
							(B)the Secretary of
				Transportation on matters relating to emergency medical services issues
				affecting the Department of Transportation.
							(4)AdministrationThe
				Administrator of the National Highway Traffic Safety Administration shall
				provide administrative support to the Advisory Council, including scheduling
				meetings, setting agendas, keeping minutes and records, and producing
				reports.
						(5)LeadershipThe
				members of the Advisory Council shall annually select a chairperson of the
				Council.
						(6)MeetingsThe
				Advisory Council shall meet as frequently as is determined necessary by the
				chairperson of the Council.
						(7)Annual
				reportsThe Advisory Council shall prepare an annual report to
				the Secretary of Transportation regarding the Council's actions and
				recommendations.
						.
			115.Effective
			 dateSections 102 through 114,
			 and the amendments and repeals made by such sections, shall take effect on
			 October 1, 2011.
			IIEnhanced safety
			 authorities
			201.Definition of
			 motor vehicle equipmentSection
			 30102(a)(7)(C) of title 49, United States Code, is amended to
			 read as follows:
				
					(C)any device or an
				article or apparel, including a motorcycle helmet and excluding medicine or
				eyeglasses prescribed by a licensed practitioner, that—
						(i)is not a system,
				part, or component of a motor vehicle; and
						(ii)is manufactured,
				sold, delivered, or offered to be sold for use on public streets, roads, and
				highways with the apparent purpose of safeguarding motor vehicles and highway
				users against risk of accident, injury, or
				death.
						.
			202.Permit reminder
			 system for non-use of safety belts
				(a)In
			 generalChapter 301 of title 49,
			 United States Code, is amended—
					(1)in section 30122,
			 by striking subsection (d); and
					(2)by amending
			 section 30124 to read as follows:
						
							30124.Nonuse of
				safety beltsA motor vehicle
				safety standard prescribed under this chapter may not require a manufacturer to
				comply with the standard by using a safety belt interlock designed to prevent
				starting or operating a motor vehicle if an occupant is not using a safety
				belt.
							.
					(b)Conforming
			 amendmentThe analysis for
			 chapter 301 of title 49,
			 United States Code, is amended by striking the item relating to section 30124
			 and inserting the following:
					
						
							Sec. 30124. Nonuse of safety
				belts.
						
						.
				203.Civil
			 penalties
				(a)In
			 generalSection 30165 of title 49, United
			 States Code, is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)by striking
			 30123(d) and inserting 30123(a); and
							(ii)by striking
			 $15,000,000 and inserting $250,000,000;
			 and
							(B)in paragraph (3),
			 by striking $15,000,000 and inserting
			 $250,000,000; and
						(2)by amending
			 subsection (c) to read as follows:
						
							(c)Relevant factors
				in determining amount of penalty or compromiseIn determining the
				amount of a civil penalty or compromise under this section, the Secretary of
				Transportation shall consider the nature, circumstances, extent, and gravity of
				the violation. Such determination shall include, as appropriate—
								(1)the nature of the
				defect or noncompliance;
								(2)knowledge by the
				person charged of its obligation to recall or notify the public;
								(3)the severity of
				the risk of injury;
								(4)the occurrence or
				absence of injury;
								(5)the number of
				motor vehicles or items of motor vehicle equipment distributed with the defect
				or noncompliance;
								(6)the existence of
				an imminent hazard;
								(7)actions taken by
				the person charged to identify, investigate, or mitigate the condition;
								(8)the
				appropriateness of such penalty in relation to the size of the business of the
				person charged, including the potential for undue adverse economic
				impacts;
								(9)whether the person
				has previously been assessed civil penalties under this section during the most
				recent 5 years; and
								(10)other appropriate
				factors.
								.
					(b)Civil penalty
			 criteriaNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall issue a final rule, in accordance with the
			 procedures of section
			 553 of title 5, United States Code, which provides an
			 interpretation of the penalty factors described in section 30165(c) of title
			 49, United States Code.
				(c)ConstructionNothing
			 in this section may be construed as preventing the imposition of penalties
			 under section
			 30165 of title 49, United States Code, before the issuance of a
			 final rule under subsection (b).
				204.Motor vehicle
			 safety research and development
				(a)In
			 generalChapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						VMotor vehicle
				safety research and development
							30181.PolicyThe Secretary of Transportation shall
				conduct research, development, and testing on any area or aspect of motor
				vehicle safety necessary to carry out this chapter.
							30182.Powers and
				duties
								(a)In
				generalThe Secretary of Transportation shall—
									(1)conduct motor
				vehicle safety research, development, and testing programs and activities,
				including new and emerging technologies that impact or may impact motor vehicle
				safety;
									(2)collect and
				analyze all types of motor vehicle and highway safety data and related
				information to determine the relationship between motor vehicle or motor
				vehicle equipment performance characteristics and—
										(A)accidents
				involving motor vehicles; and
										(B)deaths or personal
				injuries resulting from those accidents;
										(3)promote, support,
				and advance the education and training of motor vehicle safety staff of the
				National Highway Traffic Safety Administration, including using program funds
				for—
										(A)planning,
				implementing, conducting, and presenting results of program activities;
				and
										(B)travel and related
				expenses;
										(4)obtain
				experimental and other motor vehicles and motor vehicle equipment for research
				or testing;
									(5)(A)use any test motor
				vehicles and motor vehicle equipment suitable for continued use, as determined
				by the Secretary to assist in carrying out this chapter or any other chapter of
				this title; or
										(B)sell or otherwise
				dispose of test motor vehicles and motor vehicle equipment and use the
				resulting proceeds to carry out this chapter;
										(6)award grants to
				States and local governments, interstate authorities, and nonprofit
				institutions; and
									(7)enter into
				cooperative agreements, collaborative research, or contracts with Federal
				agencies, interstate authorities, State and local governments, other public
				entities, private organizations and persons, nonprofit institutions, colleges
				and universities, consumer advocacy groups, corporations, partnerships, sole
				proprietorships, trade associations, Federal laboratories (including
				government-owned, government-operated laboratories and government-owned,
				contractor-operated laboratories), and foreign governments and research
				organizations.
									(b)Use of public
				agenciesIn carrying out this subchapter, the Secretary shall
				avoid duplication by using the services, research, and testing facilities of
				public agencies, as appropriate.
								(c)FacilitiesThe
				Secretary may plan, design, and build a new facility or modify an existing
				facility to conduct research, development, and testing in traffic safety,
				highway safety, and motor vehicle safety.
								(d)Availability of
				information, patents, and developmentsWhen the United States
				Government makes more than a minimal contribution to a research or development
				activity under this chapter, the Secretary shall include in the arrangement for
				the activity a provision to ensure that all information, patents, and
				developments related to the activity are available to the public without
				charge. The owner of a background patent may not be deprived of a right under
				the patent.
								30183.Public health
				authorityFor purposes of
				collecting and analyzing medical data for transportation safety research under
				this chapter or
				chapter
				4 of title 23, the term public health authority
				(as defined in section 164.501 of title 45, Code of
				Federal Regulations), shall include the National Highway Traffic Safety
				Administration. Any protected health information (as defined in
				section 160.103 of title 45, Code of Federal Regulations) collected or received
				by the National Highway Traffic Safety Administration in its capacity as a
				public health authority may not be subject to discovery, be admitted into
				evidence, or be used in any administrative, civil, criminal, or other judicial
				proceeding.
							30184.Prohibition
				on certain disclosuresAny
				report of the National Highway Traffic Safety Administration, or of any
				officer, employee, or contractor of the National Highway Traffic Safety
				Administration, relating to any highway traffic accident or the investigation
				of such accident conducted pursuant to this chapter or
				section
				403 of title 23, shall be made available to the public in a
				manner that does not identify
				individuals.
							.
				(b)Conforming
			 amendments
					(1)Amendment of
			 chapter analysisThe chapter analysis for chapter 301 of title
			 49, United States Code, is amended by adding at the end the following:
						
							
								SUBCHAPTER V—Motor vehicle safety
				research and development
								30181. Policy.
								30182. Powers and duties.
								30183. Public health
				authority.
								30184. Prohibition on certain
				disclosures.
							
							.
					(2)Deletion of
			 redundant materialChapter 301 of title 49,
			 United States Code, is amended—
						(A)in the chapter
			 analysis, by striking the item relating to section 30168; and
						(B)by striking
			 section 30168.
						205.Odometer
			 requirements definitionSection 32702(5)
			 of title 49, United States Code, is amended by inserting or system of
			 components after instrument.
			206.Electronic
			 disclosures of odometer informationSection 32705 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(g)Electronic
				disclosuresIn carrying out this section, the Secretary may
				prescribe regulations permitting any written disclosures or notices and related
				matters to be provided
				electronically.
					.
			207.Increased
			 penalties and damages for odometer fraudChapter 327 of title 49,
			 United States Code, is amended—
				(1)in section 32709(a)(1)—
					(A)by striking
			 $2,000 and inserting $10,000; and
					(B)by striking
			 $100,000 and inserting $1,000,000; and
					(2)in section
			 32710(a), by striking $1,500 and inserting
			 $10,000.
				208.Extend
			 prohibitions on importing noncompliant vehicles and equipment to defective
			 vehicles and equipmentSection
			 30112 of title 49, United States Code, is amended—
				(1)in subsection (a),
			 by adding at the end the following:
					
						(3)Except as provided
				in this section, section 30114, subsections (i) and (j) of section 30120, and
				subchapter III, a person may not sell, offer for sale, introduce or deliver for
				introduction in interstate commerce, or import into the United States any motor
				vehicle or motor vehicle equipment if the vehicle or equipment contains a
				defect related to motor vehicle safety about which notice was given under
				section 30118(c) or an order was issued under section 30118(b). Nothing in this
				paragraph may be construed to prohibit the importation of a new motor vehicle
				that receives a required recall remedy before being sold to a consumer in the
				United States.
						;
				and
				(2)in subsection
			 (b)(2)—
					(A)in subparagraph
			 (A), by striking or at the end;
					(B)in subparagraph
			 (B), by adding or at the end; and
					(C)by adding at the
			 end the following:
						
							(C)having no reason
				to know, despite exercising reasonable care, that a motor vehicle or motor
				vehicle equipment contains a defect related to motor vehicle safety about which
				notice was given under section 30118(c) or an order was issued under section
				30118(b);
							.
					209.Financial
			 responsibility requirements for importersChapter 301 of title 49,
			 United States Code, is amended—
				(1)in the chapter analysis, by striking the
			 item relating to subchapter III and inserting the following:
					
						
							SUBCHAPTER III—Importing motor vehicles
				and
				equipment
						
						;
				(2)in the heading for subchapter III, by
			 striking noncomplying; and
				(3)in section 30147,
			 by amending subsection (b) to read as follows:
					
						(b)Financial
				responsibility requirement
							(1)RulemakingThe
				Secretary of Transportation may issue regulations requiring each person that
				imports a motor vehicle or motor vehicle equipment into the customs territory
				of the United States, including a registered importer (or any successor in
				interest), provide and maintain evidence, satisfactory to the Secretary, of
				sufficient financial responsibility to meet its obligations under section
				30117(b), sections 30118 through 30121, and section 30166(f).
							(2)Refusal of
				admissionIf the Secretary of Transportation believes that a
				person described in paragraph (1) has not provided and maintained evidence of
				sufficient financial responsibility to meet the obligations referred to in
				paragraph (1), the Secretary of Homeland Security may refuse the admission into
				the customs territory of the United States of any motor vehicle or motor
				vehicle equipment imported by the
				person.
							.
				210.Conditions on
			 importation of vehicles and equipmentChapter 301 of title 49,
			 United States Code, is amended—
				(1)in the chapter
			 analysis, by striking the item relating to section 30164 and inserting the
			 following:
					
						
							30164. Service of process; conditions on
				importation of vehicles and equipment.
						
						;
				  
					and(2)in section
			 30164—
					(A)in the section
			 heading, by adding ;
			 conditions on importation of vehicles and equipment at
			 the end; and
					(B)by adding at the
			 end the following:
						
							(c)Identifying
				informationA manufacturer (including an importer) offering a
				motor vehicle or motor vehicle equipment for import shall identify—
								(1)the product by
				name, the manufacturer’s address, or such other identifying information as the
				Secretary may, by rule, request; and
								(2)each retailer or
				distributor to which the manufacturer directly supplied motor vehicles or motor
				vehicle equipment over which the Secretary has jurisdiction under this
				chapter.
								(d)RulemakingThe
				Secretary may issue regulations that—
								(1)condition the
				import of a motor vehicle or motor vehicle equipment on the manufacturer’s
				compliance with—
									(A)the requirements
				under this section;
									(B)any rules issued
				with respect to such requirements; or
									(C)any other
				requirements under this chapter or rules issued with respect to such
				requirements;
									(2)provide an
				opportunity for the manufacturer to present information before the Secretary’s
				determination as to whether the manufacturer's imports should be restricted;
				and
								(3)establish a
				process by which a manufacturer may petition for reinstatement of its ability
				to import motor vehicles or motor vehicle
				equipment.
								.
					211.Port
			 inspections; samples for examination or testingSection 30166(c)
			 of title 49, United States Code, is amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by inserting (including at United States ports of entry)
			 after held for introduction in interstate commerce; and
					(B)in subparagraph
			 (D), by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
					
						(4)shall obtain from
				the Secretary of Homeland Security without charge, upon the request of the
				Secretary of Transportation, a reasonable number of samples of motor vehicle
				equipment being offered for import; and
						(5)shall instruct the
				Secretary of Homeland Security to refuse admission of the motor vehicle
				equipment into the customs territory of the United States if the Secretary of
				Transportation determines, after examination of the samples obtained under
				paragraph (4) or through other means, that such refusal is warranted due to
				noncompliance with—
							(A)this
				chapter;
							(B)a regulation
				prescribed under this chapter; or
							(C)an order issued
				under this
				chapter.
							.
				IIITransparency and
			 accountability
			301.Improved NHTSA
			 vehicle safety database
				(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall improve public accessibility to information on
			 the National Highway Traffic Safety Administration’s publicly accessible
			 vehicle safety databases by—
					(1)improving
			 organization and functionality, including modern web design features, and
			 allowing for data to be searched, aggregated, and downloaded;
					(2)providing greater
			 consistency in presentation of vehicle safety issues; and
					(3)improving
			 searchability about specific vehicles and issues through standardization of
			 commonly used search terms.
					(b)Vehicle recall
			 information
					(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall require that motor vehicle safety recall
			 information—
						(A)is available to
			 the public on the Internet;
						(B)is searchable by
			 vehicle make and model and vehicle identification number;
						(C)is in a format
			 that preserves consumer privacy; and
						(D)includes
			 information about each recall that has not been completed for each
			 vehicle.
						(2)RulemakingThe
			 Secretary may initiate a rulemaking proceeding to require each manufacturer to
			 provide the information described in paragraph (1), with respect to that
			 manufacturer’s motor vehicles, at no cost on a publicly accessible Internet
			 website.
					(3)Database
			 awareness promotion activitiesThe Secretary, in consultation
			 with the heads of other relevant agencies, shall promote consumer awareness of
			 the information made available to the public pursuant to this
			 subsection.
					302.NHTSA hotline
			 for manufacturer, dealer, and mechanic personnelThe Secretary shall—
				(1)establish a means
			 by which mechanics, passenger motor vehicle dealership personnel, and passenger
			 motor vehicle manufacturer personnel may directly and confidentially contact
			 the National Highway Traffic Safety Administration to report potential
			 passenger motor vehicle safety defects; and
				(2)publicize the
			 means for contacting the National Highway Traffic Safety Administration in a
			 manner that targets mechanics, passenger motor vehicle dealership personnel,
			 and manufacturer personnel.
				303.Consumer notice
			 of software updates and other communications with dealers
				(a)Internet
			 accessibilitySection 30166(f) of title 49,
			 United States Code, is amended—
					(1)by striking
			 A manufacturer shall give the Secretary of Transportation and
			 inserting the following:
						
							(1)In
				generalA manufacturer shall give the Secretary of
				Transportation, and make available on a publicly accessible Internet
				website,
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)NoticesCommunications
				required to be submitted to the Secretary and made available on a publicly
				accessible Internet website under this subsection shall include all notices to
				dealerships of software upgrades and modifications recommended by a
				manufacturer for all previously sold vehicles. Notice is required even if the
				software upgrade or modification is not related to a safety defect or
				noncompliance with a motor vehicle safety standard. The notice shall include a
				plain language description of the purpose of the update and that description
				shall be prominently placed at the beginning of the notice.
							(3)IndexCommunications
				required to be submitted to the Secretary under this subsection shall be
				accompanied by an index to each communication, which—
								(A)identifies the
				make, model, and model year of the affected vehicles;
								(B)includes a concise
				summary of the subject matter of the communication; and
								(C)shall be made
				available by the Secretary to the public on the Internet in a searchable
				format.
								.
					304.Public
			 availability of early warning dataSection 30166(m)
			 of title 49, United States Code, is amended—
				(1)in paragraph
			 (3)(A), by amending clause (ii) to read as follows:
					
						(ii)customer
				satisfaction campaigns, customer advisories, recalls, consumer complaints,
				warranty claims, field reports, technical service bulletins, or other activity
				involving the repair or replacement of motor vehicles or motor vehicle
				equipment.
						;
				and
				(2)in paragraph (4),
			 by amending subparagraph (C) to read as follows:
					
						(C)Disclosure
							(i)In
				generalThe information provided to the Secretary pursuant to
				this subsection shall be disclosed publicly unless exempt from disclosure under
				section
				552(b) of title 5.
							(ii)PresumptionIn
				administering this subparagraph, the Secretary shall presume in favor of
				maximum public availability of information.
							(iii)Nonexempt
				informationThe Secretary shall presume that the following types
				of information are not exempt from disclosure under section 552(b) of title
				5:
								(I)Vehicle safety
				defect information related to incidents involving death or injury.
								(II)Aggregated
				numbers of property damage claims.
								(III)Aggregated
				numbers of consumer complaints related to potential vehicle
				defects.
								.
				305.Corporate
			 responsibility for NHTSA reports
				(a)In
			 generalSection 30166 of title 49, United
			 States Code, is amended by adding at the end the following:
					
						(o)Corporate
				responsibility for reports
							(1)In
				generalThe Secretary shall require a senior official responsible
				for safety in each company submitting information to the Secretary in response
				to a request for information in a safety defect or compliance investigation
				under this chapter to certify that—
								(A)the signing
				official has reviewed the submission; and
								(B)based on the
				official’s knowledge, the submission does not—
									(i)contain any untrue
				statement of a material fact; or
									(ii)omit to state a
				material fact necessary in order to make the statements made not misleading, in
				light of the circumstances under which such statements were made.
									(2)NoticeThe
				certification requirements of this section shall be clearly stated on any
				request for information under paragraph
				(1).
							.
				(b)Civil
			 penaltySection 30165(a) of title 49,
			 United States Code, is amended—
					(1)in paragraph (3),
			 by striking A person and inserting Except as provided in
			 paragraph (4), a person; and
					(2)by adding at the
			 end the following:
						
							(4)False,
				misleading, or incomplete reportsA person who knowingly and
				willfully submits materially false, misleading, or incomplete information to
				the Secretary, after certifying the same information as accurate and complete
				under the certification process established pursuant to section 30166(o), shall
				be subject to a civil penalty of not more than $5,000 per day. The maximum
				penalty under this paragraph for a related series of daily violations is
				$5,000,000.
							.
					306.Passenger motor
			 vehicle information program
				(a)DefinitionSection
			 32301 of title 49, United States Code, is amended—
					(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
					(2)by inserting
			 before paragraph (2), as redesignated, the following:
						
							(1)crash
				avoidance means preventing a
				crash;
							;
				and
					(3)in paragraph (2),
			 as redesignated, by striking the period at the end and inserting ;
			 and.
					(b)Information
			 includedSection 32302(a) of title 49,
			 United States Code, is amended—
					(1)in paragraph (2),
			 by inserting , crash avoidance, and any other areas the Secretary
			 determines will improve the safety of passenger motor vehicles after
			 crashworthiness; and
					(2)by striking
			 paragraph (4).
					307.Promotion of
			 vehicle defect reportingSection 32302 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(d)Motor vehicle
				defect reporting information
						(1)Rulemaking
				requiredNot later than 1
				year after the date of the enactment of the Motor Vehicle and Highway Safety Improvement Act of
				2011, the Secretary shall prescribe regulations that require
				passenger motor vehicle manufacturers—
							(A)to affix, in the
				glove compartment or in another readily accessible location on the vehicle, a
				sticker, decal, or other device that provides, in simple and understandable
				language, information about how to submit a safety-related motor vehicle defect
				complaint to the National Highway Traffic Safety Administration;
							(B)to prominently
				print the information described in subparagraph (A) on a separate page within
				the owner’s manual; and
							(C)to not place such
				information on the label required under section 3 of the Automobile Information
				Disclosure Act (15
				U.S.C. 1232).
							(2)ApplicationThe
				requirements under paragraph (1) shall apply to passenger motor vehicles
				manufactured in any model year beginning more than 1 year after the date on
				which a final rule is published under paragraph
				(1).
						.
			308.Whistleblower
			 protections for motor vehicle manufacturers, part suppliers, and dealership
			 employees
				(a)In
			 generalSubchapter IV of
			 chapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						30171.Protection of
				employees providing motor vehicle safety information
							(a)Discrimination
				against employees of manufacturers, part suppliers, and
				dealershipsNo motor vehicle manufacturer, part supplier, or
				dealership may discharge an employee or otherwise discriminate against an
				employee with respect to compensation, terms, conditions, or privileges of
				employment because the employee (or any person acting pursuant to a request of
				the employee)—
								(1)provided, caused
				to be provided, or is about to provide (with any knowledge of the employer) or
				cause to be provided to the employer or the Secretary of Transportation
				information relating to any motor vehicle defect, noncompliance, or any
				violation or alleged violation of any notification or reporting requirement of
				this chapter;
								(2)has filed, caused
				to be filed, or is about to file (with any knowledge of the employer) or cause
				to be filed a proceeding relating to any violation or alleged violation of any
				motor vehicle defect, noncompliance, or any violation or alleged violation of
				any notification or reporting requirement of this chapter;
								(3)testified or is
				about to testify in such a proceeding;
								(4)assisted or
				participated or is about to assist or participate in such a proceeding;
				or
								(5)objected to, or
				refused to participate in, any activity that the employee reasonably believed
				to be in violation of any provision of any Act enforced by the Secretary of
				Transportation, or any order, rule, regulation, standard, or ban under any such
				Act.
								(b)Complaint
				procedure
								(1)Filing and
				notificationA person who believes that he or she has been
				discharged or otherwise discriminated against by any person in violation of
				subsection (a) may, not later than 180 days after the date on which such
				violation occurs, file (or have any person file on his or her behalf) a
				complaint with the Secretary of Labor alleging such discharge or
				discrimination. Upon receipt of such a complaint, the Secretary shall notify,
				in writing, the person named in the complaint of the filing of the complaint,
				of the allegations contained in the complaint, of the substance of evidence
				supporting the complaint, and of the opportunities that will be afforded to
				such person under paragraph (2).
								(2)Investigation;
				preliminary order
									(A)In
				generalNot later than 60 days after the date of receipt of a
				complaint filed under paragraph (1) and after affording the person named in the
				complaint an opportunity to submit to the Secretary a written response to the
				complaint and an opportunity to meet with a representative of the Secretary to
				present statements from witnesses, the Secretary shall conduct an investigation
				and determine whether there is reasonable cause to believe that the complaint
				has merit and notify, in writing, the complainant and the person alleged to
				have committed a violation of subsection (a) of the Secretary’s findings. If
				the Secretary concludes that there is a reasonable cause to believe that a
				violation of subsection (a) has occurred, the Secretary shall accompany the
				Secretary’s findings with a preliminary order providing the relief prescribed
				by paragraph (3)(B). Not later than 30 days after the date of notification of
				findings under this paragraph, either the person alleged to have committed the
				violation or the complainant may file objections to the findings or preliminary
				order, or both, and request a hearing on the record. The filing of such
				objections shall not operate to stay any reinstatement remedy contained in the
				preliminary order. Such hearings shall be conducted expeditiously. If a hearing
				is not requested in such 30-day period, the preliminary order shall be deemed a
				final order that is not subject to judicial review.
									(B)Requirements
										(i)Required showing
				by complainantThe Secretary shall dismiss a complaint filed
				under this subsection and shall not conduct an investigation otherwise required
				under subparagraph (A) unless the complainant makes a prima facie showing that
				any behavior described in paragraphs (1) through (5) of subsection (a) was a
				contributing factor in the unfavorable personnel action alleged in the
				complaint.
										(ii)Showing by
				employerNotwithstanding a finding by the Secretary that the
				complainant has made the showing required under clause (i), no investigation
				otherwise required under subparagraph (A) shall be conducted if the employer
				demonstrates, by clear and convincing evidence, that the employer would have
				taken the same unfavorable personnel action in the absence of that
				behavior.
										(iii)Criteria for
				determination by secretaryThe Secretary may determine that a
				violation of subsection (a) has occurred only if the complainant demonstrates
				that any behavior described in paragraphs (1) through (5) of subsection (a) was
				a contributing factor in the unfavorable personnel action alleged in the
				complaint.
										(iv)ProhibitionRelief
				may not be ordered under subparagraph (A) if the employer demonstrates, by
				clear and convincing evidence, that the employer would have taken the same
				unfavorable personnel action in the absence of that behavior.
										(3)Final
				order
									(A)Deadline for
				issuance; settlement agreementsNot later than 120 days after the
				date of conclusion of a hearing under paragraph (2), the Secretary shall issue
				a final order providing the relief prescribed by this paragraph or denying the
				complaint. At any time before issuance of a final order, a proceeding under
				this subsection may be terminated on the basis of a settlement agreement
				entered into by the Secretary, the complainant, and the person alleged to have
				committed the violation.
									(B)RemedyIf,
				in response to a complaint filed under paragraph (1), the Secretary determines
				that a violation of subsection (a) has occurred, the Secretary shall order the
				person who committed such violation—
										(i)to take
				affirmative action to abate the violation;
										(ii)to reinstate the
				complainant to his or her former position together with the compensation
				(including back pay) and restore the terms, conditions, and privileges
				associated with his or her employment; and
										(iii)to provide
				compensatory damages to the complainant.
										(C)Attorneys’
				feesIf such an order is issued under this paragraph, the
				Secretary, at the request of the complainant, shall assess against the person
				against whom the order is issued a sum equal to the aggregate amount of all
				costs and expenses (including attorneys’ and expert witness fees) reasonably
				incurred, as determined by the Secretary, by the complainant for, or in
				connection with, bringing the complaint upon which the order was issued.
									(D)Frivolous
				complaintsIf the Secretary determines that a complaint under
				paragraph (1) is frivolous or has been brought in bad faith, the Secretary may
				award to the prevailing employer a reasonable attorney’s fee not exceeding
				$1,000.
									(E)De novo
				reviewWith respect to a complaint under paragraph (1), if the
				Secretary of Labor has not issued a final decision within 210 days after the
				filing of the complaint and if the delay is not due to the bad faith of the
				employee, the employee may bring an original action at law or equity for de
				novo review in the appropriate district court of the United States, which shall
				have jurisdiction over such an action without regard to the amount in
				controversy, and which action shall, at the request of either party to the
				action, be tried by the court with a jury. The action shall be governed by the
				same legal burdens of proof specified in paragraph (2)(B) for review by the
				Secretary of Labor.
									(4)Review
									(A)Appeal to court
				of appealsAny person adversely affected or aggrieved by an order
				issued under paragraph (3) may obtain review of the order in the United States
				Court of Appeals for the circuit in which the violation, with respect to which
				the order was issued, allegedly occurred or the circuit in which the
				complainant resided on the date of such violation. The petition for review
				shall be filed not later than 60 days after the date of the issuance of the
				final order of the Secretary. Review shall conform to
				chapter
				7 of title 5. The commencement of proceedings under this
				subparagraph shall not, unless ordered by the court, operate as a stay of the
				order.
									(B)Limitation on
				collateral attackAn order of the Secretary with respect to which
				review could have been obtained under subparagraph (A) shall not be subject to
				judicial review in any criminal or other civil proceeding.
									(5)Enforcement of
				order by SecretaryWhenever any person fails to comply with an
				order issued under paragraph (3), the Secretary may file a civil action in the
				United States district court for the district in which the violation was found
				to occur to enforce such order. In actions brought under this paragraph, the
				district courts shall have jurisdiction to grant all appropriate relief,
				including injunctive relief and compensatory damages.
								(6)Enforcement of
				order by parties
									(A)Commencement of
				actionA person on whose behalf an order was issued under
				paragraph (3) may commence a civil action against the person to whom such order
				was issued to require compliance with such order. The appropriate United States
				district court shall have jurisdiction, without regard to the amount in
				controversy or the citizenship of the parties, to enforce such order.
									(B)Attorney
				feesThe court, in issuing any final order under this paragraph,
				may award costs of litigation (including reasonable attorney and expert witness
				fees) to any party whenever the court determines such award is
				appropriate.
									(c)MandamusAny
				nondiscretionary duty imposed under this section shall be enforceable in a
				mandamus proceeding brought under
				section
				1361 of title 28.
							(d)Nonapplicability
				To deliberate violationsSubsection (a) shall not apply with
				respect to an employee of a motor vehicle manufacturer, part supplier, or
				dealership who, acting without direction from such motor vehicle manufacturer,
				part supplier, or dealership (or such person’s agent), deliberately causes a
				violation of any requirement relating to motor vehicle safety under this
				chapter.
							.
				(b)Conforming
			 amendmentThe table of sections for
			 chapter 301 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 30170 the following:
					
						
							30171. Protection of
				employees providing motor vehicle safety
				information.
						
						.
				309.Activities to
			 promote motor vehicle and highway safety
				(a)In
			 generalSection 30105 of title 49, United
			 States Code, is amended to read as follows:
					
						30105.Activities to
				promote motor vehicle and highway safetyNotwithstanding any other provision of law,
				amounts appropriated to the Secretary for the National Highway Traffic Safety
				Administration shall be available for activities to promote motor vehicle and
				highway safety, including activities specifically designed to urge State or
				local legislators or legislatures to favor or oppose the adoption of any
				specific legislative
				proposal.
						.
				(b)Conforming
			 amendmentThe item relating to section 30105 in the analysis of
			 chapter 301 is amended to read as follows:
					
						
							30105. Activities to
				promote motor vehicle and highway
				safety.
						
						.
				310.Anti-revolving
			 door
				(a)AmendmentSubchapter
			 I of chapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						30107.Restriction
				on covered motor vehicle safety officials
							(a)In
				generalDuring the 2-year period after the termination of his or
				her service or employment, a covered vehicle safety official may not knowingly
				make, with the intent to influence, any communication to or appearance before
				any officer or employee of the National Highway Traffic Safety Administration
				on behalf of any manufacturer subject to regulation under this chapter in
				connection with any matter involving motor vehicle safety on which such person
				seeks official action by any officer or employee of the National Highway
				Traffic Safety Administration.
							(b)ManufacturersIt
				is unlawful for any manufacturer or other person subject to regulation under
				this chapter to employ or contract for the services of an individual to whom
				subsection (a) applies during the 2-year period commencing on the individual’s
				termination of employment with the National Highway Traffic Safety
				Administration in a capacity in which the individual is prohibited from serving
				during that period.
							(c)Special rule for
				detaileesFor purposes of this section, a person who is detailed
				from 1 department, agency, or other entity to another department, agency, or
				other entity shall, during the period such person is detailed, be deemed to be
				an officer or employee of both departments, agencies, or such entities.
							(d)Savings
				provisionNothing in this section may be construed to expand,
				contract, or otherwise affect the application of any waiver or criminal
				penalties under section 207 of title 18.
							(e)Exception for
				testimonyNothing in this section may be construed to prevent an
				individual from giving testimony under oath, or from making statements required
				to be made under penalty of perjury.
							(f)Defined
				termIn this section, the term covered vehicle safety
				official means any officer or employee of the National Highway Traffic
				Safety Administration—
								(1)who, during the
				final 12 months of his or her service or employment with the agency, serves or
				served in a technical or legal capacity, and whose job responsibilities include
				or included vehicle safety defect investigation, vehicle safety compliance,
				vehicle safety rulemaking, or vehicle safety research; and
								(2)who serves in a
				supervisory or management capacity over an officer or employee described in
				paragraph (1).
								(g)Effective
				dateThis section shall apply to covered vehicle safety officials
				who terminate service or employment with the National Highway Traffic Safety
				Administration after the date of the enactment of the
				Motor Vehicle and Highway Safety Improvement
				Act of
				2011.
							.
				(b)Civil
			 penaltySection 30165(a) of title 49,
			 United States Code, as amended by this title, is further amended by adding at
			 the end the following:
					
						(5)Improper
				influenceAn individual who violates section 30107(a) is liable
				to the United States Government for a civil penalty, as determined under
				section
				216(b) of title 18, for an offense under section 207 of that
				title. A manufacturer or other person subject to regulation under this chapter
				who violates section 30107(b) is liable to the United States Government for a
				civil penalty equal to the sum of—
							(A)an amount equal to
				not less than $100,000; and
							(B)an amount equal to
				90 percent of the annual compensation or fee paid or payable to the individual
				with respect to whom the violation
				occurred.
							.
				(c)Study of
			 department of transportation policies on official communication with former
			 motor vehicle safety issue employeesNot later than 1 year after
			 the date of the enactment of this Act, the Inspector General of the Department
			 of Transportation shall—
					(1)review the
			 Department of Transportation’s policies and procedures applicable to official
			 communication with former employees concerning motor vehicle safety compliance
			 matters for which they had responsibility during the last 12 months of their
			 tenure at the Department, including any limitations on the ability of such
			 employees to submit comments, or otherwise communicate directly with the
			 Department, on motor vehicle safety issues; and
					(2)submit a report to
			 the Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Energy and Commerce of the House
			 of Representatives that contains the Inspector General’s
			 findings, conclusions, and recommendations for strengthening those policies and
			 procedures to minimize the risk of undue influence without compromising the
			 ability of the Department to employ and retain highly qualified individuals for
			 such responsibilities.
					(d)Post-Employment
			 policy study
					(1)In
			 generalThe Inspector General of the Department of Transportation
			 shall conduct a study of the Department’s policies relating to post-employment
			 restrictions on employees who perform functions related to transportation
			 safety.
					(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Inspector
			 General shall submit a report containing the results of the study conducted
			 under paragraph (1) to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate;
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives; and
						(C)the Secretary of
			 Transportation.
						(3)Use of
			 resultsThe Secretary of Transportation shall review the results
			 of the study conducted under paragraph (1) and take whatever action the
			 Secretary determines to be appropriate.
					(e)Conforming
			 amendmentThe table of contents for
			 chapter 301 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 30106 the following:
					
						
							30107. Restriction on
				covered motor vehicle safety
				officials.
						
						.
				311.Study of crash
			 data collection
				(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate the
			 Committee on Energy and Commerce of the House
			 of Representatives regarding the quality of data collected
			 through the National Automotive Sampling System, including the Special Crash
			 Investigations Program.
				(b)ReviewThe
			 Administrator of the National Highway Traffic Safety Administration (referred
			 to in this section as the Administration) shall conduct a
			 comprehensive review of the data elements collected from each crash to
			 determine if additional data should be collected. The review under this
			 subsection shall include input from interested parties, including suppliers,
			 automakers, safety advocates, the medical community, and research
			 organizations.
				(c)ContentsThe
			 report issued under this section shall include—
					(1)the analysis and
			 conclusions the Administration can reach from the amount of motor vehicle crash
			 data collected in a given year;
					(2)the additional
			 analysis and conclusions the Administration could reach if more crash
			 investigations were conducted each year;
					(3)the number of
			 investigations per year that would allow for optimal data analysis and crash
			 information;
					(4)the results of the
			 comprehensive review conducted pursuant to subsection (b);
					(5)recommendations
			 for improvements to the Administration’s data collection program; and
					(6)the resources
			 needed by the Administration to implement such recommendations.
					312.Update means of
			 providing notification; improving efficacy of recalls
				(a)Update of means
			 of providing notificationSection 30119(d) of title 49,
			 United States Code, is amended—
					(1)by striking, in
			 paragraph (1), by first class mail and inserting in the
			 manner prescribed by the Secretary, by regulation;
					(2)in paragraph
			 (2)—
						(A)by striking
			 (except a tire) shall be sent by first class mail and inserting
			 shall be sent in the manner prescribed by the Secretary, by
			 regulation,; and
						(B)by striking the
			 second sentence;
						(3)in paragraph
			 (3)—
						(A)by striking the
			 first sentence;
						(B)by inserting
			 to the notification required under paragraphs (1) and (2) after
			 addition; and
						(C)by inserting
			 by the manufacturer after given; and
						(4)in paragraph (4),
			 by striking by certified mail or quicker means if available and
			 inserting in the manner prescribed by the Secretary, by
			 regulation.
					(b)Improving
			 efficacy of recallsSection 30119(e) of title 49,
			 United States Code, is amended—
					(1)in the subsection
			 heading, by striking Second and inserting
			 Additional;
					(2)by striking
			 If the Secretary and inserting the following:
						
							(1)Second
				notificationIf the
				Secretary
							;
				and
					(3)by adding at the
			 end the following:
						
							(2)Additional
				notificationsIf the Secretary determines, after considering the
				severity of the defect or noncompliance, that the second notification by a
				manufacturer does not result in an adequate number of motor vehicles or items
				of replacement equipment being returned for remedy, the Secretary may order the
				manufacturer—
								(A)to send additional
				notifications in the manner prescribed by the Secretary, by regulation;
								(B)to take additional
				steps to locate and notify each person registered under State law as the owner
				or lessee or the most recent purchaser or lessee, as appropriate; and
								(C)to emphasize the
				magnitude of the safety risk caused by the defect or noncompliance in such
				notification.
								.
					313.Expanding
			 choices of remedy available to manufacturers of replacement
			 equipmentSection 30120 of
			 title 49, United States Code, is amended—
				(1)in subsection
			 (a)(1), by amending subparagraph (B) to read as follows:
					
						(B)if replacement
				equipment, by repairing the equipment, replacing the equipment with identical
				or reasonably equivalent equipment, or by refunding the purchase
				price.
						;
				(2)in the heading of
			 subsection (i), by adding of new vehicles or equipment at the end;
			 and
				(3)in the heading of
			 subsection (j), by striking replaced and inserting
			 replacement.
				314.Recall
			 obligations and bankruptcy of manufacturer
				(a)In
			 generalChapter 301 of title 49,
			 United States Code, is amended by inserting the following after section
			 30120:
					
						30120A.Recall
				obligations and bankruptcy of a manufacturerA manufacturer’s filing of a petition in
				bankruptcy under
				chapter 11 of title 11, does
				not negate the manufacturer’s duty to comply with section 30112 or sections
				30115 through 30120 of this title. In any bankruptcy proceeding, the
				manufacturer’s obligations under such sections shall be treated as a claim of
				the United States Government against such manufacturer, subject to subchapter
				II of chapter 37 of title 31,
				United States Code, and given priority, pursuant to section 3710 of such
				chapter, to ensure that consumers are adequately protected from any safety
				defect or noncompliance determined to exist in the manufacturer’s products.
				This section shall apply equally to actions of a manufacturer taken before or
				after the filing of a petition in
				bankruptcy.
						.
				(b)Conforming
			 amendmentThe chapter analysis of
			 chapter 301 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 30120 the following:
					
						
							30120a. Recall
				obligations and bankruptcy of a
				manufacturer.
						
						.
				315.Repeal of
			 insurance reports and information provisionChapter 331 of title 49,
			 United States Code, is amended—
				(1)in the chapter analysis, by striking the
			 item relating to section 33112; and
				(2)by striking section 33112.
				316.Monroney
			 sticker to permit additional safety rating categoriesSection 3(g)(2) of the Automobile
			 Information Disclosure Act (15 U.S.C. 1232(g)(2)), is amended
			 by inserting safety rating categories that may include after
			 refers to.
			IVVehicle
			 Electronics and Safety Standards
			401.NHTSA
			 electronics, software, and engineering expertise
				(a)Council for
			 vehicle electronics, vehicle software, and emerging technologies
					(1)In
			 generalThe Secretary shall establish, within the National
			 Highway Traffic Safety Administration, a Council for Vehicle Electronics,
			 Vehicle Software, and Emerging Technologies (referred to in this section as the
			 Council) to build, integrate, and aggregate the Administration’s
			 expertise in passenger motor vehicle electronics and other new and emerging
			 technologies.
					(2)Implementation
			 of roadmapThe Council shall research the inclusion of emerging
			 lightweight plastic and composite technologies in motor vehicles to increase
			 fuel efficiency, lower emissions, meet fuel economy standards, and enhance
			 passenger motor vehicle safety through continued utilization of the
			 Administration’s Plastic and Composite Intensive Vehicle Safety Roadmap (Report
			 No. DOT HS 810 863).
					(3)Intra-agency
			 coordinationThe Council shall coordinate with all components of
			 the Administration responsible for vehicle safety, including research and
			 development, rulemaking, and defects investigation.
					(b)Honors
			 recruitment program
					(1)EstablishmentThe
			 Secretary shall establish, within the National Highway Traffic Safety
			 Administration, an honors program for engineering students, computer science
			 students, and other students interested in vehicle safety that will enable such
			 students to train with engineers and other safety officials for a career in
			 vehicle safety.
					(2)StipendThe
			 Secretary is authorized to provide a stipend to students during their
			 participation in the program established pursuant to paragraph (1).
					(c)AssessmentThe
			 Council, in consultation with affected stakeholders, shall assess the
			 implications of emerging safety technologies in passenger motor vehicles,
			 including the effect of such technologies on consumers, product availability,
			 and cost.
				402.Vehicle
			 stopping distance and brake override standardNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall prescribe a Federal motor vehicle
			 safety standard that—
				(1)mitigates
			 unintended acceleration in passenger motor vehicles;
				(2)establishes
			 performance requirements, based on the speed, size, and weight of the vehicle,
			 that enable a driver to bring a passenger motor vehicle safely to a full stop
			 by normal braking application even if the vehicle is simultaneously receiving
			 accelerator input signals, including a full-throttle input signal;
				(3)may permit
			 compliance through a system that requires brake pedal application, after a
			 period of time determined by the Secretary, to override an accelerator pedal
			 input signal in order to stop the vehicle;
				(4)requires that
			 redundant circuits or other mechanisms be built into accelerator control
			 systems, including systems controlled by electronic throttle, to maintain
			 vehicle control in the event of failure of the primary circuit or mechanism;
			 and
				(5)may permit
			 vehicles to incorporate a means to temporarily disengage the function required
			 under paragraph (2) to facilitate operations, such as maneuvering trailers or
			 climbing steep hills, which may require the simultaneous operation of brake and
			 accelerator.
				403.Pedal placement
			 standard
				(a)In
			 generalThe Secretary shall initiate a rulemaking proceeding to
			 consider a Federal motor vehicle safety standard that would mitigate potential
			 obstruction of pedal movement in passenger motor vehicles, after taking into
			 account—
					(1)various pedal
			 mounting configurations; and
					(2)minimum clearances
			 for passenger motor vehicle foot pedals with respect to other pedals, the
			 vehicle floor (including aftermarket floor coverings), and any other potential
			 obstructions to pedal movement that the Secretary determines to be
			 relevant.
					(b)Deadline
					(1)In
			 generalExcept as provided under paragraph (2), the Secretary
			 shall issue a final rule to implement the safety standard described in
			 subsection (a) not later than 3 years after the date of the enactment of this
			 Act.
					(2)ReportIf
			 the Secretary determines that a pedal placement standard does not meet the
			 requirements and considerations set forth in subsections (a) and (b) of section
			 30111 of title 49, United States Code, the Secretary shall submit a report
			 describing the reasons for not prescribing such standard to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate; and
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives.
						(c)Combined
			 rulemakingThe Secretary may combine the rulemaking proceeding
			 required under subsection (a) with the rulemaking proceeding required under
			 section 402.
				404.Electronic
			 systems performance standard
				(a)In
			 generalNot later than 4 years after the date of the enactment of
			 this Act, the Secretary shall issue a final rule that prescribes or amends a
			 Federal motor vehicle safety standard that—
					(1)requires
			 electronic systems in passenger motor vehicles to meet minimum performance
			 requirements; and
					(2)may include
			 requirements for—
						(A)electronic
			 components;
						(B)the interaction of
			 such components;
						(C)security needs for
			 those systems to prevent unauthorized access; or
						(D)the effect of
			 surrounding environments on those electronic systems.
						(b)National academy
			 of sciencesIn conducting the rulemaking under subsection (a),
			 the Secretary shall consider the findings and recommendations of the National
			 Academy of Sciences, if any, pursuant to its study of electronic vehicle
			 controls.
				405.Pushbutton
			 ignition systems standard
				(a)Pushbutton
			 ignition standard
					(1)In
			 generalThe Secretary shall initiate a rulemaking proceeding to
			 consider a Federal motor vehicle safety standard for passenger motor vehicles
			 with pushbutton ignition systems that establishes a standardized operation of
			 such systems when used by drivers, including drivers who may be unfamiliar with
			 such systems, in an emergency situation when the vehicle is in motion.
					(2)Other ignition
			 systemsIn the rulemaking proceeding initiated under paragraph
			 (1), the Secretary may include any other ignition-starting mechanism that the
			 Secretary determines should be considered.
					(b)Pushbutton
			 ignition system definedThe term pushbutton ignition
			 system means a mechanism, such as the push of a button, for starting a
			 passenger motor vehicle that does not involve the physical insertion and
			 turning of a tangible key.
				(c)Deadline
					(1)In
			 generalExcept as provided under paragraph (2), the Secretary
			 shall issue a final rule to implement the standard described in subsection (a)
			 not later than 2 years after the date of the enactment of this Act.
					(2)ReportIf
			 the Secretary determines that a standard does not meet the requirements and
			 considerations set forth in subsections (a) and (b) of section 30111 of title
			 49, United States Code, the Secretary shall submit a report describing the
			 reasons for not prescribing such standard to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate; and
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives.
						406.Vehicle event
			 data recorders
				(a)Mandatory event
			 data recorders
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall revise part 563 of title 49, Code of Federal
			 Regulations, to require, beginning with model year 2015, that new passenger
			 motor vehicles sold in the United States be equipped with an event data
			 recorder that meets the requirements under that part.
					(2)PenaltyThe
			 violation of any provision under part 563 of title 49, Code of Federal
			 Regulations—
						(A)shall be deemed to
			 be a violation of section 30112 of title 49, United
			 States Code;
						(B)shall be subject
			 to civil penalties under section 30165(a) of that title; and
						(C)shall not subject
			 a manufacturer (as defined in section 30102(a)(5) of that title) to the
			 requirements under section 30120 of that title.
						(b)Limitations on
			 information retrieval
					(1)Ownership of
			 dataAny data in an event data recorder required under part 563
			 of title 49, Code of Federal Regulations, regardless of when the passenger
			 motor vehicle in which it is installed was manufactured, is the property of the
			 owner or lessee of the passenger motor vehicle in which the data recorder is
			 installed.
					(2)PrivacyData
			 recorded or transmitted by such a data recorder may not be retrieved by a
			 person other than the owner or lessee of the motor vehicle in which the
			 recorder is installed unless—
						(A)a court authorizes
			 retrieval of the information in furtherance of a legal proceeding;
						(B)the owner or
			 lessee consents to the retrieval of the information for any purpose, including
			 the purpose of diagnosing, servicing, or repairing the motor vehicle;
						(C)the information is
			 retrieved pursuant to an investigation or inspection authorized under
			 section
			 30166 of title 49, United States Code, and the personally
			 identifiable information of the owner, lessee, or driver of the vehicle and the
			 vehicle identification number is not disclosed in connection with the retrieved
			 information; or
						(D)the information is
			 retrieved for the purpose of determining the need for, or facilitating,
			 emergency medical response in response to a motor vehicle crash.
						(c)Revised
			 requirements for event data recordersThe Secretary shall
			 initiate a rulemaking proceeding to prescribe or amend a Federal motor vehicle
			 safety standard that revises part 563 of title 49, Code of Federal Regulations,
			 to require that event data recorders in passenger motor vehicles record
			 operational data that can be stored and accessed for retrieval and analysis in
			 accordance with subsection (d).
				(d)SpecificationsThe
			 rule prescribed under subsection (c)—
					(1)shall require
			 event data recorders to capture and store data related to motor vehicle safety
			 covering a reasonable time period before, during, and after a motor vehicle
			 crash or airbag deployment, including a rollover;
					(2)may require that
			 the data to be captured and stored pursuant to paragraph (1) include
			 information about engine performance, steering, braking, acceleration, vehicle
			 speed, seat belt use, airbag deployment, airbag deactivation status, data
			 relating to vehicle rollover, and any other data the Secretary considers
			 appropriate;
					(3)may require such
			 recorders to capture and store certain events, such as rapid deceleration,
			 full-throttle acceleration, or full braking that may indicate unintended
			 acceleration, even if there is not a crash or airbag deployment;
					(4)may not require
			 information recorded by such data recorders to include the vehicle’s location
			 unless the Secretary determines that such inclusion is necessary to determine
			 the need for, or facilitate, emergency medical response in response to a motor
			 vehicle crash;
					(5)shall require that
			 data stored on such recorders be accessible, regardless of vehicle manufacturer
			 or model, with commercially available equipment;
					(6)shall specify data
			 format requirements;
					(7)may require an
			 interoperable data access port to facilitate universal accessibility and
			 analysis;
					(8)shall require that
			 such recorders meet the performance requirements for crash resistance included
			 in part 563 of title 49, Code of Federal Regulations, and, if the Secretary
			 determines that such requirements do not provide adequate temperature, crash,
			 or water resistance, may include additional performance requirements;
					(9)shall establish
			 requirements for preventing unauthorized access to the data stored on an event
			 data recorder in order to protect the security, integrity, and authenticity of
			 the data; and
					(10)shall include a
			 definition of the term motor vehicle crash.
					(e)Disclosure of
			 existence and purpose of event data recorderThe rule issued
			 under subsection (c) shall require that any owner’s manual or similar
			 documentation provided to the first purchaser of a passenger motor vehicle for
			 purposes other than resale—
					(1)disclose that the
			 vehicle is equipped with such a data recorder; and
					(2)explain the
			 purpose of the data recorder.
					(f)Access to event
			 data recorders in defect investigationsSection 30166(c)(3)(C) of
			 title 49, United States Code, is amended by inserting , including any
			 electronic data contained within the vehicle’s diagnostic system or event data
			 recorder after equipment.
				(g)Deadline for
			 rulemakingThe Secretary shall issue a final rule under
			 subsection (c) not later than 3 years after the date of the enactment of this
			 Act.
				407.Prohibition on
			 electronic visual entertainment in driver’s view
				(a)Visual
			 entertainment screens in driver’s viewNot later than 2 years
			 after the date of the enactment of this Act, the Secretary of Transportation
			 shall issue a final rule that prescribes a Federal motor vehicle safety
			 standard prohibiting electronic screens from displaying broadcast television,
			 movies, video games, and other forms of similar visual entertainment that is
			 visible to the driver while driving.
				(b)ExceptionsThe
			 standard prescribed under subsection (a) shall allow electronic screens that
			 display information or images regarding operation of the vehicle, vehicle
			 surroundings, and telematic functions, such as the vehicles navigation and
			 communications system, weather, time, or the vehicle’s audio system.
				VChild Safety
			 Standards
			501.Child safety
			 seats
				(a)Protection for
			 larger childrenNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall issue a final rule amending Federal
			 Motor Vehicle Safety Standard Number 213 to establish frontal crash protection
			 requirements for child restraint systems for children weighing more than 65
			 pounds.
				(b)Side impact
			 crashesNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall issue a final rule amending Federal Motor Vehicle
			 Safety Standard Number 213 to improve the protection of children seated in
			 child restraint systems during side impact crashes.
				(c)Frontal impact
			 test parameters
					(1)CommencementNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall commence a rulemaking proceeding to amend test parameters under Federal
			 Motor Vehicle Safety Standard Number 213 to better replicate real world
			 conditions.
					(2)Final
			 ruleNot later than 4 years after the date of the enactment of
			 this Act, the Secretary shall issue a final rule pursuant to paragraph
			 (1).
					502.Child restraint
			 anchorage systems
				(a)Initiation of
			 rulemaking proceedingNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall initiate a rulemaking proceeding
			 to—
					(1)amend Federal
			 Motor Vehicle Safety Standard Number 225 (relating to child restraint anchorage
			 systems) to improve the visibility of, accessibility to, and ease of use for
			 lower anchorages and tethers in all rear seat seating positions if such
			 anchorages and tethers are feasible; and
					(2)amend Federal
			 Motor Vehicle Safety Standard Number 213 (relating to child restraint systems)
			 or Federal Motor Vehicle Safety Standard Number 225 (relating to child
			 restraint anchorage systems)—
						(A)to establish a
			 maximum allowable weight of the child and child restraint for standardizing the
			 recommended use of child restraint anchorage systems in all vehicles;
			 and
						(B)to provide the
			 information described in subparagraph (A) to the consumer.
						(b)Final
			 rule
					(1)In
			 generalExcept as provided under paragraph (2), the Secretary
			 shall issue a final rule under subsection (a) not later than 3 years after the
			 date of the enactment of this Act.
					(2)ReportIf
			 the Secretary determines that an amendment to the standard referred to in
			 subsection (a) does not meet the requirements and considerations set forth in
			 subsections (a) and (b) of
			 section
			 30111 of title 49, United States Code, the Secretary shall
			 submit a report describing the reasons for not prescribing such a standard
			 to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate; and
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives.
						503.Rear seat belt
			 reminders
				(a)Initiation of
			 rulemaking proceedingNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall initiate a rulemaking proceeding to amend Federal Motor Vehicle Safety
			 Standard Number 208 (relating to occupant crash protection) to provide a safety
			 belt use warning system for designated seating positions in the rear
			 seat.
				(b)Final
			 rule
					(1)In
			 generalExcept as provided under paragraph (2), the Secretary
			 shall issue a final rule under subsection (a) not later than 3 years after the
			 date of the enactment of this Act.
					(2)ReportIf
			 the Secretary determines that an amendment to the standard referred to in
			 subsection (a) is not warranted based on the requirements and considerations
			 set forth in subsections (a) and (b) of
			 section
			 30111 of title 49, United States Code, the Secretary shall
			 submit a report describing the reasons for not prescribing such a standard
			 to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate; and
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives.
						504.Unattended
			 passenger reminders
				(a)Safety research
			 initiativeNot later than 2 years after the date of the enactment
			 of this Act, the Secretary shall complete research into the development of
			 performance requirements to warn drivers that a child or other unattended
			 passenger remains in a rear seating position after the vehicle motor is
			 disengaged.
				(b)SpecificationsIn
			 carrying out subsection (a), the Secretary shall consider performance
			 requirements that—
					(1)sense weight, the
			 presence of a buckled seat belt, or other indications of the presence of a
			 child or other passenger; and
					(2)provide an alert
			 to prevent hyperthermia and hypothermia that can result in death or severe
			 injuries.
					(c)Rulemaking or
			 report
					(1)RulemakingNot
			 later than 1 year after the completion of each research and testing initiative
			 required under subsection (a), the Secretary shall initiate a rulemaking
			 proceeding to issue a Federal motor vehicle safety standard if the Secretary
			 determines that such a standard meets the requirements and considerations set
			 forth in subsections (a) and (b) of
			 section
			 30111 of title 49, United States Code.
					(2)ReportIf
			 the Secretary determines that the standard described in subsection (a) does not
			 meet the requirements and considerations set forth in subsections (a) and (b)
			 of section
			 30111 of title 49, United States Code, the Secretary shall
			 submit a report describing the reasons for not prescribing such a standard
			 to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate; and
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives.
						505.New
			 deadlineIf the Secretary
			 determines that any deadline for issuing a final rule under this Act cannot be
			 met, the Secretary shall—
				(1)provide the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Energy and Commerce of the House
			 of Representatives with an explanation for why such deadline
			 cannot be met; and
				(2)establish a new
			 deadline for that rule.
				
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Motor Vehicle and Highway
			 Safety Improvement Act of 2011 or Mariah's
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition.
					TITLE I—Highway safety
					Sec. 101. Authorization of
				appropriations.
					Sec. 102. Highway safety programs.
					Sec. 103. Highway safety research and
				development.
					Sec. 104. National driver register.
					Sec. 105. Combined occupant protection
				grants.
					Sec. 106. State traffic safety information
				system improvements.
					Sec. 107. Impaired driving
				countermeasures.
					Sec. 108. Distracted driving
				grants.
					Sec. 109. High visibility enforcement
				program.
					Sec. 110. Motorcyclist safety.
					Sec. 111. Driver alcohol detection system for
				safety research.
					Sec. 112. State graduated driver licensing
				laws.
					Sec. 113. Agency accountability.
					Sec. 114. Emergency medical
				services.
					TITLE II—Enhanced safety
				authorities
					Sec. 201. Definition of motor vehicle
				equipment.
					Sec. 202. Permit reminder system for non-use of
				safety belts.
					Sec. 203. Civil penalties.
					Sec. 204. Motor vehicle safety research and
				development.
					Sec. 205. Odometer requirements
				definition.
					Sec. 206. Electronic disclosures of odometer
				information.
					Sec. 207. Increased penalties and damages for
				odometer fraud.
					Sec. 208. Extend prohibitions on importing
				noncompliant vehicles and equipment to defective vehicles and
				equipment.
					Sec. 209. Financial responsibility requirements
				for importers.
					Sec. 210. Conditions on importation of vehicles
				and equipment.
					Sec. 211. Port inspections; samples for
				examination or testing.
					TITLE III—Transparency and
				accountability
					Sec. 301. Improved National Highway Traffic
				Safety Administration vehicle safety database.
					Sec. 302. National Highway Traffic Safety
				Administration hotline for manufacturer, dealer, and mechanic
				personnel.
					Sec. 303. Consumer notice of software updates
				and other communications with dealers.
					Sec. 304. Public availability of early warning
				data.
					Sec. 305. Corporate responsibility for National
				Highway Traffic Safety Administration reports.
					Sec. 306. Passenger motor vehicle information
				program.
					Sec. 307. Promotion of vehicle defect
				reporting.
					Sec. 308. Whistleblower protections for motor
				vehicle manufacturers, part suppliers, and dealership employees.
					Sec.
				309.
				Anti-revolving door.
					Sec.
				310. Study of
				crash data collection.
					Sec.
				311. Update means
				of providing notification; improving efficacy of recalls.
					Sec.
				312. Expanding
				choices of remedy available to manufacturers of replacement
				equipment.
					Sec.
				313. Recall
				obligations and bankruptcy of manufacturer.
					Sec.
				314. Repeal of
				insurance reports and information provision.
					Sec.
				315. Monroney
				sticker to permit additional safety rating categories.
					TITLE IV—Vehicle Electronics and Safety
				Standards
					Sec. 401. National Highway Traffic Safety
				Administration electronics, software, and engineering expertise.
					Sec. 402. Vehicle stopping distance and brake
				override standard.
					Sec. 403. Pedal placement standard.
					Sec. 404. Electronic systems performance
				standard.
					Sec. 405. Pushbutton ignition systems
				standard.
					Sec. 406. Vehicle event data
				recorders.
					Sec. 407. Prohibition on electronic visual
				entertainment in driver’s view.
					TITLE V—Child Safety Standards
					Sec. 501. Child safety seats.
					Sec. 502. Child restraint anchorage
				systems.
					Sec. 503. Rear seat belt reminders.
					Sec. 504. Unattended passenger
				reminders.
					Sec. 505. New deadline.
					TITLE VI—Improved daytime and
				nighttime visibility of agricultural equipment 
					Sec. 601. Rulemaking on
				visibility of agricultural equipment.
				
			2.DefinitionIn this Act, the term Secretary
			 means the Secretary of Transportation.
		IHighway safety
			101.Authorization of
			 appropriations
				(a)In
			 generalThe following sums are authorized to be appropriated out
			 of the Highway Trust Fund (other than the Mass Transit Account):
					(1)Highway safety
			 programsFor carrying out
			 section
			 402 of title 23, United States Code—
						(A)$243,000,000 for fiscal
			 year 2012; and
						(B)$243,000,000 for fiscal
			 year 2013.
						(2)Highway safety research
			 and developmentFor carrying out section 403 of title 23, United
			 States Code—
						(A)$130,000,000 for fiscal
			 year 2012; and
						(B)$139,000,000 for fiscal
			 year 2013.
						(3)Combined occupant
			 protection grantsFor carrying out section 405 of title 23,
			 United States Code—
						(A)$44,000,000 for fiscal
			 year 2012; and
						(B)$44,000,000 for fiscal
			 year 2013.
						(4)State traffic safety
			 information system improvementsFor carrying out section 408 of
			 title 23, United States Code—
						(A)$44,000,000 for fiscal
			 year 2012; and
						(B)$44,000,000 for fiscal
			 year 2013.
						(5)Impaired driving
			 countermeasuresFor carrying out
			 section
			 410 of title 23, United States Code—
						(A)$139,000,000 for fiscal
			 year 2012; and
						(B)$139,000,000 for fiscal
			 year 2013.
						(6)Distracted driving
			 grantsFor carrying out
			 section
			 411 of title 23, United States Code—
						(A)$39,000,000 for fiscal
			 year 2012; and
						(B)$39,000,000 for fiscal
			 year 2013.
						(7)National driver
			 registerFor the National Highway Traffic Safety Administration
			 to carry out
			 chapter 303 of title 49,
			 United States Code—
						(A)$5,000,000 for fiscal
			 year 2012; and
						(B)$5,000,000 for fiscal
			 year 2013.
						(8)High visibility
			 enforcement programFor carrying out section 2009 of SAFETEA–LU
			 (23 U.S.C. 402 note)—
						(A)$37,000,000 for fiscal
			 year 2012; and
						(B)$37,000,000 for fiscal
			 year 2013.
						(9)Motorcyclist
			 safetyFor carrying out section 2010 of SAFETEA–LU (23 U.S.C. 402
			 note)—
						(A)$6,000,000 for fiscal
			 year 2012; and
						(B)$6,000,000 for fiscal
			 year 2013.
						(10)Administrative
			 expensesFor administrative and related operating expenses of the
			 National Highway Traffic Safety Administration in carrying out chapter 4 of
			 title 23, United States Code, and this title—
						(A)$25,581,280 for fiscal
			 year 2012; and
						(B)$25,862,674 for fiscal
			 year 2013.
						(11)Driver alcohol
			 detection system for safety researchFor carrying out section 413
			 of title 23, United States Code—
						(A)$12,000,000 for fiscal
			 year 2012; and
						(B)$12,000,000 for fiscal
			 year 2013.
						(12)State graduated driver
			 licensing lawsFor carrying out section 414 of title 23, United
			 States Code—
						(A)$22,000,000 for fiscal
			 year 2012; and
						(B)$22,000,000 for fiscal
			 year 2013.
						(b)Prohibition on other
			 usesExcept as otherwise provided in
			 chapter
			 4 of title 23, United States Code, in this title, and in the
			 amendments made by this title, the amounts made available from the Highway
			 Trust Fund (other than the Mass Transit Account) for a program under such
			 chapter—
					(1)shall only be used to
			 carry out such program; and
					(2)may not be used by a
			 States or local governments for construction purposes.
					(c)Applicability of title
			 23Except as otherwise provided in chapter 4 of title 23, United
			 States Code, and in this title, amounts made available under subsection (a) for
			 fiscal years 2012 and 2013 shall be available for obligation in the same manner
			 as if such funds were apportioned under chapter 1 of title 23, United States
			 Code.
				(d)Regulatory
			 AuthorityGrants awarded under this title shall be in accordance
			 with regulations issued by the Secretary.
				(e)State Matching
			 RequirementsIf a grant awarded under this title requires a State
			 to share in the cost, the aggregate of all expenditures for highway safety
			 activities made during any fiscal year by the State and its political
			 subdivisions (exclusive of Federal funds) for carrying out the grant (other
			 than planning and administration) shall be available for the purpose of
			 crediting the State during such fiscal year for the non-Federal share of the
			 cost of any project under this title (other than planning or administration)
			 without regard to whether such expenditures were actually made in connection
			 with such project.
				(f)Maintenance of
			 Effort
					(1)RequirementNo
			 grant may be made to a State under section 405, 408, or 410 of title 23, United
			 States Code, in any fiscal year unless the State enters into such agreements
			 with the Secretary as the Secretary may require to ensure that the State will
			 maintain its aggregate expenditures from all State and local sources for
			 programs described in such sections at or above the average level of such
			 expenditures in its 2 fiscal years preceding the date of enactment of this
			 Act.
					(2)WaiverUpon
			 the request of a State, the Secretary may waive or modify the requirements
			 under paragraph (1) for not more than 1 fiscal year if the Secretary determines
			 that such a waiver would be equitable due to exceptional or uncontrollable
			 circumstances.
					(g)TransfersIn
			 each fiscal year, the Secretary may transfer any amounts remaining available
			 under paragraphs (3), (4), (5), (6), (9), (11), and (12) of subsection (a) to
			 the amounts made available under paragraph (1) or any other of such paragraphs
			 in order to ensure, to the maximum extent possible, that all funds are
			 obligated.
				(h)Grant application and
			 deadlineTo receive a grant under this title, a State shall
			 submit an application, and the Secretary shall establish a single deadline for
			 such applications to enable the award of grants early in the next fiscal
			 year.
				(i)Allocation to Support
			 State Distracted Driving LawsOf the amounts available under
			 subsection (a)(6) for distracted driving grants, the Secretary may expend, in
			 each fiscal year, up to $5,000,000 for the development and placement of
			 broadcast media to support the enforcement of State distracted driving
			 laws.
				102.Highway safety
			 programs
				(a)Programs
			 includedSection 402(a) of title 23, United
			 States Code, is amended to read as follows:
					
						(a)Program
				required
							(1)In
				generalEach State shall have a highway safety program, approved
				by the Secretary, that is designed to reduce traffic accidents and the
				resulting deaths, injuries, and property damage.
							(2)Uniform
				guidelinesPrograms required under paragraph (1) shall comply
				with uniform guidelines, promulgated by the Secretary and expressed in terms of
				performance criteria, that—
								(A)include programs—
									(i)to reduce injuries and
				deaths resulting from motor vehicles being driven in excess of posted speed
				limits;
									(ii)to encourage the proper
				use of occupant protection devices (including the use of safety belts and child
				restraint systems) by occupants of motor vehicles;
									(iii)to reduce injuries and
				deaths resulting from persons driving motor vehicles while impaired by alcohol
				or a controlled substance;
									(iv)to prevent accidents and
				reduce injuries and deaths resulting from accidents involving motor vehicles
				and motorcycles;
									(v)to reduce injuries and
				deaths resulting from accidents involving school buses;
									(vi)to reduce accidents
				resulting from unsafe driving behavior (including aggressive or fatigued
				driving and distracted driving arising from the use of electronic devices in
				vehicles); and
									(vii)to improve law
				enforcement services in motor vehicle accident prevention, traffic supervision,
				and post-accident procedures;
									(B)improve driver
				performance, including—
									(i)driver education;
									(ii)driver testing to
				determine proficiency to operate motor vehicles; and
									(iii)driver examinations
				(physical, mental, and driver licensing);
									(C)improve pedestrian
				performance and bicycle safety;
								(D)include provisions
				for—
									(i)an effective record
				system of accidents (including resulting injuries and deaths);
									(ii)accident investigations
				to determine the probable causes of accidents, injuries, and deaths;
									(iii)vehicle registration,
				operation, and inspection; and
									(iv)emergency services;
				and
									(E)to the extent determined
				appropriate by the Secretary, are applicable to federally administered areas
				where a Federal department or agency controls the highways or supervises
				traffic
				operations.
								.
				(b)Administration of State
			 programsSection 402(b)(1) of title 23,
			 United States Code, is amended—
					(1)in subparagraph (D), by
			 striking and at the end;
					(2)by redesignating
			 subparagraph (E) as subparagraph (F);
					(3)by inserting after
			 subparagraph (D) the following:
						
							(E)beginning on October 1,
				2012, provide for a robust, data-driven traffic safety enforcement program to
				prevent traffic violations, crashes, and crash fatalities and injuries in areas
				most at risk for such incidents, to the satisfaction of the
				Secretary;
							;
				and
					(4)in subparagraph (F), as
			 redesignated—
						(A)in clause (i), by
			 inserting and high-visibility law enforcement mobilizations coordinated
			 by the Secretary after mobilizations;
						(B)in clause (iii), by
			 striking and at the end;
						(C)in clause (iv), by
			 striking the period at the end and inserting ; and; and
						(D)by adding at the end the
			 following:
							
								(v)ensuring that the State
				will coordinate its highway safety plan, data collection, and information
				systems with the State strategic highway safety plan (as defined in section
				148(a)).
								.
						(c)Approved highway safety
			 programsSection 402(c) of title 23, United
			 States Code, is amended—
					(1)by striking (c)
			 Funds authorized and inserting the following:
						
							(c)Use of funds
								(1)In
				generalFunds
				authorized
								;
					(2)by striking Such
			 funds and inserting the following:
						
							(2)ApportionmentExcept
				for amounts identified in subsection (l) and section 403(e), funds described in
				paragraph
				(1)
							;
					(3)by striking The
			 Secretary shall not and all that follows through subsection, a
			 highway safety program and inserting A highway safety
			 program;
					(4)by inserting A
			 State may use the funds apportioned under this section, in cooperation with
			 neighboring States, for highway safety programs or related projects that may
			 confer benefits on such neighboring States. after in every
			 State.;
					(5)by striking 50 per
			 centum and inserting 20 percent; and
					(6)by striking The
			 Secretary shall promptly and all that follows and inserting the
			 following:
						
							(3)ReapportionmentThe
				Secretary shall promptly apportion the funds withheld from a State’s
				apportionment to the State if the Secretary approves the State's highway safety
				program or determines that the State has begun implementing an approved
				program, as appropriate, not later than July 31st of the fiscal year for which
				the funds were withheld. If the Secretary determines that the State did not
				correct its failure within such period, the Secretary shall reapportion the
				withheld funds to the other States in accordance with the formula specified in
				paragraph (2) not later than the last day of the fiscal
				year.
							.
					(d)Use of highway safety
			 program fundsSection 402(g) of title 23, United
			 States Code, is amended to read as follows:
					
						(g)Savings
				provision
							(1)In
				generalExcept as provided under paragraph (2), nothing in this
				section may be construed to authorize the appropriation or expenditure of funds
				for—
								(A)highway construction,
				maintenance, or design (other than design of safety features of highways to be
				incorporated into guidelines); or
								(B)any purpose for which
				funds are authorized by section 403.
								(2)Demonstration
				projectsA State may use funds made available to carry out this
				section to assist in demonstration projects carried out by the Secretary under
				section
				403.
							.
				(e)In
			 generalSection 402 of title 23, United
			 States Code, is amended—
					(1)by striking subsections
			 (k) and (m);
					(2)by redesignating
			 subsections (i) and (j) as subsections (h) and (i), respectively; and
					(3)by redesignating
			 subsection (l) as subsection (j).
					(f)Highway safety plan and
			 reporting requirementsSection 402 of title 23, United
			 States Code, as amended by this section, is further amended by adding at the
			 end the following:
					
						(k)Highway safety plan and
				reporting requirements
							(1)In
				generalThe Secretary shall require each State to develop and
				submit to the Secretary a highway safety plan that complies with the
				requirements under this subsection not later than July 1, 2012, and annually
				thereafter.
							(2)ContentsState
				highway safety plans submitted under paragraph (1) shall include—
								(A)performance measures
				required by the Secretary or otherwise necessary to support additional State
				safety goals, including—
									(i)documentation of current
				safety levels for each performance measure;
									(ii)quantifiable annual
				performance targets for each performance measure; and
									(iii)a justification for
				each performance target;
									(B)a strategy for
				programming funds apportioned to the State under this section on projects and
				activities that will allow the State to meet the performance targets described
				in subparagraph (A);
								(C)data and data analysis
				supporting the effectiveness of proposed countermeasures;
								(D)a description of any
				Federal, State, local, or private funds that the State plans to use, in
				addition to funds apportioned to the State under this section, to carry out the
				strategy described in subparagraph (B);
								(E)beginning with the plan
				submitted by July 1, 2013, a report on the State’s success in meeting State
				safety goals set forth in the previous year’s highway safety plan; and
								(F)an application for any
				additional grants available to the State under this chapter.
								(3)Performance
				measuresFor the first highway safety plan submitted under this
				subsection, the performance measures required by the Secretary under paragraph
				(2)(A) shall be limited to those developed by the National Highway Traffic
				Safety Administration and the Governor’s Highway Safety Association and
				described in the report, Traffic Safety Performance Measures for States
				and Federal Agencies (DOT HS 811 025). For subsequent highway safety
				plans, the Secretary shall consult with the Governor’s Highway Safety
				Association and safety experts if the Secretary makes revisions to the set of
				required performance measures.
							(4)Review of highway
				safety plans
								(A)In
				generalNot later than 60 days after the date on which a State’s
				highway safety plan is received by the Secretary, the Secretary shall review
				and approve or disapprove the plan.
								(B)Approvals and
				disapprovals
									(i)ApprovalsThe
				Secretary shall approve a State’s highway safety plan if the Secretary
				determines that—
										(I)the plan is
				evidence-based and supported by data;
										(II)the performance targets
				are adequate; and
										(III)the plan, once
				implemented, will allow the State to meet such targets.
										(ii)DisapprovalsThe
				Secretary shall disapprove a State’s highway safety plan if the Secretary
				determines that the plan does not—
										(I)set appropriate
				performance targets; or
										(II)provide for
				evidence-based programming of funding in a manner sufficient to allow the State
				to meet such targets.
										(C)Actions upon
				disapprovalIf the Secretary disapproves a State’s highway safety
				plan, the Secretary shall—
									(i)inform the State of the
				reasons for such disapproval; and
									(ii)require the State to
				resubmit the plan with any modifications that the Secretary determines to be
				necessary.
									(D)Review of resubmitted
				plansIf the Secretary requires a State to resubmit a highway
				safety plan, with modifications, the Secretary shall review and approve or
				disapprove the modified plan not later than 30 days after the date on which the
				Secretary receives such plan.
								(E)Reprogramming
				authorityIf the Secretary determines that the modifications
				contained in a State’s resubmitted highway safety plan do not provide for the
				programming of funding in a manner sufficient to meet the State’s performance
				goals, the Secretary, in consultation with the State, shall take such action as
				may be necessary to bring the State’s plan into compliance with the performance
				targets.
								(F)Public
				noticeA State shall make the State’s highway safety plan, and
				decisions of the Secretary concerning approval or disapproval of a revised
				plan, available to the
				public.
								.
				(g)Cooperative research
			 and evaluationSection 402 of title 23, United
			 States Code, as amended by this section, is further amended by adding at the
			 end the following:
					
						(l)Cooperative research
				and evaluation
							(1)Establishment and
				fundingNotwithstanding the apportionment formula set forth in
				subsection (c)(2), $2,500,000 of the total amount available for apportionment
				to the States for highway safety programs under subsection (c) in each fiscal
				year shall be available for expenditure by the Secretary, acting through the
				Administrator of the National Highway Traffic Safety Administration, for a
				cooperative research and evaluation program to research and evaluate priority
				highway safety countermeasures.
							(2)AdministrationThe
				program established under paragraph (1)—
								(A)shall be administered by
				the Administrator of the National Highway Traffic Safety Administration;
				and
								(B)shall be jointly managed
				by the Governors Highway Safety Association and the National Highway Traffic
				Safety
				Administration.
								.
				(h)Teen traffic safety
			 programSection 402 of title 23, United
			 States Code, as amended by this section, is further amended by adding at the
			 end the following:
					
						(m)Teen traffic safety
				program
							(1)Program
				authorizedSubject to the requirements of a State’s highway
				safety plan, as approved by the Secretary under subsection (k), a State may use
				a portion of the amounts received under this section to implement a statewide
				teen traffic safety program to improve traffic safety for teen drivers.
							(2)StrategiesThe
				program implemented under paragraph (1)—
								(A)shall include
				peer-to-peer education and prevention strategies in schools and communities
				designed to—
									(i)increase safety belt
				use;
									(ii)reduce speeding;
									(iii)reduce impaired and
				distracted driving;
									(iv)reduce underage
				drinking; and
									(v)reduce other behaviors by
				teen drivers that lead to injuries and fatalities; and
									(B)may include—
									(i)working with student-led
				groups and school advisors to plan and implement teen traffic safety
				programs;
									(ii)providing subgrants to
				schools throughout the State to support the establishment and expansion of
				student groups focused on teen traffic safety;
									(iii)providing support,
				training, and technical assistance to establish and expand school and community
				safety programs for teen drivers;
									(iv)creating statewide or
				regional websites to publicize and circulate information on teen safety
				programs;
									(v)conducting outreach and
				providing educational resources for parents;
									(vi)establishing State or
				regional advisory councils comprised of teen drivers to provide input and
				recommendations to the governor and the governor’s safety representative on
				issues related to the safety of teen drivers;
									(vii)collaborating with law
				enforcement;
									(viii)organizing and hosting
				State and regional conferences for teen drivers;
									(ix)establishing
				partnerships and promoting coordination among community stakeholders, including
				public, not-for-profit, and for profit entities; and
									(x)funding a coordinator
				position for the teen safety program in the State or
				region.
									.
				103.Highway safety
			 research and developmentSection 403 of title
			 23, United States Code, is amended to read as follows:
				
					403.Highway safety
				research and development
						(a)Defined
				termIn this section, the term Federal laboratory
				includes—
							(1)a government-owned,
				government-operated laboratory; and
							(2)a government-owned,
				contractor-operated laboratory.
							(b)General
				authority
							(1)Research and
				development activitiesThe Secretary may conduct research and
				development activities, including demonstration projects and the collection and
				analysis of highway and motor vehicle safety data and related information
				needed to carry out this section, with respect to—
								(A)all aspects of highway
				and traffic safety systems and conditions relating to—
									(i)vehicle, highway, driver,
				passenger, motorcyclist, bicyclist, and pedestrian characteristics;
									(ii)accident causation and
				investigations;
									(iii)communications;
									(iv)emergency medical
				services; and
									(v)transportation of the
				injured;
									(B)human behavioral factors
				and their effect on highway and traffic safety, including—
									(i)driver education;
									(ii)impaired driving;
									(iii)distracted driving;
				and
									(iv)new technologies
				installed in, or brought into, vehicles;
									(C)an evaluation of the
				effectiveness of countermeasures to increase highway and traffic safety,
				including occupant protection and alcohol- and drug-impaired driving
				technologies and initiatives; and
								(D)the effect of State laws
				on any aspects, activities, or programs described in subparagraphs (A) through
				(C).
								(2)Cooperation, grants,
				and contractsThe Secretary may carry out this section—
								(A)independently;
								(B)in cooperation with other
				Federal departments, agencies, and instrumentalities and Federal
				laboratories;
								(C)by entering into
				contracts, cooperative agreements, and other transactions with the National
				Academy of Sciences, any Federal laboratory, State or local agency, authority,
				association, institution, foreign country, or person (as defined in chapter 1
				of title 1); or
								(D)by making grants to the
				National Academy of Sciences, any Federal laboratory, State or local agency,
				authority, association, institution, or person (as defined in chapter 1 of
				title 1).
								(c)Collaborative research
				and development
							(1)In
				generalTo encourage innovative solutions to highway safety
				problems, stimulate voluntary improvements in highway safety, and stimulate the
				marketing of new highway safety related technology by private industry, the
				Secretary is authorized to carry out, on a cost-shared basis, collaborative
				research and development with—
								(A)non-Federal entities,
				including State and local governments, foreign countries, colleges,
				universities, corporations, partnerships, sole proprietorships, organizations
				serving the interests of children, people with disabilities, low-income
				populations, and older adults, and trade associations that are incorporated or
				established under the laws of any State or the United States; and
								(B)Federal
				laboratories.
								(2)AgreementsIn
				carrying out this subsection, the Secretary may enter into cooperative research
				and development agreements (as defined in section 12 of the Stevenson-Wydler
				Technology Innovation Act of 1980 (15 U.S.C. 3710a))
				in which the Secretary provides not more than 50 percent of the cost of any
				research or development project under this subsection.
							(3)Use of
				technologyThe research, development, or use of any technology
				pursuant to an agreement under this subsection, including the terms under which
				technology may be licensed and the resulting royalties may be distributed,
				shall be subject to the provisions of the Stevenson-Wydler Technology
				Innovation Act of 1980 (15 U.S.C. 3701 et seq.).
							(d)Title to
				equipmentIn furtherance of the purposes set forth in section
				402, the Secretary may vest title to equipment purchased for demonstration
				projects with funds authorized under this section to State or local agencies on
				such terms and conditions as the Secretary determines to be appropriate.
						(e)TrainingNotwithstanding
				the apportionment formula set forth in section 402(c)(2), 1 percent of the
				total amount available for apportionment to the States for highway safety
				programs under section 402(c) in each fiscal year shall be available, through
				the end of the succeeding fiscal year, to the Secretary, acting through the
				Administrator of the National Highway Traffic Safety Administration—
							(1)to provide training,
				conducted or developed by Federal or non-Federal entity or personnel, to
				Federal, State, and local highway safety personnel; and
							(2)to pay for any travel,
				administrative, and other expenses related to such training.
							(f)Driver licensing and
				fitness To drive clearinghouseFrom amounts made available under
				this section, the Secretary, acting through the Administrator of the National
				Highway Traffic Safety Administration, is authorized to expend $1,280,000
				between the date of enactment of the Motor
				Vehicle and Highway Safety Improvement Act of 2011 and September
				30, 2013, to establish an electronic clearinghouse and technical assistance
				service to collect and disseminate research and analysis of medical and
				technical information and best practices concerning drivers with medical issues
				that may be used by State driver licensing agencies in making licensing
				qualification decisions.
						(g)International highway
				safety information and cooperation
							(1)EstablishmentThe
				Secretary, acting through the Administrator of the National Highway Traffic
				Safety Administration, may establish an international highway safety
				information and cooperation program to—
								(A)inform the United States
				highway safety community of laws, projects, programs, data, and technology in
				foreign countries that could be used to enhance highway safety in the United
				States;
								(B)permit the exchange of
				information with foreign countries about laws, projects, programs, data, and
				technology that could be used to enhance highway safety; and
								(C)allow the Secretary,
				represented by the Administrator, to participate and cooperate in international
				activities to enhance highway safety.
								(2)CooperationThe
				Secretary may carry out this subsection in cooperation with any appropriate
				Federal agency, State or local agency or authority, foreign government, or
				multinational institution.
							(h)Prohibition on certain
				disclosuresAny report of the National Highway Traffic Safety
				Administration, or of any officer, employee, or contractor of the National
				Highway Traffic Safety Administration, relating to any highway traffic accident
				or the investigation of such accident conducted pursuant to this chapter or
				chapter 301 shall be made available to the public in a manner that does not
				identify individuals.
						(i)Model specifications
				for devicesThe Secretary, acting through the Administrator of
				the National Highway Traffic Safety Administration, may—
							(1)develop model
				specifications and testing procedures for devices, including devices designed
				to measure the concentration of alcohol in the body;
							(2)conduct periodic tests of
				such devices;
							(3)publish a Conforming
				Products List of such devices that have met the model specifications;
				and
							(4)may require that any
				necessary tests of such devices are conducted by a Federal laboratory and paid
				for by the device
				manufacturers.
							.
			104.National driver
			 registerSection 30302(b) of
			 title 49, United States Code, is amended by adding at the end the following:
			 The Secretary shall make continual improvements to modernize the
			 Register's data processing system..
			105.Combined occupant
			 protection grants
				(a)In
			 generalSection 405 of title 23, United
			 States Code, is amended to read as follows:
					
						405.Combined occupant
				protection grants
							(a)General
				authoritySubject to the requirements of this section, the
				Secretary of Transportation shall award grants to States that adopt and
				implement effective occupant protection programs to reduce highway deaths and
				injuries resulting from individuals riding unrestrained or improperly
				restrained in motor vehicles.
							(b)Federal
				shareThe Federal share of the costs of activities funded using
				amounts from grants awarded under this section may not exceed 80 percent for
				each fiscal year for which a State receives a grant.
							(c)Eligibility
								(1)High seat belt use
				rateA State with an observed seat belt use rate of 90 percent or
				higher, based on the most recent data from a survey that conforms with national
				criteria established by the National Highway Traffic Safety Administration,
				shall be eligible for a grant in a fiscal year if the State—
									(A)submits an occupant
				protection plan during the first fiscal year;
									(B)participates in the Click
				It or Ticket national mobilization;
									(C)has an active network of
				child restraint inspection stations; and
									(D)has a plan to recruit,
				train, and maintain a sufficient number of child passenger safety
				technicians.
									(2)Lower seat belt use
				rateA State with an observed seat belt use rate below 90
				percent, based on the most recent data from a survey that conforms with
				national criteria established by the National Highway Traffic Safety
				Administration, shall be eligible for a grant in a fiscal year if—
									(A)the State meets all of
				the requirements under subparagraphs (A) through (D) of paragraph (1);
				and
									(B)the Secretary determines
				that the State meets at least 3 of the following criteria:
										(i)The State conducts
				sustained (on-going and periodic) seat belt enforcement at a defined level of
				participation during the year.
										(ii)The State has enacted
				and enforces a primary enforcement seat belt use law.
										(iii)The State has
				implemented countermeasure programs for high-risk populations, such as drivers
				on rural roadways, unrestrained nighttime drivers, or teenage drivers.
										(iv)The State has enacted
				and enforces occupant protection laws requiring front and rear occupant
				protection use by all occupants in an age-appropriate restraint.
										(v)The State has implemented
				a comprehensive occupant protection program in which the State has—
											(I)conducted a program
				assessment;
											(II)developed a statewide
				strategic plan;
											(III)designated an occupant
				protection coordinator; and
											(IV)established a statewide
				occupant protection task force.
											(vi)The State—
											(I)completed an assessment
				of its occupant protection program during the 3-year period preceding the grant
				year; or
											(II)will conduct such an
				assessment during the first year of the grant.
											(d)Use of grant
				amountsGrant funds received pursuant to this section may be used
				to—
								(1)carry out a program to
				support high-visibility enforcement mobilizations, including paid media that
				emphasizes publicity for the program, and law enforcement;
								(2)carry out a program to
				train occupant protection safety professionals, police officers, fire and
				emergency medical personnel, educators, and parents concerning all aspects of
				the use of child restraints and occupant protection;
								(3)carry out a program to
				educate the public concerning the proper use and installation of child
				restraints, including related equipment and information systems;
								(4)carry out a program to
				provide community child passenger safety services, including programs about
				proper seating positions for children and how to reduce the improper use of
				child restraints;
								(5)purchase and distribute
				child restraints to low-income families if not more than 5 percent of the funds
				received in a fiscal year are used for this purpose;
								(6)establish and maintain
				information systems containing data concerning occupant protection, including
				the collection and administration of child passenger safety and occupant
				protection surveys; and
								(7)carry out a program to
				educate the public concerning the dangers of leaving children unattended in
				vehicles.
								(e)Grant
				amountThe allocation of grant funds under this section to a
				State for a fiscal year shall be in proportion to the State's apportionment
				under section 402 for fiscal year 2009.
							(f)ReportA
				State that receives a grant under this section shall submit a report to the
				Secretary that documents the manner in which the grant amounts were obligated
				and expended and identifies the specific programs carried out with the grant
				funds. The report shall be in a form prescribed by the Secretary and may be
				combined with other State grant reporting requirements under chapter 4 of title
				23, United States Code.
							(g)DefinitionsIn
				this section:
								(1)Child
				restraintThe term child restraint means any device
				(including child safety seat, booster seat, harness, and excepting seat belts)
				designed for use in a motor vehicle to restrain, seat, or position children who
				weigh 65 pounds (30 kilograms) or less, and certified to the Federal motor
				vehicle safety standard prescribed by the National Highway Traffic Safety
				Administration for child restraints.
								(2)Seat
				beltThe term seat belt means—
									(A)with respect to open-body
				motor vehicles, including convertibles, an occupant restraint system consisting
				of a lap belt or a lap belt and a detachable shoulder belt; and
									(B)with respect to other
				motor vehicles, an occupant restraint system consisting of integrated lap and
				shoulder
				belts.
									.
				(b)Conforming
			 amendmentThe analysis for
			 chapter
			 4 of title 23, United States Code, is amended by striking the
			 item relating to section 405 and inserting the following:
					
						
							405. Combined occupant
				protection
				grants.
						
						.
				106.State traffic safety
			 information system improvementsSection 408 of title
			 23, United States Code, is amended to read as follows:
				
					408.State traffic safety
				information system improvements
						(a)General
				authoritySubject to the requirements of this section, the
				Secretary of Transportation shall award grants to States to support the
				development and implementation of effective State programs that—
							(1)improve the timeliness,
				accuracy, completeness, uniformity, integration, and accessibility of the State
				safety data that is needed to identify priorities for Federal, State, and local
				highway and traffic safety programs;
							(2)evaluate the
				effectiveness of efforts to make such improvements;
							(3)link the State data
				systems, including traffic records, with other data systems within the State,
				such as systems that contain medical, roadway, and economic data;
							(4)improve the compatibility
				and interoperability of the data systems of the State with national data
				systems and data systems of other States; and
							(5)enhance the ability of
				the Secretary to observe and analyze national trends in crash occurrences,
				rates, outcomes, and circumstances.
							(b)Federal
				shareThe Federal share of the cost of adopting and implementing
				in a fiscal year a State program described in this section may not exceed 80
				percent.
						(c)EligibilityA
				State is not eligible for a grant under this section in a fiscal year unless
				the State demonstrates, to the satisfaction of the Secretary, that the
				State—
							(1)has a functioning traffic
				records coordinating committee (referred to in this subsection as
				TRCC) that meets at least 3 times a year;
							(2)has designated a TRCC
				coordinator;
							(3)has established a State
				traffic record strategic plan that has been approved by the TRCC and describes
				specific quantifiable and measurable improvements anticipated in the State's
				core safety databases, including crash, citation or adjudication, driver,
				emergency medical services or injury surveillance system, roadway, and vehicle
				databases;
							(4)has demonstrated
				quantitative progress in relation to the significant data program attribute
				of—
								(A)accuracy;
								(B)completeness;
								(C)timeliness;
								(D)uniformity;
								(E)accessibility; or
								(F)integration of a core
				highway safety database; and
								(5)has certified to the
				Secretary that an assessment of the State’s highway safety data and traffic
				records system was conducted or updated during the preceding 5 years.
							(d)Use of grant
				amountsGrant funds received by a State under this section shall
				be used for making data program improvements to core highway safety databases
				related to quantifiable, measurable progress in any of the 6 significant data
				program attributes set forth in subsection (c)(4).
						(e)Grant
				amountThe allocation of grant funds under this section to a
				State for a fiscal year shall be in proportion to the State's apportionment
				under section 402 for fiscal year
				2009.
						.
			107.Impaired driving
			 countermeasures
				(a)In
			 generalSection 410 of title 23, United
			 States Code, is amended to read as follows:
					
						410.Impaired driving
				countermeasures
							(a)Grants
				authorizedSubject to the requirements of this section, the
				Secretary of Transportation shall award grants to States that adopt and
				implement—
								(1)effective programs to
				reduce driving under the influence of alcohol, drugs, or the combination of
				alcohol and drugs; or
								(2)alcohol-ignition
				interlock laws.
								(b)Federal
				shareThe Federal share of the costs of activities funded using
				amounts from grants under this section may not exceed 80 percent in any fiscal
				year in which the State receives a grant.
							(c)Eligibility
								(1)Low-range
				statesLow-range States shall be eligible for a grant under this
				section.
								(2)Mid-range
				statesA mid-range State shall be eligible for a grant under this
				section if—
									(A)a statewide impaired
				driving task force in the State developed a statewide plan during the most
				recent 3 calendar years to address the problem of impaired driving; or
									(B)the State will convene a
				statewide impaired driving task force to develop such a plan during the first
				year of the grant.
									(3)High-range
				statesA high-range State shall be eligible for a grant under
				this section if the State—
									(A)(i)conducted an
				assessment of the State’s impaired driving program during the most recent 3
				calendar years; or
										(ii)will conduct such an
				assessment during the first year of the grant;
										(B)convenes, during the
				first year of the grant, a statewide impaired driving task force to develop a
				statewide plan that—
										(i)addresses any
				recommendations from the assessment conducted under subparagraph (A);
										(ii)includes a detailed plan
				for spending any grant funds provided under this section; and
										(iii)describes how such
				spending supports the statewide program;
										(C)(i)submits the
				statewide plan to the National Highway Traffic Safety Administration during the
				first year of the grant for the agency's review and approval;
										(ii)annually updates the
				statewide plan in each subsequent year of the grant; and
										(iii)submits each updated
				statewide plan for the agency's review and comment; and
										(D)appoints a full or
				part-time impaired driving coordinator—
										(i)to coordinate the State’s
				activities to address enforcement and adjudication of laws to address driving
				while impaired by alcohol; and
										(ii)to oversee the
				implementation of the statewide plan.
										(d)Use of grant
				amounts
								(1)Required
				programsHigh-range States shall use grant funds for—
									(A)high visibility
				enforcement efforts; and
									(B)any of the activities
				described in paragraph (2) if—
										(i)the activity is described
				in the statewide plan; and
										(ii)the Secretary approves
				the use of funding for such activity.
										(2)Authorized
				programsMedium-range and low-range States may use grant funds
				for—
									(A)any of the purposes
				described in paragraph (1);
									(B)paid and earned media in
				support of high visibility enforcement efforts;
									(C)hiring a full-time
				impaired driving coordinator of the State’s activities to address the
				enforcement and adjudication of laws regarding driving while impaired by
				alcohol;
									(D)court support of high
				visibility enforcement efforts;
									(E)alcohol ignition
				interlock programs;
									(F)improving blood-alcohol
				concentration testing and reporting;
									(G)establishing driving
				while intoxicated courts;
									(H)conducting—
										(i)standardized field
				sobriety training;
										(ii)advanced roadside
				impaired driving evaluation training; and
										(iii)drug recognition expert
				training for law enforcement;
										(I)training and education of
				criminal justice professionals (including law enforcement, prosecutors, judges
				and probation officers) to assist such professionals in handling impaired
				driving cases;
									(J)traffic safety resource
				prosecutors;
									(K)judicial outreach
				liaisons;
									(L)equipment and related
				expenditures used in connection with impaired driving enforcement in accordance
				with criteria established by the National Highway Traffic Safety
				Administration;
									(M)training on the use of
				alcohol screening and brief intervention;
									(N)developing impaired
				driving information systems; and
									(O)costs associated with a
				24-7 sobriety program.
									(3)Other
				programsLow-range States may use grant funds for any expenditure
				designed to reduce impaired driving based on problem identification. Medium and
				high-range States may use funds for such expenditures upon approval by the
				Secretary.
								(e)Grant
				amountSubject to subsection (g), the allocation of grant funds
				to a State under this section for a fiscal year shall be in proportion to the
				State's apportionment under section 402(c) for fiscal year 2009.
							(f)Grants to States that
				adopt and enforce mandatory alcohol-Ignition interlock laws
								(1)In
				generalThe Secretary shall make a separate grant under this
				section to each State that adopts and is enforcing a mandatory alcohol-ignition
				interlock law for all individuals convicted of driving under the influence of
				alcohol or of driving while intoxicated.
								(2)Use of
				fundsSuch grants may be used by recipient States only for costs
				associated with the State's alcohol-ignition interlock program, including
				screening, assessment, and program and offender oversight.
								(3)AllocationFunds
				made available under this subsection shall be allocated among States described
				in paragraph (1) on the basis of the apportionment formula under section
				402(c).
								(4)FundingNot
				more than 15 percent of the amounts made available to carry out this section in
				a fiscal year shall be made available by the Secretary for making grants under
				this subsection.
								(g)DefinitionsIn
				this section:
								(1)24-7 sobriety
				programThe term 24-7 sobriety program means a State
				law or program that authorizes a State court or a State agency, as a condition
				of sentence, probation, parole, or work permit, to—
									(A)require an individual who
				plead guilty or was convicted of driving under the influence of alcohol or
				drugs to totally abstain from alcohol or drugs for a period of time; and
									(B)require the individual to
				be subject to testing for alcohol or drugs—
										(i)at least twice a
				day;
										(ii)by continuous
				transdermal alcohol monitoring via an electronic monitoring device; or
										(iii)by an alternate method
				with the concurrence of the Secretary.
										(2)Average impaired
				driving fatality rateThe term average impaired driving
				fatality rate means the number of fatalities in motor vehicle crashes
				involving a driver with a blood alcohol concentration of at least 0.08 for
				every 100,000,000 vehicle miles traveled, based on the most recently reported 3
				calendar years of final data from the Fatality Analysis Reporting System, as
				calculated in accordance with regulations prescribed by the Administrator of
				the National Highway Traffic Safety Administration.
								(3)High-range
				stateThe term high-range State means a State that
				has an average impaired driving fatality rate of 0.60 or higher.
								(4)Low-range
				stateThe term low-range State means a State that
				has an average impaired driving fatality rate of 0.30 or lower.
								(5)Mid-range
				stateThe term mid-range State means a State that
				has an average impaired driving fatality rate that is higher than 0.30 and
				lower than
				0.60.
								.
				(b)Conforming
			 amendmentThe analysis for
			 chapter
			 4 of title 23, United States Code, is amended by striking the
			 item relating to section 410 and inserting the following:
					
						
							410. Impaired driving
				countermeasures.
						
						.
				108.Distracted driving
			 grants
				(a)In
			 generalSection 411 of title 23, United
			 States Code, is amended to read as follows:
					
						411.Distracted driving
				grants
							(a)In
				generalThe Secretary shall
				award a grant under this section to any State that enacts and enforces a
				statute that meets the requirements set forth in subsections (b) and
				(c).
							(b)Prohibition on texting
				while drivingA State statute meets the requirements set forth in
				this subsection if the statute—
								(1)prohibits drivers from
				texting through a personal wireless communications device while driving;
								(2)makes violation of the
				statute a primary offense;
								(3)establishes—
									(A)a minimum fine for a
				first violation of the statute; and
									(B)increased fines for
				repeat violations; and
									(4)provides increased civil
				and criminal penalties than would otherwise apply if a vehicle accident is
				caused by a driver who is using such a device in violation of the
				statute.
								(c)Prohibition on youth
				cell phone use while drivingA State statute meets the
				requirements set forth in this subsection if the statute—
								(1)prohibits a driver who is
				younger than 18 years of age from using a personal wireless communications
				device while driving;
								(2)makes violation of the
				statute a primary offense;
								(3)requires distracted
				driving issues to be tested as part of the State driver’s license
				examination;
								(4)establishes—
									(A)a minimum fine for a
				first violation of the statute; and
									(B)increased fines for
				repeat violations; and
									(5)provides increased civil
				and criminal penalties than would otherwise apply if a vehicle accident is
				caused by a driver who is using such a device in violation of the
				statute.
								(d)Permitted
				exceptionsA statute that meets the requirements set forth in
				subsections (b) and (c) may provide exceptions for—
								(1)a driver who uses a
				personal wireless communications device to contact emergency services;
								(2)emergency services
				personnel who use a personal wireless communications device while—
									(A)operating an emergency
				services vehicle; and
									(B)engaged in the
				performance of their duties as emergency services personnel; and
									(3)an individual employed as
				a commercial motor vehicle driver or a school bus driver who uses a personal
				wireless communications device within the scope of such individual’s employment
				if such use is permitted under the regulations promulgated pursuant to
				section
				31152 of title 49.
								(e)Use of grant
				fundsOf the grant funds received by a State under this
				section—
								(1)at least 50 percent shall
				be used—
									(A)to educate the public
				through advertising containing information about the dangers of texting or
				using a cell phone while driving;
									(B)for traffic signs that
				notify drivers about the distracted driving law of the State; or
									(C)for law enforcement costs
				related to the enforcement of the distracted driving law; and
									(2)up to 50 percent may be
				used for other projects that—
									(A)improve traffic safety;
				and
									(B)are consistent with the
				criteria set forth in section 402(a).
									(f)Additional
				grantsIn fiscal year 2012, the Secretary may use up to 25
				percent of the funding available for grants under this section to award grants
				to States that—
								(1)enacted statutes before
				July 1, 2011, which meet the requirements under paragraphs (1) and (2) of
				subsection (b); and
								(2)are otherwise ineligible
				for a grant under this section.
								(g)DefinitionsIn
				this section:
								(1)DrivingThe
				term driving—
									(A)means operating a motor
				vehicle on a public road, including operation while temporarily stationary
				because of traffic, a traffic light or stop sign, or otherwise; and
									(B)does not include
				operating a motor vehicle when the vehicle has pulled over to the side of, or
				off, an active roadway and has stopped in a location where it can safely remain
				stationary.
									(2)Personal wireless
				communications deviceThe term personal wireless
				communications device—
									(A)means a device through
				which personal wireless services (as defined in section 332(c)(7)(C)(i) of the
				Communications Act of 1934 (47 U.S.C. 332(c)(7)(C)(i))) are
				transmitted; and
									(B)does not include a global
				navigation satellite system receiver used for positioning, emergency
				notification, or navigation purposes.
									(3)Primary
				offenseThe term primary offense means an offense
				for which a law enforcement officer may stop a vehicle solely for the purpose
				of issuing a citation in the absence of evidence of another offense.
								(4)Public
				roadThe term public road has the meaning given that
				term in section 402(c).
								(5)TextingThe
				term texting means reading from or manually entering data into a
				personal wireless communications device, including doing so for the purpose of
				SMS texting, e-mailing, instant messaging, or engaging in any other form of
				electronic data retrieval or electronic data
				communication.
								.
				(b)Conforming
			 amendmentThe analysis for
			 chapter
			 4 of title 23, United States Code, is amended by striking the
			 item relating to section 411 and inserting the following:
					
						
							411. Distracted driving
				grants.
						
						.
				109.High visibility
			 enforcement programSection
			 2009 of SAFETEA–LU (23 U.S.C. 402 note) is
			 amended—
				(1)in subsection (a)—
					(A)by striking at
			 least 2 and inserting at least 3; and
					(B)by striking years
			 2006 through 2012. and inserting fiscal years 2012 and 2013. The
			 Administrator may also initiate and support additional campaigns in each of
			 fiscal years 2012 and 2013 for the purposes specified in subsection
			 (b).;
					(2)in subsection (b) by
			 striking either or both and inserting outcomes related to
			 at least 1;
				(3)in subsection (c), by
			 inserting and Internet-based outreach after print media
			 advertising;
				(4)in subsection (e), by
			 striking subsections (a), (c), and (f) and inserting
			 subsection (c);
				(5)by striking subsection
			 (f); and
				(6)by redesignating
			 subsection (g) as subsection (f).
				110.Motorcyclist
			 safetySection 2010 of
			 SAFETEA–LU (23 U.S.C.
			 402 note) is amended—
				(1)by striking subsections
			 (b) and (g);
				(2)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (b), (c), (d), and (e),
			 respectively; and
				(3)in subsection (c)(1), as
			 redesignated, by striking to the satisfaction of the Secretary—
			 and all that follows and inserting , to the satisfaction of the
			 Secretary, at least 2 of the 6 criteria listed in paragraph
			 (2)..
				111.Driver alcohol
			 detection system for safety research
				(a)In
			 generalChapter 4 of title 23, United
			 States Code, is amended by adding at the end the following:
					
						413.In-vehicle alcohol
				detection device research
							(a)In
				generalThe Administrator of the National Highway Traffic Safety
				Administration shall carry out a collaborative research effort under chapter
				301 of title 49, United States Code, to continue to explore the feasibility and
				the potential benefits of, and the public policy challenges associated with,
				more widespread deployment of in-vehicle technology to prevent alcohol-impaired
				driving.
							(b)ReportsThe
				Administrator shall submit a report annually to the Senate Committee on
				Commerce, Science, and Transportation and the House of Representatives
				Committee on Transportation and Infrastructure—
								(1)describing progress in
				carrying out the collaborative research effort; and
								(2)including an accounting
				for the use of Federal funds obligated or expended in carrying out that
				effort.
								(c)DefinitionsIn
				this title:
								(1)Alcohol-impaired
				drivingThe term alcohol-impaired driving means
				operation of a motor vehicle (as defined in
				section
				30102(a)(6) of title 49, United States Code) by an individual
				whose blood alcohol content is at or above the legal limit.
								(2)Legal
				limitThe term legal limit means a blood alcohol
				concentration of 0.08 percent or greater (as specified by chapter 163 of title
				23, United States Code) or such other percentage limitation as may be
				established by applicable Federal, State, or local
				law.
								.
				(b)Clerical
			 amendmentThe analysis for
			 chapter
			 4 of title 23, United States Code, is amended by inserting
			 after the item relating to section 412 the following:
					
						
							413. In-vehicle alcohol detection device
				research.
						
						.
				112.State graduated driver
			 licensing laws
				(a)In
			 generalChapter 4 of title 23, United
			 States Code, as amended by this Act, is further amended by adding at the end
			 the following:
					
						414.State Graduated Driver
				Licensing Incentive Grant
							(a)Grants
				authorizedSubject to the requirements of this section, the
				Secretary shall award grants to States that adopt and implement graduated
				driver licensing laws in accordance with the requirements set forth in
				subsection (b).
							(b)Minimum
				requirements
								(1)In
				generalA State meets the requirements set forth in this
				subsection if the State has a graduated driver licensing law that requires
				novice drivers younger than 21 years of age to comply with the 2-stage
				licensing process described in paragraph (2) before receiving an unrestricted
				driver’s license.
								(2)Licensing
				processA State is in compliance with the 2-stage licensing
				process described in this paragraph if the State’s driver’s license laws
				include—
									(A)a learner's permit stage
				that—
										(i)is at least 6 months in
				duration;
										(ii)prohibits the driver
				from using a cellular telephone or any communications device in a nonemergency
				situation; and
										(iii)remains in effect until
				the driver—
											(I)reaches 16 years of age
				and enters the intermediate stage; or
											(II)reaches 18 years of
				age;
											(B)an intermediate stage
				that—
										(i)commences immediately
				after the expiration of the learner’s permit stage;
										(ii)is at least 6 months in
				duration;
										(iii)prohibits the driver
				from using a cellular telephone or any communications device in a nonemergency
				situation;
										(iv)restricts driving at
				night;
										(v)prohibits the driver from
				operating a motor vehicle with more than 1 nonfamilial passenger younger than
				21 years of age unless a licensed driver who is at least 21 years of age is in
				the motor vehicle; and
										(vi)remains in effect until
				the driver reaches 18 years of age; and
										(C)any other requirement
				prescribed by the Secretary of Transportation, including—
										(i)in the learner’s permit
				stage—
											(I)at least 40 hours of
				behind-the-wheel training with a licensed driver who is at least 21 years of
				age;
											(II)a driver training
				course; and
											(III)a requirement that the
				driver be accompanied and supervised by a licensed driver, who is at least 21
				years of age, at all times while such driver is operating a motor vehicle;
				and
											(ii)in the learner’s permit
				or intermediate stage, a requirement, in addition to any other penalties
				imposed by State law, that the grant of an unrestricted driver’s license be
				automatically delayed for any individual who, during the learner's permit or
				intermediate stage, is convicted of a driving-related offense,
				including—
											(I)driving while
				intoxicated;
											(II)misrepresentation of his
				or her true age;
											(III)reckless
				driving;
											(IV)driving without wearing
				a seat belt;
											(V)speeding; or
											(VI)any other
				driving-related offense, as determined by the Secretary.
											(c)Rulemaking
								(1)In
				generalThe Secretary shall promulgate regulations necessary to
				implement the requirements under subsection (b), in accordance with the notice
				and comment provisions under
				section
				553 of title 5, United States Code.
								(2)ExceptionA
				State that otherwise meets the minimum requirements set forth in subsection (b)
				shall be deemed by the Secretary to be in compliance with the requirement set
				forth in subsection (b) if the State enacted a law before January 1, 2011,
				establishing a class of license that permits licensees or applicants younger
				than 18 years of age to drive a motor vehicle—
									(A)in connection with work
				performed on, or for the operation of, a farm owned by family members who are
				directly related to the applicant or licensee; or
									(B)if demonstrable hardship
				would result from the denial of a license to the licensees or
				applicants.
									(d)AllocationGrant
				funds allocated to a State under this section for a fiscal year shall be in
				proportion to a State’s apportionment under section 402 for such fiscal
				year.
							(e)Use of
				fundsGrant funds received by a State under this section may be
				used for—
								(1)enforcing a 2-stage
				licensing process that complies with subsection (b)(2);
								(2)training for law
				enforcement personnel and other relevant State agency personnel relating to the
				enforcement described in paragraph (1);
								(3)publishing relevant
				educational materials that pertain directly or indirectly to the State
				graduated driver licensing law;
								(4)carrying out other
				administrative activities that the Secretary considers relevant to the State’s
				2-stage licensing process; and
								(5)carrying out a teen
				traffic safety program described in section
				402(m).
								.
				113.Agency
			 accountabilitySection 412 of
			 title 23, United States Code, is amended—
				(1)by amending subsection
			 (a) to read as follows:
					
						(a)Triennial State
				management reviews
							(1)In
				generalExcept as provided under paragraph (2), the Secretary
				shall conduct a review of each State highway safety program at least once every
				3 years.
							(2)ExceptionsThe
				Secretary may conduct reviews of the highway safety programs of the United
				States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
				Northern Mariana Islands as often as the Secretary determines to be
				appropriate.
							(3)ComponentsReviews
				under this subsection shall include—
								(A)a management evaluation
				of all grant programs funded under this chapter;
								(B)an assessment of State
				data collection and evaluation relating to performance measures established by
				the Secretary;
								(C)a comparison of State
				efforts under subparagraphs (A) and (B) to best practices and programs that
				have been evaluated for effectiveness; and
								(D)the development of
				recommendations on how each State could—
									(i)improve the management
				and oversight of its grant activities; and
									(ii)provide a management and
				oversight plan for such grant programs.
									;
				and
				(2)by striking subsection
			 (f).
				114.Emergency medical
			 servicesSection 10202 of
			 Public Law
			 109–59 (42 U.S.C. 300d–4), is amended by
			 adding at the end the following:
				
					(b)National Emergency
				Medical Services Advisory Council
						(1)EstablishmentThe
				Secretary of Transportation, in coordination with the Secretary of Health and
				Human Services and the Secretary of Homeland Security, shall establish a
				National Emergency Medical Services Advisory Council (referred to in this
				subsection as the Advisory Council).
						(2)MembershipThe
				Advisory Council shall be composed of 25 members, who—
							(A)shall be appointed by the
				Secretary of Transportation; and
							(B)shall collectively be
				representative of all sectors of the emergency medical services
				community.
							(3)PurposesThe
				purposes of the Advisory Council are to advise and consult with—
							(A)the Federal Interagency
				Committee on Emergency Medical Services on matters relating to emergency
				medical services issues; and
							(B)the Secretary of
				Transportation on matters relating to emergency medical services issues
				affecting the Department of Transportation.
							(4)AdministrationThe
				Administrator of the National Highway Traffic Safety Administration shall
				provide administrative support to the Advisory Council, including scheduling
				meetings, setting agendas, keeping minutes and records, and producing
				reports.
						(5)LeadershipThe
				members of the Advisory Council shall annually select a chairperson of the
				Council.
						(6)MeetingsThe
				Advisory Council shall meet as frequently as is determined necessary by the
				chairperson of the Council.
						(7)Annual
				reportsThe Advisory Council shall prepare an annual report to
				the Secretary of Transportation regarding the Council's actions and
				recommendations.
						.
			IIEnhanced safety
			 authorities
			201.Definition of motor
			 vehicle equipmentSection
			 30102(a)(7)(C) of title 49, United States Code, is amended to
			 read as follows:
				
					(C)any device or an article
				or apparel, including a motorcycle helmet and excluding medicine or eyeglasses
				prescribed by a licensed practitioner, that—
						(i)is not a system, part, or
				component of a motor vehicle; and
						(ii)is manufactured, sold,
				delivered, or offered to be sold for use on public streets, roads, and highways
				with the apparent purpose of safeguarding motor vehicles and highway users
				against risk of accident, injury, or
				death.
						.
			202.Permit reminder system
			 for non-use of safety belts
				(a)In
			 generalChapter 301 of title 49,
			 United States Code, is amended—
					(1)in section 30122, by
			 striking subsection (d); and
					(2)by amending section 30124
			 to read as follows:
						
							30124.Nonuse of safety
				beltsA motor vehicle safety
				standard prescribed under this chapter may not require a manufacturer to comply
				with the standard by using a safety belt interlock designed to prevent starting
				or operating a motor vehicle if an occupant is not using a safety
				belt.
							.
					(b)Conforming
			 amendmentThe analysis for
			 chapter 301 of title 49,
			 United States Code, is amended by striking the item relating to section 30124
			 and inserting the following:
					
						
							Sec. 30124. Nonuse of safety
				belts.
						
						.
				203.Civil
			 penalties
				(a)In
			 generalSection 30165 of title 49, United
			 States Code, is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)by striking
			 30123(d) and inserting 30123(a); and
							(ii)by striking
			 $15,000,000 and inserting $250,000,000;
			 and
							(B)in paragraph (3), by
			 striking $15,000,000 and inserting $250,000,000;
			 and
						(2)by amending subsection
			 (c) to read as follows:
						
							(c)Relevant factors in
				determining amount of penalty or compromiseIn determining the
				amount of a civil penalty or compromise under this section, the Secretary of
				Transportation shall consider the nature, circumstances, extent, and gravity of
				the violation. Such determination shall include, as appropriate—
								(1)the nature of the defect
				or noncompliance;
								(2)knowledge by the person
				charged of its obligation to recall or notify the public;
								(3)the severity of the risk
				of injury;
								(4)the occurrence or absence
				of injury;
								(5)the number of motor
				vehicles or items of motor vehicle equipment distributed with the defect or
				noncompliance;
								(6)the existence of an
				imminent hazard;
								(7)actions taken by the
				person charged to identify, investigate, or mitigate the condition;
								(8)the appropriateness of
				such penalty in relation to the size of the business of the person charged,
				including the potential for undue adverse economic impacts;
								(9)whether the person has
				previously been assessed civil penalties under this section during the most
				recent 5 years; and
								(10)other appropriate
				factors.
								.
					(b)Civil penalty
			 criteriaNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall issue a final rule, in accordance with the
			 procedures of section
			 553 of title 5, United States Code, which provides an
			 interpretation of the penalty factors described in section 30165(c) of title
			 49, United States Code.
				(c)ConstructionNothing
			 in this section may be construed as preventing the imposition of penalties
			 under section
			 30165 of title 49, United States Code, before the issuance of a
			 final rule under subsection (b).
				204.Motor vehicle safety
			 research and development
				(a)In
			 generalChapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						VMotor vehicle safety
				research and development
							30181.PolicyThe Secretary of Transportation shall
				conduct research, development, and testing on any area or aspect of motor
				vehicle safety necessary to carry out this chapter.
							30182.Powers and
				duties
								(a)In
				generalThe Secretary of Transportation shall—
									(1)conduct motor vehicle
				safety research, development, and testing programs and activities, including
				new and emerging technologies that impact or may impact motor vehicle
				safety;
									(2)collect and analyze all
				types of motor vehicle and highway safety data and related information to
				determine the relationship between motor vehicle or motor vehicle equipment
				performance characteristics and—
										(A)accidents involving motor
				vehicles; and
										(B)deaths or personal
				injuries resulting from those accidents;
										(3)promote, support, and
				advance the education and training of motor vehicle safety staff of the
				National Highway Traffic Safety Administration, including using program funds
				for—
										(A)planning, implementing,
				conducting, and presenting results of program activities; and
										(B)travel and related
				expenses;
										(4)obtain experimental and
				other motor vehicles and motor vehicle equipment for research or
				testing;
									(5)(A)use any test motor
				vehicles and motor vehicle equipment suitable for continued use, as determined
				by the Secretary to assist in carrying out this chapter or any other chapter of
				this title; or
										(B)sell or otherwise dispose
				of test motor vehicles and motor vehicle equipment and use the resulting
				proceeds to carry out this chapter;
										(6)award grants to States
				and local governments, interstate authorities, and nonprofit institutions;
				and
									(7)enter into cooperative
				agreements, collaborative research, or contracts with Federal agencies,
				interstate authorities, State and local governments, other public entities,
				private organizations and persons, nonprofit institutions, colleges and
				universities, consumer advocacy groups, corporations, partnerships, sole
				proprietorships, trade associations, Federal laboratories (including
				government-owned, government-operated laboratories and government-owned,
				contractor-operated laboratories), and foreign governments and research
				organizations.
									(b)Use of public
				agenciesIn carrying out this subchapter, the Secretary shall
				avoid duplication by using the services, research, and testing facilities of
				public agencies, as appropriate.
								(c)FacilitiesThe
				Secretary may plan, design, and build a new facility or modify an existing
				facility to conduct research, development, and testing in traffic safety,
				highway safety, and motor vehicle safety.
								(d)Availability of
				information, patents, and developmentsWhen the United States
				Government makes more than a minimal contribution to a research or development
				activity under this chapter, the Secretary shall include in the arrangement for
				the activity a provision to ensure that all information, patents, and
				developments related to the activity are available to the public without
				charge. The owner of a background patent may not be deprived of a right under
				the patent.
								30183.Prohibition on
				certain disclosures.Any
				report of the National Highway Traffic Safety Administration, or of any
				officer, employee, or contractor of the National Highway Traffic Safety
				Administration, relating to any highway traffic accident or the investigation
				of such accident conducted pursuant to this chapter or section 403 of title 23,
				shall be made available to the public in a manner that does not identify
				individuals.
							.
				(b)Conforming
			 amendments
					(1)Amendment of chapter
			 analysisThe chapter analysis for chapter 301 of title 49, United
			 States Code, is amended by adding at the end the following:
						
							
								SUBCHAPTER V—Motor vehicle safety research and
				development
								30181. Policy.
								30182. Powers and duties.
								30183. Prohibition on certain
				disclosures.
							
							.
					(2)Deletion of redundant
			 materialChapter 301 of title 49,
			 United States Code, is amended—
						(A)in the chapter analysis,
			 by striking the item relating to section 30168; and
						(B)by striking section
			 30168.
						205.Odometer requirements
			 definitionSection 32702(5)
			 of title 49, United States Code, is amended by inserting or system of
			 components after instrument.
			206.Electronic disclosures
			 of odometer informationSection 32705 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(g)Electronic
				disclosuresIn carrying out this section, the Secretary may
				prescribe regulations permitting any written disclosures or notices and related
				matters to be provided
				electronically.
					.
			207.Increased penalties
			 and damages for odometer fraudChapter 327 of title 49,
			 United States Code, is amended—
				(1)in section 32709(a)(1)—
					(A)by striking
			 $2,000 and inserting $10,000; and
					(B)by striking
			 $100,000 and inserting $1,000,000; and
					(2)in section 32710(a), by
			 striking $1,500 and inserting $10,000.
				208.Extend prohibitions on
			 importing noncompliant vehicles and equipment to defective vehicles and
			 equipmentSection 30112 of
			 title 49, United States Code, is amended—
				(1)in subsection (a), by
			 adding at the end the following:
					
						(3)Except as provided in
				this section, section 30114, subsections (i) and (j) of section 30120, and
				subchapter III, a person may not sell, offer for sale, introduce or deliver for
				introduction in interstate commerce, or import into the United States any motor
				vehicle or motor vehicle equipment if the vehicle or equipment contains a
				defect related to motor vehicle safety about which notice was given under
				section 30118(c) or an order was issued under section 30118(b). Nothing in this
				paragraph may be construed to prohibit the importation of a new motor vehicle
				that receives a required recall remedy before being sold to a consumer in the
				United States.
						;
				and
				(2)in subsection
			 (b)(2)—
					(A)in subparagraph (A), by
			 striking or at the end;
					(B)in subparagraph (B), by
			 adding or at the end; and
					(C)by adding at the end the
			 following:
						
							(C)having no reason to know,
				despite exercising reasonable care, that a motor vehicle or motor vehicle
				equipment contains a defect related to motor vehicle safety about which notice
				was given under section 30118(c) or an order was issued under section
				30118(b);
							.
					209.Financial
			 responsibility requirements for importersChapter 301 of title 49,
			 United States Code, is amended—
				(1)in the chapter analysis, by striking the
			 item relating to subchapter III and inserting the following:
					
						
							SUBCHAPTER III—Importing motor vehicles and
				equipment
						
						;
				(2)in the heading for subchapter III, by
			 striking noncomplying; and
				(3)in section 30147, by
			 amending subsection (b) to read as follows:
					
						(b)Financial
				responsibility requirement
							(1)RulemakingThe
				Secretary of Transportation may issue regulations requiring each person that
				imports a motor vehicle or motor vehicle equipment into the customs territory
				of the United States, including a registered importer (or any successor in
				interest), provide and maintain evidence, satisfactory to the Secretary, of
				sufficient financial responsibility to meet its obligations under section
				30117(b), sections 30118 through 30121, and section 30166(f).
							(2)Refusal of
				admissionIf the Secretary of Transportation believes that a
				person described in paragraph (1) has not provided and maintained evidence of
				sufficient financial responsibility to meet the obligations referred to in
				paragraph (1), the Secretary of Homeland Security may refuse the admission into
				the customs territory of the United States of any motor vehicle or motor
				vehicle equipment imported by the person.
							(3)ExceptionThis
				subsection shall not apply to original manufacturers (or wholly owned
				subsidiaries) of motor vehicles that, prior to the date of enactment of the
				Motor Vehicle and Highway Safety Improvement
				Act of 2011—
								(A)have imported motor
				vehicles into the United States that are certified to comply with all
				applicable Federal motor vehicle safety standards;
								(B)have submitted to the
				Secretary appropriate manufacturer identification information under part 566 of
				title 49, Code of Federal Regulations; and
								(C)if applicable, have
				identified a current agent for service of process in accordance with part 551
				of title 49, Code of Federal
				Regulations.
								.
				210.Conditions on
			 importation of vehicles and equipmentChapter 301 of title 49,
			 United States Code, is amended—
				(1)in the chapter analysis,
			 by striking the item relating to section 30164 and inserting the
			 following:
					
						
							30164. Service of process; conditions on
				importation of vehicles and equipment.
						
						;
				  
					and(2)in section 30164—
					(A)in the section heading,
			 by adding ; conditions on
			 importation of vehicles and equipment at the end;
			 and
					(B)by adding at the end the
			 following:
						
							(c)Identifying
				informationA manufacturer (including an importer) offering a
				motor vehicle or motor vehicle equipment for import shall provide such
				information as the Secretary may, by rule, request including—
								(1)the product by name and
				the manufacturer’s address; and
								(2)each retailer or
				distributor to which the manufacturer directly supplied motor vehicles or motor
				vehicle equipment over which the Secretary has jurisdiction under this
				chapter.
								(d)RulemakingThe
				Secretary may issue regulations that—
								(1)condition the import of a
				motor vehicle or motor vehicle equipment on the manufacturer’s compliance
				with—
									(A)the requirements under
				this section;
									(B)any rules issued with
				respect to such requirements; or
									(C)any other requirements
				under this chapter or rules issued with respect to such requirements;
									(2)provide an opportunity
				for the manufacturer to present information before the Secretary’s
				determination as to whether the manufacturer's imports should be restricted;
				and
								(3)establish a process by
				which a manufacturer may petition for reinstatement of its ability to import
				motor vehicles or motor vehicle equipment.
								(e)ExceptionThe
				requirements of subsections (c) and (d) shall not apply to original
				manufacturers (or wholly owned subsidiaries) of motor vehicles that, prior to
				the date of enactment of the Motor Vehicle
				and Highway Safety Improvement Act of 2011—
								(1)have imported motor
				vehicles into the United States that are certified to comply with all
				applicable Federal motor vehicle safety standards,
								(2)have submitted to the
				Secretary appropriate manufacturer identification information under part 566 of
				title 49, Code of Federal Regulations; and
								(3)if applicable, have
				identified a current agent for service of process in accordance with part 551
				of title 49, Code of Federal
				Regulations.
								.
					211.Port inspections;
			 samples for examination or testingSection 30166(c)
			 of title 49, United States Code, is amended—
				(1)in paragraph (2), by
			 striking and at the end;
				(2)in paragraph (3)—
					(A)in subparagraph (A), by
			 inserting (including at United States ports of entry) after
			 held for introduction in interstate commerce; and
					(B)in subparagraph (D), by
			 striking the period at the end and inserting a semicolon; and
					(3)by adding at the end the
			 following:
					
						(4)shall obtain from the
				Secretary of Homeland Security without charge, upon the request of the
				Secretary of Transportation, a reasonable number of samples of motor vehicle
				equipment being offered for import to determine compliance with this chapter or
				a regulation or order issued under this chapter; and
						(5)shall instruct the
				Secretary of Homeland Security to refuse admission of the motor vehicle
				equipment into the customs territory of the United States if the Secretary of
				Transportation determines, after examination of the samples obtained under
				paragraph (4), that such refusal is warranted due to noncompliance with—
							(A)this chapter;
							(B)a regulation prescribed
				under this chapter; or
							(C)an order issued under
				this
				chapter.
							.
				IIITransparency and
			 accountability
			301.Improved National
			 Highway Traffic Safety Administration vehicle safety database
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall improve public accessibility to information on
			 the National Highway Traffic Safety Administration’s publicly accessible
			 vehicle safety databases by—
					(1)improving organization
			 and functionality, including modern web design features, and allowing for data
			 to be searched, aggregated, and downloaded;
					(2)providing greater
			 consistency in presentation of vehicle safety issues; and
					(3)improving searchability
			 about specific vehicles and issues through standardization of commonly used
			 search terms.
					(b)Vehicle recall
			 information
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall require that motor vehicle safety recall
			 information—
						(A)is available to the
			 public on the Internet;
						(B)is searchable by vehicle
			 make and model and vehicle identification number;
						(C)is in a format that
			 preserves consumer privacy; and
						(D)includes information
			 about each recall that has not been completed for each vehicle.
						(2)RulemakingThe
			 Secretary may initiate a rulemaking proceeding to require each manufacturer to
			 provide the information described in paragraph (1), with respect to that
			 manufacturer’s motor vehicles, at no cost on a publicly accessible Internet
			 website.
					(3)Database awareness
			 promotion activitiesThe Secretary, in consultation with the
			 heads of other relevant agencies, shall promote consumer awareness of the
			 information made available to the public pursuant to this subsection.
					302.National Highway
			 Traffic Safety Administration hotline for manufacturer, dealer, and mechanic
			 personnelThe Secretary
			 shall—
				(1)establish a means by
			 which mechanics, passenger motor vehicle dealership personnel, and passenger
			 motor vehicle manufacturer personnel may directly and confidentially contact
			 the National Highway Traffic Safety Administration to report potential
			 passenger motor vehicle safety defects; and
				(2)publicize the means for
			 contacting the National Highway Traffic Safety Administration in a manner that
			 targets mechanics, passenger motor vehicle dealership personnel, and
			 manufacturer personnel.
				303.Consumer notice of
			 software updates and other communications with dealers
				(a)Internet
			 accessibilitySection 30166(f) of title 49,
			 United States Code, is amended—
					(1)by striking A
			 manufacturer shall give the Secretary of Transportation and inserting
			 the following:
						
							(1)In
				generalA manufacturer shall give the Secretary of
				Transportation, and make available on a publicly accessible Internet
				website,
							;
				and
					(2)by adding at the end the
			 following:
						
							(2)NoticesCommunications
				required to be submitted to the Secretary and made available on a publicly
				accessible Internet website under this subsection shall include all notices to
				dealerships of software upgrades and modifications recommended by a
				manufacturer for all previously sold vehicles. Notice is required even if the
				software upgrade or modification is not related to a safety defect or
				noncompliance with a motor vehicle safety standard. The notice shall include a
				plain language description of the purpose of the update and that description
				shall be prominently placed at the beginning of the notice.
							(3)IndexCommunications
				required to be submitted to the Secretary under this subsection shall be
				accompanied by an index to each communication, which—
								(A)identifies the make,
				model, and model year of the affected vehicles;
								(B)includes a concise
				summary of the subject matter of the communication; and
								(C)shall be made available
				by the Secretary to the public on the Internet in a searchable
				format.
								.
					304.Public availability of
			 early warning dataSection 30166(m)
			 of title 49, United States Code, is amended in paragraph (4), by amending
			 subparagraph (C) to read as follows:
				
					(C)Disclosure
						(i)In
				generalThe information provided to the Secretary pursuant to
				this subsection shall be disclosed publicly unless exempt from disclosure under
				section
				552(b) of title 5.
						(ii)PresumptionIn
				administering this subparagraph, the Secretary shall presume in favor of
				maximum public availability of
				information.
						.
			305.Corporate
			 responsibility for National Highway Traffic Safety Administration
			 reports
				(a)In
			 generalSection 30166 of title 49, United
			 States Code, is amended by adding at the end the following:
					
						(o)Corporate
				responsibility for reports
							(1)In
				generalThe Secretary shall require a senior official responsible
				for safety in each company submitting information to the Secretary in response
				to a request for information in a safety defect or compliance investigation
				under this chapter to certify that—
								(A)the signing official has
				reviewed the submission; and
								(B)based on the official’s
				knowledge, the submission does not—
									(i)contain any untrue
				statement of a material fact; or
									(ii)omit to state a material
				fact necessary in order to make the statements made not misleading, in light of
				the circumstances under which such statements were made.
									(2)NoticeThe
				certification requirements of this section shall be clearly stated on any
				request for information under paragraph
				(1).
							.
				(b)Civil
			 penaltySection 30165(a) of title 49,
			 United States Code, is amended—
					(1)in paragraph (3), by
			 striking A person and inserting Except as provided in
			 paragraph (4), a person; and
					(2)by adding at the end the
			 following:
						
							(4)False, misleading, or
				incomplete reportsA person who knowingly and willfully submits
				materially false, misleading, or incomplete information to the Secretary, after
				certifying the same information as accurate and complete under the
				certification process established pursuant to section 30166(o), shall be
				subject to a civil penalty of not more than $5,000 per day. The maximum penalty
				under this paragraph for a related series of daily violations is
				$5,000,000.
							.
					306.Passenger motor
			 vehicle information program
				(a)DefinitionSection
			 32301 of title 49, United States Code, is amended—
					(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
					(2)by inserting before
			 paragraph (2), as redesignated, the following:
						
							(1)crash
				avoidance means preventing or mitigating a
				crash;
							;
				and
					(3)in paragraph (2), as
			 redesignated, by striking the period at the end and inserting ;
			 and.
					(b)Information
			 includedSection 32302(a) of title 49,
			 United States Code, is amended—
					(1)in paragraph (2), by
			 inserting , crash avoidance, and any other areas the Secretary
			 determines will improve the safety of passenger motor vehicles after
			 crashworthiness; and
					(2)by striking paragraph
			 (4).
					307.Promotion of vehicle
			 defect reportingSection 32302 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(d)Motor vehicle defect
				reporting information
						(1)Rulemaking
				requiredNot later than 1
				year after the date of the enactment of the Motor Vehicle and Highway Safety Improvement Act of
				2011, the Secretary shall prescribe regulations that require
				passenger motor vehicle manufacturers—
							(A)to affix, in the glove
				compartment or in another readily accessible location on the vehicle, a
				sticker, decal, or other device that provides, in simple and understandable
				language, information about how to submit a safety-related motor vehicle defect
				complaint to the National Highway Traffic Safety Administration;
							(B)to prominently print the
				information described in subparagraph (A) on a separate page within the owner’s
				manual; and
							(C)to not place such
				information on the label required under section 3 of the Automobile Information
				Disclosure Act (15
				U.S.C. 1232).
							(2)ApplicationThe
				requirements under paragraph (1) shall apply to passenger motor vehicles
				manufactured in any model year beginning more than 1 year after the date on
				which a final rule is published under paragraph
				(1).
						.
			308.Whistleblower
			 protections for motor vehicle manufacturers, part suppliers, and dealership
			 employees
				(a)In
			 generalSubchapter IV of
			 chapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						30171.Protection of
				employees providing motor vehicle safety information
							(a)Discrimination against
				employees of manufacturers, part suppliers, and dealershipsNo
				motor vehicle manufacturer, part supplier, or dealership may discharge an
				employee or otherwise discriminate against an employee with respect to
				compensation, terms, conditions, or privileges of employment because the
				employee (or any person acting pursuant to a request of the employee)—
								(1)provided, caused to be
				provided, or is about to provide (with any knowledge of the employer) or cause
				to be provided to the employer or the Secretary of Transportation information
				relating to any motor vehicle defect, noncompliance, or any violation or
				alleged violation of any notification or reporting requirement of this
				chapter;
								(2)has filed, caused to be
				filed, or is about to file (with any knowledge of the employer) or cause to be
				filed a proceeding relating to any violation or alleged violation of any motor
				vehicle defect, noncompliance, or any violation or alleged violation of any
				notification or reporting requirement of this chapter;
								(3)testified or is about to
				testify in such a proceeding;
								(4)assisted or participated
				or is about to assist or participate in such a proceeding; or
								(5)objected to, or refused
				to participate in, any activity that the employee reasonably believed to be in
				violation of any provision of any Act enforced by the Secretary of
				Transportation, or any order, rule, regulation, standard, or ban under any such
				Act.
								(b)Complaint
				procedure
								(1)Filing and
				notificationA person who believes that he or she has been
				discharged or otherwise discriminated against by any person in violation of
				subsection (a) may, not later than 180 days after the date on which such
				violation occurs, file (or have any person file on his or her behalf) a
				complaint with the Secretary of Labor (hereinafter in this section referred to
				as the Secretary) alleging such discharge or discrimination.
				Upon receipt of such a complaint, the Secretary shall notify, in writing, the
				person named in the complaint of the filing of the complaint, of the
				allegations contained in the complaint, of the substance of evidence supporting
				the complaint, and of the opportunities that will be afforded to such person
				under paragraph (2).
								(2)Investigation;
				preliminary order
									(A)In
				generalNot later than 60 days after the date of receipt of a
				complaint filed under paragraph (1) and after affording the person named in the
				complaint an opportunity to submit to the Secretary a written response to the
				complaint and an opportunity to meet with a representative of the Secretary to
				present statements from witnesses, the Secretary shall conduct an investigation
				and determine whether there is reasonable cause to believe that the complaint
				has merit and notify, in writing, the complainant and the person alleged to
				have committed a violation of subsection (a) of the Secretary’s findings. If
				the Secretary concludes that there is a reasonable cause to believe that a
				violation of subsection (a) has occurred, the Secretary shall accompany the
				Secretary’s findings with a preliminary order providing the relief prescribed
				by paragraph (3)(B). Not later than 30 days after the date of notification of
				findings under this paragraph, either the person alleged to have committed the
				violation or the complainant may file objections to the findings or preliminary
				order, or both, and request a hearing on the record. The filing of such
				objections shall not operate to stay any reinstatement remedy contained in the
				preliminary order. Such hearings shall be conducted expeditiously. If a hearing
				is not requested in such 30-day period, the preliminary order shall be deemed a
				final order that is not subject to judicial review.
									(B)Requirements
										(i)Required showing by
				complainantThe Secretary shall dismiss a complaint filed under
				this subsection and shall not conduct an investigation otherwise required under
				subparagraph (A) unless the complainant makes a prima facie showing that any
				behavior described in paragraphs (1) through (5) of subsection (a) was a
				contributing factor in the unfavorable personnel action alleged in the
				complaint.
										(ii)Showing by
				employerNotwithstanding a finding by the Secretary that the
				complainant has made the showing required under clause (i), no investigation
				otherwise required under subparagraph (A) shall be conducted if the employer
				demonstrates, by clear and convincing evidence, that the employer would have
				taken the same unfavorable personnel action in the absence of that
				behavior.
										(iii)Criteria for
				determination by secretaryThe Secretary may determine that a
				violation of subsection (a) has occurred only if the complainant demonstrates
				that any behavior described in paragraphs (1) through (5) of subsection (a) was
				a contributing factor in the unfavorable personnel action alleged in the
				complaint.
										(iv)ProhibitionRelief
				may not be ordered under subparagraph (A) if the employer demonstrates, by
				clear and convincing evidence, that the employer would have taken the same
				unfavorable personnel action in the absence of that behavior.
										(3)Final order
									(A)Deadline for issuance;
				settlement agreementsNot later than 120 days after the date of
				conclusion of a hearing under paragraph (2), the Secretary shall issue a final
				order providing the relief prescribed by this paragraph or denying the
				complaint. At any time before issuance of a final order, a proceeding under
				this subsection may be terminated on the basis of a settlement agreement
				entered into by the Secretary, the complainant, and the person alleged to have
				committed the violation.
									(B)RemedyIf,
				in response to a complaint filed under paragraph (1), the Secretary determines
				that a violation of subsection (a) has occurred, the Secretary shall order the
				person who committed such violation—
										(i)to take affirmative
				action to abate the violation;
										(ii)to reinstate the
				complainant to his or her former position together with the compensation
				(including back pay) and restore the terms, conditions, and privileges
				associated with his or her employment; and
										(iii)to provide compensatory
				damages to the complainant.
										(C)Attorneys’
				feesIf such an order is issued under this paragraph, the
				Secretary, at the request of the complainant, shall assess against the person
				against whom the order is issued a sum equal to the aggregate amount of all
				costs and expenses (including attorneys’ and expert witness fees) reasonably
				incurred, as determined by the Secretary, by the complainant for, or in
				connection with, bringing the complaint upon which the order was issued.
									(D)Frivolous
				complaintsIf the Secretary determines that a complaint under
				paragraph (1) is frivolous or has been brought in bad faith, the Secretary may
				award to the prevailing employer a reasonable attorney’s fee not exceeding
				$1,000.
									(E)De novo
				reviewWith respect to a complaint under paragraph (1), if the
				Secretary of Labor has not issued a final decision within 210 days after the
				filing of the complaint and if the delay is not due to the bad faith of the
				employee, the employee may bring an original action at law or equity for de
				novo review in the appropriate district court of the United States, which shall
				have jurisdiction over such an action without regard to the amount in
				controversy, and which action shall, at the request of either party to the
				action, be tried by the court with a jury. The action shall be governed by the
				same legal burdens of proof specified in paragraph (2)(B) for review by the
				Secretary of Labor.
									(4)Review
									(A)Appeal to court of
				appealsAny person adversely affected or aggrieved by an order
				issued under paragraph (3) may obtain review of the order in the United States
				Court of Appeals for the circuit in which the violation, with respect to which
				the order was issued, allegedly occurred or the circuit in which the
				complainant resided on the date of such violation. The petition for review
				shall be filed not later than 60 days after the date of the issuance of the
				final order of the Secretary. Review shall conform to
				chapter
				7 of title 5. The commencement of proceedings under this
				subparagraph shall not, unless ordered by the court, operate as a stay of the
				order.
									(B)Limitation on
				collateral attackAn order of the Secretary with respect to which
				review could have been obtained under subparagraph (A) shall not be subject to
				judicial review in any criminal or other civil proceeding.
									(5)Enforcement of order by
				SecretaryWhenever any person fails to comply with an order
				issued under paragraph (3), the Secretary may file a civil action in the United
				States district court for the district in which the violation was found to
				occur to enforce such order. In actions brought under this paragraph, the
				district courts shall have jurisdiction to grant all appropriate relief,
				including injunctive relief and compensatory damages.
								(6)Enforcement of order by
				parties
									(A)Commencement of
				actionA person on whose behalf an order was issued under
				paragraph (3) may commence a civil action against the person to whom such order
				was issued to require compliance with such order. The appropriate United States
				district court shall have jurisdiction, without regard to the amount in
				controversy or the citizenship of the parties, to enforce such order.
									(B)Attorney
				feesThe court, in issuing any final order under this paragraph,
				may award costs of litigation (including reasonable attorney and expert witness
				fees) to any party whenever the court determines such award is
				appropriate.
									(c)MandamusAny
				nondiscretionary duty imposed under this section shall be enforceable in a
				mandamus proceeding brought under
				section
				1361 of title 28.
							(d)Nonapplicability To
				deliberate violationsSubsection (a) shall not apply with respect
				to an employee of a motor vehicle manufacturer, part supplier, or dealership
				who, acting without direction from such motor vehicle manufacturer, part
				supplier, or dealership (or such person’s agent), deliberately causes a
				violation of any requirement relating to motor vehicle safety under this
				chapter.
							.
				(b)Conforming
			 amendmentThe table of sections for
			 chapter 301 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 30170 the following:
					
						
							30171. Protection of employees
				providing motor vehicle safety
				information.
						
						.
				309.Anti-revolving
			 door
				(a)AmendmentSubchapter
			 I of chapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						30107.Restriction on
				covered motor vehicle safety officials
							(a)In
				generalDuring the 2-year period after the termination of his or
				her service or employment, a covered vehicle safety official may not knowingly
				make, with the intent to influence, any communication to or appearance before
				any officer or employee of the National Highway Traffic Safety Administration
				on behalf of any manufacturer subject to regulation under this chapter in
				connection with any matter involving motor vehicle safety on which such person
				seeks official action by any officer or employee of the National Highway
				Traffic Safety Administration.
							(b)ManufacturersIt
				is unlawful for any manufacturer or other person subject to regulation under
				this chapter to employ or contract for the services of an individual to whom
				subsection (a) applies during the 2-year period commencing on the individual’s
				termination of employment with the National Highway Traffic Safety
				Administration in a capacity in which the individual is prohibited from serving
				during that period.
							(c)Special rule for
				detaileesFor purposes of this section, a person who is detailed
				from 1 department, agency, or other entity to another department, agency, or
				other entity shall, during the period such person is detailed, be deemed to be
				an officer or employee of both departments, agencies, or such entities.
							(d)Savings
				provisionNothing in this section may be construed to expand,
				contract, or otherwise affect the application of any waiver or criminal
				penalties under section 207 of title 18.
							(e)Exception for
				testimonyNothing in this section may be construed to prevent an
				individual from giving testimony under oath, or from making statements required
				to be made under penalty of perjury.
							(f)Defined
				termIn this section, the term covered vehicle safety
				official means any officer or employee of the National Highway Traffic
				Safety Administration—
								(1)who, during the final 12
				months of his or her service or employment with the agency, serves or served in
				a technical or legal capacity, and whose job responsibilities include or
				included vehicle safety defect investigation, vehicle safety compliance,
				vehicle safety rulemaking, or vehicle safety research; and
								(2)who serves in a
				supervisory or management capacity over an officer or employee described in
				paragraph (1).
								(g)Effective
				dateThis section shall apply to covered vehicle safety officials
				who terminate service or employment with the National Highway Traffic Safety
				Administration after the date of enactment of the
				Motor Vehicle and Highway Safety Improvement
				Act of
				2011.
							.
				(b)Civil
			 penaltySection 30165(a) of title 49,
			 United States Code, as amended by this title, is further amended by adding at
			 the end the following:
					
						(5)Improper
				influenceAn individual who violates section 30107(a) is liable
				to the United States Government for a civil penalty, as determined under
				section
				216(b) of title 18, for an offense under section 207 of that
				title. A manufacturer or other person subject to regulation under this chapter
				who violates section 30107(b) is liable to the United States Government for a
				civil penalty equal to the sum of—
							(A)an amount equal to not
				less than $100,000; and
							(B)an amount equal to 90
				percent of the annual compensation or fee paid or payable to the individual
				with respect to whom the violation
				occurred.
							.
				(c)Study of department of
			 transportation policies on official communication with former motor vehicle
			 safety issue employeesNot later than 1 year after the date of
			 the enactment of this Act, the Inspector General of the Department of
			 Transportation shall—
					(1)review the Department of
			 Transportation’s policies and procedures applicable to official communication
			 with former employees concerning motor vehicle safety compliance matters for
			 which they had responsibility during the last 12 months of their tenure at the
			 Department, including any limitations on the ability of such employees to
			 submit comments, or otherwise communicate directly with the Department, on
			 motor vehicle safety issues; and
					(2)submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Energy and Commerce of the House
			 of Representatives that contains the Inspector General’s
			 findings, conclusions, and recommendations for strengthening those policies and
			 procedures to minimize the risk of undue influence without compromising the
			 ability of the Department to employ and retain highly qualified individuals for
			 such responsibilities.
					(d)Post-Employment policy
			 study
					(1)In
			 generalThe Inspector General of the Department of Transportation
			 shall conduct a study of the Department’s policies relating to post-employment
			 restrictions on employees who perform functions related to transportation
			 safety.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Inspector
			 General shall submit a report containing the results of the study conducted
			 under paragraph (1) to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate;
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives; and
						(C)the Secretary of
			 Transportation.
						(3)Use of
			 resultsThe Secretary of Transportation shall review the results
			 of the study conducted under paragraph (1) and take whatever action the
			 Secretary determines to be appropriate.
					(e)Conforming
			 amendmentThe table of contents for
			 chapter 301 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 30106 the following:
					
						
							30107. Restriction on covered
				motor vehicle safety
				officials.
						
						.
				310.Study of
			 crash data collection
				(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate the
			 Committee on Energy and Commerce of the House
			 of Representatives regarding the quality of data collected
			 through the National Automotive Sampling System, including the Special Crash
			 Investigations Program.
				(b)ReviewThe
			 Administrator of the National Highway Traffic Safety Administration (referred
			 to in this section as the Administration) shall conduct a
			 comprehensive review of the data elements collected from each crash to
			 determine if additional data should be collected. The review under this
			 subsection shall include input from interested parties, including suppliers,
			 automakers, safety advocates, the medical community, and research
			 organizations.
				(c)ContentsThe
			 report issued under this section shall include—
					(1)the analysis and
			 conclusions the Administration can reach from the amount of motor vehicle crash
			 data collected in a given year;
					(2)the additional analysis
			 and conclusions the Administration could reach if more crash investigations
			 were conducted each year;
					(3)the number of
			 investigations per year that would allow for optimal data analysis and crash
			 information;
					(4)the results of the
			 comprehensive review conducted pursuant to subsection (b);
					(5)recommendations for
			 improvements to the Administration’s data collection program; and
					(6)the resources needed by
			 the Administration to implement such recommendations.
					311.Update means
			 of providing notification; improving efficacy of recalls
				(a)Update of means of
			 providing notificationSection 30119(d) of title 49,
			 United States Code, is amended—
					(1)by striking, in paragraph
			 (1), by first class mail and inserting in the manner
			 prescribed by the Secretary, by regulation;
					(2)in paragraph (2)—
						(A)by striking
			 (except a tire) shall be sent by first class mail and inserting
			 shall be sent in the manner prescribed by the Secretary, by
			 regulation,; and
						(B)by striking the second
			 sentence;
						(3)in paragraph (3)—
						(A)by striking the first
			 sentence;
						(B)by inserting to
			 the notification required under paragraphs (1) and (2) after
			 addition; and
						(C)by inserting by
			 the manufacturer after given; and
						(4)in paragraph (4), by
			 striking by certified mail or quicker means if available and
			 inserting in the manner prescribed by the Secretary, by
			 regulation.
					(b)Improving efficacy of
			 recallsSection 30119(e) of title 49,
			 United States Code, is amended—
					(1)in the subsection
			 heading, by striking Second and inserting
			 Additional;
					(2)by striking If the
			 Secretary and inserting the following:
						
							(1)Second
				notificationIf the
				Secretary
							;
				and
					(3)by adding at the end the
			 following:
						
							(2)Additional
				notificationsIf the Secretary determines, after considering the
				severity of the defect or noncompliance, that the second notification by a
				manufacturer does not result in an adequate number of motor vehicles or items
				of replacement equipment being returned for remedy, the Secretary may order the
				manufacturer—
								(A)to send additional
				notifications in the manner prescribed by the Secretary, by regulation;
								(B)to take additional steps
				to locate and notify each person registered under State law as the owner or
				lessee or the most recent purchaser or lessee, as appropriate; and
								(C)to emphasize the
				magnitude of the safety risk caused by the defect or noncompliance in such
				notification.
								.
					312.Expanding
			 choices of remedy available to manufacturers of replacement
			 equipmentSection 30120 of
			 title 49, United States Code, is amended—
				(1)in subsection (a)(1), by
			 amending subparagraph (B) to read as follows:
					
						(B)if replacement equipment,
				by repairing the equipment, replacing the equipment with identical or
				reasonably equivalent equipment, or by refunding the purchase
				price.
						;
				(2)in the heading of
			 subsection (i), by adding of new vehicles or equipment at the end;
			 and
				(3)in the heading of
			 subsection (j), by striking replaced and inserting
			 replacement.
				313.Recall
			 obligations and bankruptcy of manufacturer
				(a)In
			 generalChapter 301 of title 49,
			 United States Code, is amended by inserting the following after section
			 30120:
					
						30120A.Recall obligations
				and bankruptcy of a manufacturerA manufacturer’s filing of a petition in
				bankruptcy under
				chapter 11 of title 11, does
				not negate the manufacturer’s duty to comply with section 30112 or sections
				30115 through 30120 of this title. In any bankruptcy proceeding, the
				manufacturer’s obligations under such sections shall be treated as a claim of
				the United States Government against such manufacturer, subject to subchapter
				II of chapter 37 of title 31,
				United States Code, and given priority, pursuant to section 3710 of such
				chapter, to ensure that consumers are adequately protected from any safety
				defect or noncompliance determined to exist in the manufacturer’s products.
				This section shall apply equally to actions of a manufacturer taken before or
				after the filing of a petition in
				bankruptcy.
						.
				(b)Conforming
			 amendmentThe chapter analysis of
			 chapter 301 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 30120 the following:
					
						
							30120a. Recall obligations and
				bankruptcy of a
				manufacturer.
						
						.
				314.Repeal of
			 insurance reports and information provisionChapter 331 of title 49,
			 United States Code, is amended—
				(1)in the chapter analysis, by striking the
			 item relating to section 33112; and
				(2)by striking section 33112.
				315.Monroney
			 sticker to permit additional safety rating categoriesSection 3(g)(2) of the Automobile
			 Information Disclosure Act (15 U.S.C. 1232(g)(2)), is amended
			 by inserting safety rating categories that may include after
			 refers to.
			IVVehicle Electronics and
			 Safety Standards
			401.National Highway
			 Traffic Safety Administration electronics, software, and engineering
			 expertise
				(a)Council for vehicle
			 electronics, vehicle software, and emerging technologies
					(1)In
			 generalThe Secretary shall establish, within the National
			 Highway Traffic Safety Administration, a Council for Vehicle Electronics,
			 Vehicle Software, and Emerging Technologies (referred to in this section as the
			 Council) to build, integrate, and aggregate the Administration’s
			 expertise in passenger motor vehicle electronics and other new and emerging
			 technologies.
					(2)Implementation of
			 roadmapThe Council shall research the inclusion of emerging
			 lightweight plastic and composite technologies in motor vehicles to increase
			 fuel efficiency, lower emissions, meet fuel economy standards, and enhance
			 passenger motor vehicle safety through continued utilization of the
			 Administration’s Plastic and Composite Intensive Vehicle Safety Roadmap (Report
			 No. DOT HS 810 863).
					(3)Intra-agency
			 coordinationThe Council shall coordinate with all components of
			 the Administration responsible for vehicle safety, including research and
			 development, rulemaking, and defects investigation.
					(b)Honors recruitment
			 program
					(1)EstablishmentThe
			 Secretary shall establish, within the National Highway Traffic Safety
			 Administration, an honors program for engineering students, computer science
			 students, and other students interested in vehicle safety that will enable such
			 students to train with engineers and other safety officials for a career in
			 vehicle safety.
					(2)StipendThe
			 Secretary is authorized to provide a stipend to students during their
			 participation in the program established pursuant to paragraph (1).
					(c)AssessmentThe
			 Council, in consultation with affected stakeholders, shall assess the
			 implications of emerging safety technologies in passenger motor vehicles,
			 including the effect of such technologies on consumers, product availability,
			 and cost.
				402.Vehicle stopping
			 distance and brake override standardNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall prescribe a Federal motor vehicle
			 safety standard that—
				(1)mitigates unintended
			 acceleration in passenger motor vehicles;
				(2)establishes performance
			 requirements, based on the speed, size, and weight of the vehicle, that enable
			 a driver to bring a passenger motor vehicle safely to a full stop by normal
			 braking application even if the vehicle is simultaneously receiving accelerator
			 input signals, including a full-throttle input signal;
				(3)may permit compliance
			 through a system that requires brake pedal application, after a period of time
			 determined by the Secretary, to override an accelerator pedal input signal in
			 order to stop the vehicle;
				(4)requires that redundant
			 circuits or other mechanisms be built into accelerator control systems,
			 including systems controlled by electronic throttle, to maintain vehicle
			 control in the event of failure of the primary circuit or mechanism; and
				(5)may permit vehicles to
			 incorporate a means to temporarily disengage the function required under
			 paragraph (2) to facilitate operations, such as maneuvering trailers or
			 climbing steep hills, which may require the simultaneous operation of brake and
			 accelerator.
				403.Pedal placement
			 standard
				(a)In
			 generalThe Secretary shall initiate a rulemaking proceeding to
			 consider a Federal motor vehicle safety standard that would mitigate potential
			 obstruction of pedal movement in passenger motor vehicles, after taking into
			 account—
					(1)various pedal mounting
			 configurations; and
					(2)minimum clearances for
			 passenger motor vehicle foot pedals with respect to other pedals, the vehicle
			 floor (including aftermarket floor coverings), and any other potential
			 obstructions to pedal movement that the Secretary determines to be
			 relevant.
					(b)Deadline
					(1)In
			 generalExcept as provided under paragraph (2), the Secretary
			 shall issue a final rule to implement the safety standard described in
			 subsection (a) not later than 3 years after the date of the enactment of this
			 Act.
					(2)ReportIf
			 the Secretary determines that a pedal placement standard does not meet the
			 requirements and considerations set forth in subsections (a) and (b) of section
			 30111 of title 49, United States Code, the Secretary shall submit a report
			 describing the reasons for not prescribing such standard to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate; and
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives.
						(c)Combined
			 rulemakingThe Secretary may combine the rulemaking proceeding
			 required under subsection (a) with the rulemaking proceeding required under
			 section 402.
				404.Electronic systems
			 performance standard
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall initiate a rulemaking proceeding to consider
			 prescribing or amending a Federal motor vehicle safety standard that—
					(1)requires electronic
			 systems in passenger motor vehicles to meet minimum performance requirements;
			 and
					(2)may include requirements
			 for—
						(A)electronic
			 components;
						(B)the interaction of
			 electronic components;
						(C)security needs for those
			 electronic systems to prevent unauthorized access; or
						(D)the effect of surrounding
			 environments on those electronic systems.
						(b)Deadline
					(1)In
			 generalExcept as provided under paragraph (2), the Secretary
			 shall issue a final rule to implement the safety standard described in
			 subsection (a) not later than 4 years after the date of enactment of this
			 Act.
					(2)ReportIf
			 the Secretary determines that such a standard does not meet the requirements
			 and considerations set forth in subsections (a) and (b) of section 30111 of
			 title 49, United States Code, the Secretary shall submit a report describing
			 the reasons for not prescribing such standard to—
						(A)the Committee on
			 Commerce, Science, and Transportation of the Senate; and
						(B)the Committee on Energy
			 and Commerce of the House of Representatives.
						(c)National Academy of
			 SciencesIn conducting the rulemaking under subsection (a), the
			 Secretary shall consider the findings and recommendations of the National
			 Academy of Sciences, if any, pursuant to its study of electronic vehicle
			 controls.
				405.Pushbutton ignition
			 systems standard
				(a)Pushbutton ignition
			 standard
					(1)In
			 generalThe Secretary shall initiate a rulemaking proceeding to
			 consider a Federal motor vehicle safety standard for passenger motor vehicles
			 with pushbutton ignition systems that establishes a standardized operation of
			 such systems when used by drivers, including drivers who may be unfamiliar with
			 such systems, in an emergency situation when the vehicle is in motion.
					(2)Other ignition
			 systemsIn the rulemaking proceeding initiated under paragraph
			 (1), the Secretary may include any other ignition-starting mechanism that the
			 Secretary determines should be considered.
					(b)Pushbutton ignition
			 system definedThe term pushbutton ignition system
			 means a mechanism, such as the push of a button, for starting a passenger motor
			 vehicle that does not involve the physical insertion and turning of a tangible
			 key.
				(c)Deadline
					(1)In
			 generalExcept as provided under paragraph (2), the Secretary
			 shall issue a final rule to implement the standard described in subsection (a)
			 not later than 2 years after the date of the enactment of this Act.
					(2)ReportIf
			 the Secretary determines that a standard does not meet the requirements and
			 considerations set forth in subsections (a) and (b) of section 30111 of title
			 49, United States Code, the Secretary shall submit a report describing the
			 reasons for not prescribing such standard to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate; and
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives.
						406.Vehicle event data
			 recorders
				(a)Mandatory event data
			 recorders
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall revise part 563 of title 49, Code of Federal
			 Regulations, to require, beginning with model year 2015, that new passenger
			 motor vehicles sold in the United States be equipped with an event data
			 recorder that meets the requirements under that part.
					(2)PenaltyThe
			 violation of any provision under part 563 of title 49, Code of Federal
			 Regulations—
						(A)shall be deemed to be a
			 violation of section 30112 of title 49, United
			 States Code;
						(B)shall be subject to civil
			 penalties under section 30165(a) of that title; and
						(C)shall not subject a
			 manufacturer (as defined in section 30102(a)(5) of that title) to the
			 requirements under section 30120 of that title.
						(b)Limitations on
			 information retrieval
					(1)Ownership of
			 dataAny data in an event data recorder required under part 563
			 of title 49, Code of Federal Regulations, regardless of when the passenger
			 motor vehicle in which it is installed was manufactured, is the property of the
			 owner, or in the case of a leased vehicle, the lessee of the passenger motor
			 vehicle in which the data recorder is installed.
					(2)PrivacyData
			 recorded or transmitted by such a data recorder may not be retrieved by a
			 person other than the owner or lessee of the motor vehicle in which the
			 recorder is installed unless—
						(A)a court authorizes
			 retrieval of the information in furtherance of a legal proceeding;
						(B)the owner or lessee
			 consents to the retrieval of the information for any purpose, including the
			 purpose of diagnosing, servicing, or repairing the motor vehicle;
						(C)the information is
			 retrieved pursuant to an investigation or inspection authorized under
			 section 1131(a) or
			 30166 of title 49, United States Code, and the personally
			 identifiable information of the owner, lessee, or driver of the vehicle and the
			 vehicle identification number is not disclosed in connection with the retrieved
			 information; or
						(D)the information is
			 retrieved for the purpose of determining the need for, or facilitating,
			 emergency medical response in response to a motor vehicle crash.
						(c)Report to
			 CongressTwo years after the date of implementation of subsection
			 (a), the Secretary shall study the safety impact and the impact on individual
			 privacy of event data recorders in passenger motor vehicles and report its
			 findings to the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Energy and Commerce of the House of
			 Representatives. The report shall include—
					(1)the safety benefits
			 gained from installation of event data recorders;
					(2)the recommendations on
			 what, if any, additional data the event data recorder should be modified to
			 record;
					(3)the additional safety
			 benefit such information would yield;
					(4)the estimated cost to
			 manufacturers to implement the new enhancements;
					(5)an analysis of how the
			 information proposed to be recorded by an event data recorder conforms to
			 applicable legal, regulatory, and policy requirements regarding privacy;
					(6)a determination of the
			 risks and effects of collecting and maintaining the information proposed to be
			 recorded by an event data recorder;
					(7)an examination and
			 evaluation of the protections and alternative processes for handling
			 information recorded by an event data recorder to mitigate potential privacy
			 risks.
					(d)Revised requirements
			 for event data recordersBased on the findings of the study under
			 subsection (c), the Secretary shall initiate a rulemaking proceeding to revise
			 part 563 of title 49, Code of Federal Regulations. The rule—
					(1)shall require event data
			 recorders to capture and store data related to motor vehicle safety covering a
			 reasonable time period before, during, and after a motor vehicle crash or
			 airbag deployment, including a rollover;
					(2)shall require that data
			 stored on such event data recorders be accessible, regardless of vehicle
			 manufacturer or model, with commercially available equipment in a specified
			 data format;
					(3)shall establish
			 requirements for preventing unauthorized access to the data stored on an event
			 data recorder in order to protect the security, integrity, and authenticity of
			 the data; and
					(4)may require an
			 interoperable data access port to facilitate universal accessibility and
			 analysis.
					(e)Disclosure of existence
			 and purpose of event data recorderThe rule issued under
			 subsection (d) shall require that any owner’s manual or similar documentation
			 provided to the first purchaser of a passenger motor vehicle for purposes other
			 than resale—
					(1)disclose that the vehicle
			 is equipped with such a data recorder; and
					(2)explain the purpose of
			 the data recorder.
					(f)Access to event data
			 recorders in agency investigationsSection 30166(c)(3)(C) of
			 title 49, United States Code, is amended by inserting , including any
			 electronic data contained within the vehicle's diagnostic system or event data
			 recorder after equipment.
				(g)Deadline for
			 rulemakingThe Secretary shall issue a final rule under
			 subsection (d) not later than 4 years after the date of enactment of this
			 Act.
				407.Prohibition on
			 electronic visual entertainment in driver’s view
				(a)Visual entertainment
			 screens in driver’s viewNot later than 2 years after the date of
			 enactment of this Act, the Secretary of Transportation shall issue a final rule
			 that prescribes a Federal motor vehicle safety standard prohibiting electronic
			 screens from displaying broadcast television, movies, video games, and other
			 forms of similar visual entertainment that is visible to the driver while
			 driving.
				(b)ExceptionsThe
			 standard prescribed under subsection (a) shall allow electronic screens that
			 display information or images regarding operation of the vehicle, vehicle
			 surroundings, and telematic functions, such as the vehicles navigation and
			 communications system, weather, time, or the vehicle’s audio system.
				VChild Safety
			 Standards
			501.Child safety
			 seats
				(a)Protection for larger
			 childrenNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall issue a final rule amending Federal Motor Vehicle
			 Safety Standard Number 213 to establish frontal crash protection requirements
			 for child restraint systems for children weighing more than 65 pounds.
				(b)Side impact
			 crashesNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall issue a final rule amending Federal Motor Vehicle
			 Safety Standard Number 213 to improve the protection of children seated in
			 child restraint systems during side impact crashes.
				(c)Frontal impact test
			 parameters
					(1)CommencementNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 commence a rulemaking proceeding to amend test parameters under Federal Motor
			 Vehicle Safety Standard Number 213 to better replicate real world
			 conditions.
					(2)Final
			 ruleNot later than 4 years after the date of enactment of this
			 Act, the Secretary shall issue a final rule pursuant to paragraph (1).
					502.Child restraint
			 anchorage systems
				(a)Initiation of
			 rulemaking proceedingNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall initiate a rulemaking proceeding
			 to—
					(1)amend Federal Motor
			 Vehicle Safety Standard Number 225 (relating to child restraint anchorage
			 systems) to improve the visibility of, accessibility to, and ease of use for
			 lower anchorages and tethers in all rear seat seating positions if such
			 anchorages and tethers are feasible; and
					(2)amend Federal Motor
			 Vehicle Safety Standard Number 213 (relating to child restraint systems) or
			 Federal Motor Vehicle Safety Standard Number 225 (relating to child restraint
			 anchorage systems)—
						(A)to establish a maximum
			 allowable weight of the child and child restraint for standardizing the
			 recommended use of child restraint anchorage systems in all vehicles;
			 and
						(B)to provide the
			 information described in subparagraph (A) to the consumer.
						(b)Final rule
					(1)In
			 generalExcept as provided under paragraph (2), the Secretary
			 shall issue a final rule under subsection (a) not later than 3 years after the
			 date of the enactment of this Act.
					(2)ReportIf
			 the Secretary determines that an amendment to the standard referred to in
			 subsection (a) does not meet the requirements and considerations set forth in
			 subsections (a) and (b) of
			 section
			 30111 of title 49, United States Code, the Secretary shall
			 submit a report describing the reasons for not prescribing such a standard
			 to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate; and
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives.
						503.Rear seat belt
			 reminders
				(a)Initiation of
			 rulemaking proceedingNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 initiate a rulemaking proceeding to amend Federal Motor Vehicle Safety Standard
			 Number 208 (relating to occupant crash protection) to provide a safety belt use
			 warning system for designated seating positions in the rear seat.
				(b)Final rule
					(1)In
			 generalExcept as provided under paragraph (2), the Secretary
			 shall issue a final rule under subsection (a) not later than 3 years after the
			 date of enactment of this Act.
					(2)ReportIf
			 the Secretary determines that an amendment to the standard referred to in
			 subsection (a) does not meet the requirements and considerations set forth in
			 subsections (a) and (b) of
			 section
			 30111 of title 49, United States Code, the Secretary shall
			 submit a report describing the reasons for not prescribing such a standard
			 to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate; and
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives.
						504.Unattended passenger
			 reminders
				(a)Safety research
			 initiativeNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall complete research into the development of
			 performance requirements to warn drivers that a child or other unattended
			 passenger remains in a rear seating position after the vehicle motor is
			 disengaged.
				(b)SpecificationsIn
			 carrying out subsection (a), the Secretary shall consider performance
			 requirements that—
					(1)sense weight, the
			 presence of a buckled seat belt, or other indications of the presence of a
			 child or other passenger; and
					(2)provide an alert to
			 prevent hyperthermia and hypothermia that can result in death or severe
			 injuries.
					(c)Rulemaking or
			 report
					(1)RulemakingNot
			 later than 1 year after the completion of each research and testing initiative
			 required under subsection (a), the Secretary shall initiate a rulemaking
			 proceeding to issue a Federal motor vehicle safety standard if the Secretary
			 determines that such a standard meets the requirements and considerations set
			 forth in subsections (a) and (b) of
			 section
			 30111 of title 49, United States Code.
					(2)ReportIf
			 the Secretary determines that the standard described in subsection (a) does not
			 meet the requirements and considerations set forth in subsections (a) and (b)
			 of section
			 30111 of title 49, United States Code, the Secretary shall
			 submit a report describing the reasons for not prescribing such a standard
			 to—
						(A)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate; and
						(B)the
			 Committee on Energy and Commerce of the House
			 of Representatives.
						505.New
			 deadlineIf the Secretary
			 determines that any deadline for issuing a final rule under this Act cannot be
			 met, the Secretary shall—
				(1)provide the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Energy and Commerce of the House
			 of Representatives with an explanation for why such deadline
			 cannot be met; and
				(2)establish a new deadline
			 for that rule.
				VIImproved daytime and
			 nighttime visibility of agricultural equipment 
			601.Rulemaking on
			 visibility of agricultural equipment
				(a)DefinitionsIn this section:
					(1)Agricultural
			 equipmentThe term
			 agricultural equipment has the meaning given the term
			 agricultural field equipment in ASABE Standard 390.4, entitled
			 Definitions and Classifications of Agricultural Field Equipment,
			 which was published in January 2005 by the American Society of Agriculture and
			 Biological Engineers, or any successor standard.
					(2)Public
			 roadThe term public road has the meaning given the
			 term in section
			 101(a)(27) of title 23, United States Code.
					(b)Rulemaking
					(1)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary of Transportation,
			 after consultation with representatives of the American Society of Agricultural
			 and Biological Engineers and appropriate Federal agencies, and with other
			 appropriate persons, shall promulgate a rule to improve the daytime and
			 nighttime visibility of agricultural equipment that may be operated on a public
			 road.
					(2)Minimum
			 standardsThe rule
			 promulgated pursuant to this subsection shall—
						(A)establish minimum lighting and marking
			 standards for applicable agricultural equipment manufactured at least 1 year
			 after the date on which such rule is promulgated; and
						(B)provide for the methods, materials,
			 specifications, and equipment to be employed to comply with such standards,
			 which shall be equivalent to ASABE Standard 279.14, entitled Lighting
			 and Marking of Agricultural Equipment on Highways, which was published
			 in July 2008 by the American Society of Agricultural and Biological Engineers,
			 or any successor standard.
						(c)ReviewNot less frequently than once every 5
			 years, the Secretary of Transportation shall—
					(1)review the standards established pursuant
			 to subsection (b); and
					(2)revise such standards to reflect the
			 revision of ASABE Standard 279 that is in effect at the time of such
			 review.
					(d)Limitations
					(1)Compliance with
			 successor standardsAny rule promulgated pursuant to this section
			 may not prohibit the operation on public roads of agricultural equipment that
			 is equipped in accordance with any adopted revision of ASABE Standard 279 that
			 is later than the revision of such standard that was referenced during the
			 promulgation of the rule.
					(2)No retrofitting
			 requiredAny rule promulgated
			 pursuant to this section may not require the retrofitting of agricultural
			 equipment that was manufactured before the date on which the lighting and
			 marking standards are enforceable under subsection (b)(2)(A).
					(3)No effect on additional
			 materials and equipmentAny
			 rule promulgated pursuant to this section may not prohibit the operation on
			 public roads of agricultural equipment that is equipped with materials or
			 equipment that are in addition to the minimum materials and equipment specified
			 in the standard upon which such rule is based.
					
	
		November 14, 2012
		Reported with an amendment
	
